Exhibit 10.1


THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EDUCATION REALTY OPERATING PARTNERSHIP, LP





--------------------------------------------------------------------------------

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY
STATE AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE
OF SUCH REGISTRATION, UNLESS IN THE OPINION OF COUNSEL SATISFACTORY TO THE
PARTNERSHIP THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION MAY BE EFFECTED
WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS.

--------------------------------------------------------------------------------





Dated as of February 22, 2018










--------------------------------------------------------------------------------


TABLE OF CONTENTS
(continued)
Page


ARTICLE I DEFINED TERMS
2


ARTICLE II ORGANIZATIONAL MATTERS
15


Section 2.1
Organization
15


Section 2.2
Name
16


Section 2.3
Registered Office and Agent; Principal Office
16


Section 2.4
Term
16


Section 2.5
Partnership Interests as Securities
17


Section 2.6
Certificates Describing Partnership Units
17


ARTICLE III PURPOSE
17


Section 3.1
Purpose and Business
17


Section 3.2
Powers
17


ARTICLE IV CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS
18


Section 4.1
Capital Contributions of the Partners
18


Section 4.2
Issuances of Partnership Interests
19


Section 4.3
No Preemptive Rights
20


Section 4.4
Other Contribution Provisions
20


Section 4.5
No Interest on Capital
20


Section 4.6
LTIP Units
20


Section 4.7
Conversion of LTIP Units.
24


Section 4.8
Class A Performance LTIP Units
26


ARTICLE V DISTRIBUTIONS
28


Section 5.1
Requirement and Characterization of Distributions
28


Section 5.2
Amounts Withheld
30


Section 5.3
Distributions Upon Liquidation
31


Section 5.4
Revisions to Reflect Issuance of Partnership Interests
31


ARTICLE VI ALLOCATIONS
31


Section 6.1
Allocations for Capital Account Purposes
31


Section 6.2
Revisions to Allocations to Reflect Issuance of Partnership Interests or Certain
DRO Obligations
35


ARTICLE VII MANAGEMENT AND OPERATIONS OF BUSINESS
36


Section 7.1
Management
36


Section 7.2
Certificate of Limited Partnership
39


Section 7.3
Title to Partnership Assets
40


Section 7.4
Reimbursement of the General Partner and the Parent
40


Section 7.5
Outside Activities of the General Partner; Relationship of Shares to Partnership
Units; Funding Debt
43


Section 7.6
Transactions with Affiliates
45


Section 7.7
Indemnification
46


Section 7.8
Liability of the General Partner
48


Section 7.9
Other Matters Concerning the General Partner
49





ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 7.10
Reliance by Third Parties
50


Section 7.11
Restrictions on General Partner’s Authority
50


Section 7.12
Loans by Third Parties
50


ARTICLE VIII RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS
51


Section 8.1
Limitation of Liability
51


Section 8.2
Management of Business
51


Section 8.3
Outside Activities of Limited Partners
51


Section 8.4
Return of Capital
51


Section 8.5
Rights of Limited Partners Relating to the Partnership
52


Section 8.6
Redemption Right
53


ARTICLE IX BOOKS, RECORDS, ACCOUNTING AND REPORTS
56


Section 9.1
Records and Accounting
56


Section 9.2
Fiscal Year
57


Section 9.3
Reports
57


ARTICLE X TAX MATTERS
57


Section 10.1
Preparation of Tax Returns
57


Section 10.2
Tax Elections
58


Section 10.3
Tax Matters Partner
58


Section 10.4
Organizational Expenses
60


Section 10.5
Withholding
60


ARTICLE XI TRANSFERS AND WITHDRAWALS
61


Section 11.1
Transfer
61


Section 11.2
Transfers of Partnership Interests of General Partner
62


Section 11.3
Limited Partners’ Rights to Transfer
63


Section 11.4
Substituted Limited Partners
64


Section 11.5
Assignees
65


Section 11.6
General Provisions
65


ARTICLE XII ADMISSION OF PARTNERS
67


Section 12.1
Admission of a Successor General Partner
67


Section 12.2
Admission of Additional Limited Partners
67


Section 12.3
Amendment of Agreement and Certificate of Limited Partnership
68


Section 12.4
Limit on Number of Partners
68


ARTICLE XIII DISSOLUTION AND LIQUIDATION
68


Section 13.1
Dissolution
68


Section 13.2
Winding Up
69


Section 13.3
Compliance with Timing Requirements of Regulations; Restoration of Deficit
Capital Accounts
70


Section 13.4
Rights of Limited Partners
72


Section 13.5
Notice of Dissolution
72





iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page


Section 13.6
Cancellation of Certificate of Limited Partnership
73


Section 13.7
Reasonable Time for Winding Up
73


Section 13.8
Waiver of Partition
73


Section 13.9
Liability of Liquidator
73


ARTICLE XIV AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS
73


Section 14.1
Amendments
73


Section 14.2
Meetings of the Partners
75


ARTICLE XV GENERAL PROVISIONS
76


Section 15.1
Addresses and Notice
76


Section 15.2
Titles and Captions
77


Section 15.3
Pronouns and Plurals
77


Section 15.4
Further Action
77


Section 15.5
Binding Effect
77


Section 15.6
Creditors
77


Section 15.7
Waiver
77


Section 15.8
Counterparts
77


Section 15.9
Applicable Law
77


Section 15.10
Invalidity of Provisions
78


Section 15.11
Power of Attorney
78


Section 15.12
Entire Agreement
79


Section 15.13
No Rights as Stockholders
79


Section 15.14
Limitation to Preserve REIT Status
79



List of Exhibits:
Exhibit A - Partner Registry
Exhibit B - Capital Account Maintenance
Exhibit C - Special Allocation Rules
Exhibit D - Notice of Redemption
Exhibit E - Form of DRO Registry
Exhibit F - Notice of Election by Partner to Convert LTIP Units into Class A
Units
Exhibit G - Notice of Election by Partnership to Force Conversion of LTIP Units
into Class A Units




iv

--------------------------------------------------------------------------------


Exhibit 10.1



THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EDUCATION REALTY OPERATING PARTNERSHIP, LP
THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, executed on
February 22, 2018 (the “Agreement”), is entered into by and among Education
Realty OP GP, Inc., a Delaware corporation, as the General Partner (as
hereinafter defined), and the Persons whose names are set forth on the Partner
Registry (as hereinafter defined) as Limited Partners, together with any other
Persons who become Partners in Education Realty Operating Partnership, LP (the
“Partnership”) as provided herein.
WHEREAS, in July 2004, the General Partner formed the Partnership as a limited
partnership pursuant to Delaware law by the filing of the Certificate of Limited
Partnership with the Delaware Secretary of State;
WHEREAS, the General Partner and the limited partners of the Partnership entered
into that certain Amended and Restated Agreement of Limited Partnership of the
Partnership dated as of January 30, 2005 (the “Original Agreement”) in
connection with the initial public offering of common stock by Education Realty
Company, Inc., a Maryland corporation (“Parent”), and on June 11, 2008 entered
into that certain First Amendment to Amended and Restated Agreement of Limited
Partnership (the “First Amendment” and, collectively, the “First Amended and
Restated Agreement”);
WHEREAS, effective as of January 1, 2015, the General Partner and the limited
partners entered into that certain Second Amended and Restated Agreement of
Limited Partnership of the Partnership (the “Second Amended and Restated
Agreement”), which superseded the First Amended and Restated Agreement in its
entirety; and
WHEREAS, the Partners of the Partnership now wish to further amend and restate
the partnership agreement as set forth herein, which shall amend, restate and
supersede the Second Amended and Restated Agreement in its entirety.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree to amend and restate
the Second Amended and Restated Agreement in its entirety and agree to continue
the Partnership as a limited partnership under the Delaware Revised Uniform
Limited Partnership Act, as amended from time to time, as follows:


1

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE I


DEFINED TERMS


The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.
“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time, and any successor to such statute.
“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 12.2 and who is shown as a Limited Partner
on the Partner Registry.
“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Fiscal Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Fiscal Year.
“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Exhibit B.
“Adjustment Event” has the meaning set forth in Section 4.6.A(i).
“Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly controlling, controlled by or under common control with such Person,
(ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting interests of such Person, (iii) any Person of which such
Person owns or controls ten percent (10%) or more of the voting interests or
(iv) any officer, director, general partner or trustee of such Person or any
Person referred to in clauses (i), (ii), and (iii) above. For purposes of this
definition, “control,” when used with respect to any Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
“Aggregate DRO Amount” means the aggregate balances of the DRO Amounts, if any,
of all DRO Partners, if any, as determined on the date in question.
“Agreed Value” means (i) in the case of any Contributed Property, the Section
704(c) Value of such property as of the time of its contribution to the
Partnership, reduced by any liabilities either assumed by the Partnership upon
such contribution or to which such property is subject when


2

--------------------------------------------------------------------------------

Exhibit 10.1


contributed as determined under Section 752 of the Code and the Regulations
thereunder; and (ii) in the case of any property distributed to a Partner by the
Partnership, the Partnership’s Carrying Value of such property at the time such
property is distributed, reduced by any indebtedness either assumed by such
Partner upon such distribution or to which such property is subject at the time
of distribution.
“Agreement” means this Third Amended and Restated Agreement of Limited
Partnership, as it may be amended, supplemented or restated from time to time.
“Assignee” means a Person to whom one or more Partnership Units have been
transferred in any manner permitted under this Agreement, but who has not become
a Substituted Limited Partner, and who has the rights set forth in Section 11.5.
“Available Cash” means, with respect to any period for which such calculation is
being made:
(a)    all cash revenues and funds received by the Partnership from whatever
source (excluding the proceeds of any Capital Contribution, unless otherwise
determined by the General Partner in its sole and absolute discretion) plus the
amount of any reduction (including, without limitation, a reduction resulting
because the General Partner determines such amounts are no longer necessary) in
reserves of the Partnership, which reserves are referred to in clause (b)(iv)
below;
(b)    less the sum of the following (except to the extent made with the
proceeds of any Capital Contribution):
(i)    all interest, principal and other debt-related payments made during such
period by the Partnership,
(ii)    all cash expenditures (including capital expenditures) made by the
Partnership during such period,
(iii)    investments in any entity (including loans made thereto) to the extent
that such investments are permitted under this Agreement and are not otherwise
described in clauses (b)(i) or (ii), and
(iv)    the amount of any increase in reserves established during such period
which the General Partner determines is necessary or appropriate in its sole and
absolute discretion (including any reserves that may be necessary or appropriate
to account for distributions required with respect to Partnership Interests
having a preference over other classes of Partnership Interests);
(c)    with any other adjustments as determined by the General Partner, in its
sole and absolute discretion.
Notwithstanding the foregoing, after commencement of the dissolution and
liquidation of the Partnership, Available Cash shall not include any cash
received or reductions in reserves and shall not take into account any
disbursements made or reserves established.


3

--------------------------------------------------------------------------------

Exhibit 10.1


“BBA Rules” means the partnership tax audit rules enacted under the Bipartisan
Budget Act of 2015 and all effective Regulations and other guidance issued
thereunder or with respect thereto.
“Book-Tax Disparities” means, with respect to any item of Contributed Property
or Adjusted Property, as of the date of any determination, the difference
between the Carrying Value of such Contributed Property or Adjusted Property and
the adjusted basis thereof for U.S. federal income tax purposes as of such date.
A Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to Exhibit
B and the hypothetical balance of such Partner’s Capital Account computed as if
it had been maintained strictly in accordance with U.S. federal income tax
accounting principles.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, NY are authorized or required by law to close.
“Capital Account” means the Capital Account maintained for a Partner pursuant to
    Exhibit B.
“Capital Account Limitation” has the meaning set forth in Section 4.7.B.
“Capital Contribution” means, with respect to any Partner, any cash and the
Agreed Value of Contributed Property which such Partner contributes or is deemed
to contribute to the Partnership.
“Carrying Value” means (i) with respect to a Contributed Property or Adjusted
Property, the Section 704(c) Value of such property reduced (but not below zero)
by all Depreciation with respect to such Contributed Property or Adjusted
Property, as the case may be, charged to the Partners’ Capital Accounts and (ii)
with respect to any other Partnership property, the adjusted basis of such
property for U.S. federal income tax purposes, all as of the time of
determination. The Carrying Value of any property shall be adjusted from time to
time in accordance with Exhibit B, and to reflect changes, additions (including
capital improvements thereto) or other adjustments to the Carrying Value for
dispositions and acquisitions of Partnership properties, as deemed appropriate
by the General Partner.
“Cash Amount” means an amount of cash equal to the Value on the Valuation Date
of the Shares Amount.
“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed in the office of the Delaware
Secretary of State, as amended from time to time in accordance with the terms
hereof and the Act.
“Charter” means the charter of the Parent, within the meaning of Section
1-101(f) of the Maryland General Corporation Law.
“Class A” has the meaning set forth in Section 5.1.C.
“Class A Share” has the meaning set forth in Section 5.1.C.


4

--------------------------------------------------------------------------------

Exhibit 10.1


“Class A Performance LTIP Unit” shall have the meaning set forth in Section 4.8.
“Class A Performance LTIP Unitholder” means a Person who holds Class A
Performance LTIP Units as set forth in the Partner Registry, or any Substituted
Limited Partner or Additional Limited Partner with respect to such Class A
Performance LTIP Units, in such Person’s capacity as a Class A Performance LTIP
Unitholder in the Partnership. For the avoidance of doubt, a Class A Performance
LTIP Unitholder, and its corresponding Class A Performance LTIP Units, may be
subject to one or more Vesting Agreements or other agreements with the
Partnership, the Parent or other Persons.
“Class A Performance LTIP Unit Vesting Date” shall have the meaning set forth in
Section 4.8C(i)(2).
“Class A Unit” means any Partnership Unit that is not specifically designated by
the General Partner as being of another specified class of Partnership Units.
“Class A Unit Distribution” has the meaning set forth in Section 4.6.A.
“Class A Unit Economic Balance” has the meaning set forth in Section 6.1.E.
“Class A Unit Transaction” has the meaning set forth in Section 4.7.F.
“Class B” has the meaning set forth in Section 5.1.C.
“Class B Share” has the meaning set forth in Section 5.1.C.
“Class B Unit” means a Partnership Unit that is specifically designated by the
General Partner as being a Class B Unit.
“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, as interpreted by the applicable regulations thereunder. Any
reference herein to a specific section or sections of the Code shall be deemed
to include a reference to any corresponding provision of future law.
“Consent” means the consent or approval of a proposed action by a Partner given
in accordance with Article XIV.
“Consent of the Outside Limited Partners” means the Consent of Limited Partners
(excluding for this purpose (i) any Limited Partner Interests held by the
General Partner or the Parent, (ii) any Person of which the General Partner or
the Parent directly or indirectly owns or controls more than fifty percent (50%)
of the voting interests and (iii) any Person directly or indirectly owning or
controlling more than fifty percent (50%) of the outstanding voting interests of
the General Partner or the Parent) holding Partnership Interests representing
more than fifty percent (50%) of the Percentage Interest of the Class A Units of
all Limited Partners which are not excluded pursuant to (i), (ii) and (iii)
above.
“Constituent Person” has the meaning set forth in Section 4.7.F.


5

--------------------------------------------------------------------------------

Exhibit 10.1


“Contributed Property” means each property or other asset contributed to the
Partnership, in such form as may be permitted by the Act, but excluding cash
contributed or deemed contributed to the Partnership. Once the Carrying Value of
a Contributed Property is adjusted pursuant to Exhibit B, such property shall no
longer constitute a Contributed Property for purposes of Exhibit B, but shall be
deemed an Adjusted Property for such purposes.
“Conversion Date” has the meaning set forth in Section 4.7.B.
“Conversion Factor” means 1.0; provided, however, that, if, following the
Effective Date, the Parent (i) declares or pays a dividend on its outstanding
Shares in Shares or makes a distribution to all holders of its outstanding
Shares in Shares and does not make a corresponding distribution on Class A Units
in Class A Units, (ii) subdivides its outstanding Shares, or (iii) combines its
outstanding Shares into a smaller number of Shares, the Conversion Factor shall
be adjusted by multiplying the Conversion Factor by a fraction, the numerator of
which shall be the number of Shares issued and outstanding on the record date
for such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time) and the denominator of which shall be the actual
number of Shares (determined without the above assumption) issued and
outstanding on the record date for such dividend, distribution, subdivision or
combination; and provided further that in the event that an entity other than an
Affiliate of the Parent shall become General Partner pursuant to any merger,
consolidation or combination of the General Partner or the Parent with or into
another entity (the “Successor Entity”), the Conversion Factor shall be adjusted
by multiplying the Conversion Factor by the number of shares of the Successor
Entity into which one Share is converted pursuant to such merger, consolidation
or combination, determined as of the date of such merger, consolidation or
combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of the event retroactive to the record
date, if any, for the event giving rise thereto, it being intended that (x)
adjustments to the Conversion Factor are to be made to avoid unintended dilution
or anti-dilution as a result of transactions in which Shares are issued,
redeemed or exchanged without a corresponding issuance, redemption or exchange
of Partnership Units and (y) if a Specified Redemption Date shall fall between
the record date and the effective date of any event of the type described above,
that the Conversion Factor applicable to such redemption shall be adjusted to
take into account such event. For the avoidance of doubt, there shall be no
adjustment to the Conversion Factor, however, with respect to any transaction
for which the number of Partnership Units and Partnership Interests have been
adjusted in the Partnership Registry in accordance with Section 4.1A hereof.
“Conversion Notice” has the meaning set forth in Section 4.7.B.
“Conversion Right” has the meaning set forth in Section 4.7.A.
“Convertible Funding Debt” has the meaning set forth in Section 7.5.F.
“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance


6

--------------------------------------------------------------------------------

Exhibit 10.1


of obligations by such Person, (iii) all indebtedness for borrowed money or for
the deferred purchase price of property or services secured by any lien on any
property owned by such Person, to the extent attributable to such Person’s
interest in such property, even though such Person has not assumed or become
liable for the payment thereof, and (iv) obligations of such Person incurred in
connection with entering into a lease which, in accordance with generally
accepted accounting principles, should be capitalized.
“Depreciation” means, for each Fiscal Year, an amount equal to the U.S. federal
income tax depreciation, amortization, or other cost recovery deduction
allowable with respect to an asset for such year, except that if the Carrying
Value of an asset differs from its adjusted basis for U.S. federal income tax
purposes at the beginning of such year or other period, Depreciation shall be an
amount which bears the same ratio to such beginning Carrying Value as the U.S.
federal income tax depreciation, amortization, or other cost recovery deduction
for such year bears to such beginning adjusted tax basis; provided, however,
that if the U.S. federal income tax depreciation, amortization, or other cost
recovery deduction for such year is zero, Depreciation shall be determined with
reference to such beginning Carrying Value using any reasonable method selected
by the General Partner.
“Distribution Period” has the meaning set forth in Section 5.1.C.
“DRO Amount” means the amount specified in the DRO Registry with respect to any
DRO Partner, as such DRO Registry may be amended from time to time.
“DRO Partner” means a Partner who has agreed in writing to be a DRO Partner and
has agreed and is obligated to make certain contributions, not in excess of such
DRO Partner’s DRO Amount, to the Partnership with respect to any deficit balance
in such Partner’s Capital Account upon the occurrence of certain events. A DRO
Partner who is obligated to make any such contribution only upon liquidation of
the Partnership shall be designated in the DRO Registry as a Part I DRO Partner
and a DRO Partner who is obligated to make any such contribution to the
Partnership either upon liquidation of the Partnership or upon liquidation of
such DRO Partner’s Partnership Interest shall be designated in the DRO Registry
as a Part II DRO Partner.
“DRO Registry” means the DRO Registry maintained by the General Partner in the
books and records of the Partnership containing substantially the same
information as would be necessary to complete the Form of DRO Registry attached
hereto as Exhibit E.
“Economic Capital Account Balances” has the meaning set forth in Section 6.1.E.
“Effective Date” means February 22, 2018, the date that this Agreement was
executed.
“Equity Incentive Plan” means any equity incentive or compensation plan
heretofore or hereafter adopted by the Partnership or the Parent, including,
without limitation, the Education Realty Trust, Inc. 2004 Incentive Plan, the
Education Realty Trust, Inc. 2011 Omnibus Equity Incentive Plan and the
Education Realty Trust, Inc. 2017 Omnibus Equity Incentive Plan.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


7

--------------------------------------------------------------------------------

Exhibit 10.1


“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“First Amendment” has the meaning set forth in the recitals hereto.
“First Amended and Restated Agreement” has the meaning set forth in the recitals
hereto.
“Final Adjustment” has the meaning set forth in Section 10.3B(2).
“Fiscal Year” means the fiscal year of the Partnership, which shall be the
calendar year as provided in Section 9.2.
“Forced Conversion” has the meaning set forth in Section 4.7.C.
“Forced Conversion Notice” has the meaning set forth in Section 4.7.C.
“Funding Debt” means any Debt incurred for the purpose of providing funds to the
Partnership by or on behalf of the Parent or any wholly owned subsidiary of the
Parent.
“General Partner” means Education Realty OP GP, Inc., a Delaware corporation, or
its successor or permitted assignee, as general partner of the Partnership.
“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. The General Partner will not be required to make a Capital Contribution
to the Partnership in exchange for the General Partner Interest. A General
Partner Interest may be expressed as a number of Partnership Units.
“General Partner Payment” has the meaning set forth in Section 15.14.
“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.
“Immediate Family” means, with respect to any natural Person, such natural
Person’s spouse, parents, descendants, nephews, nieces, brothers, and sisters.
“Incapacity” or “Incapacitated” means, (i) as to any individual who is a
Partner, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her Person
or estate, (ii) as to any corporation which is a Partner, the filing of a
certificate of dissolution, or its equivalent, for the corporation or the
revocation of its charter, (iii) as to any partnership or limited liability
company which is a Partner, the dissolution and commencement of winding up of
the partnership or limited liability company, (iv) as to any estate which is a
Partner, the distribution by the fiduciary of the estate’s entire interest in
the Partnership, (v) as to any trustee of a trust which is a Partner, the
termination of the trust (but not the substitution of a new trustee) or (vi) as
to any Partner, the bankruptcy of such Partner. For purposes of this definition,
bankruptcy of a Partner shall be deemed to have occurred when (a) the Partner
commences a voluntary proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect, (b) the Partner is adjudged as bankrupt or insolvent, or a final and
nonappealable order for relief under any bankruptcy,


8

--------------------------------------------------------------------------------

Exhibit 10.1


insolvency or similar law now or hereafter in effect has been entered against
the Partner, (c) the Partner executes and delivers a general assignment for the
benefit of the Partner’s creditors, (d) the Partner files an answer or other
pleading admitting or failing to contest the material allegations of a petition
filed against the Partner in any proceeding of the nature described in clause
(b) above, (e) the Partner seeks, consents to or acquiesces in the appointment
of a trustee, receiver or liquidator for the Partner or for all or any
substantial part of the Partner’s properties, (f) any proceeding seeking
liquidation, reorganization or other relief under any bankruptcy, insolvency or
other similar law now or hereafter in effect has not been dismissed within one
hundred twenty (120) days after the commencement thereof, (g) the appointment
without the Partner’s consent or acquiescence of a trustee, receiver or
liquidator has not been vacated or stayed within ninety (90) days of such
appointment or (h) an appointment referred to in clause (g) is not vacated
within ninety (90) days after the expiration of any such stay.
“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner, (B) a Limited Partner or (C) a director or
officer of the Partnership, the General Partner or the Parent and (ii) such
other Persons (including Affiliates of the General Partner, the Parent, a
Limited Partner or the Partnership) as the General Partner may designate from
time to time (whether before or after the event giving rise to potential
liability), in its sole and absolute discretion.
“Limited Partner” means any Person named as a Limited Partner in the Partner
Registry or any Substituted Limited Partner or Additional Limited Partner, in
such Person’s capacity as a holder of Limited Partnership Interests in the
Partnership. Unless the context clearly requires otherwise, holders of LTIP
Units and Class A Performance LTIP Units shall be considered Limited Partners
for purposes of this Agreement.
“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of Partnership Units.
“Liquidating Event” has the meaning set forth in Section 13.1.
“Liquidating Gains” has the meaning set forth in Section 6.1.E.
“Liquidator” has the meaning set forth in Section 13.2.A.
“LTIP Units” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section 4.6
and elsewhere in this Agreement in respect of holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth in the Partner
Registry, as it may be amended or restated from time to time. For the avoidance
of doubt, all Partnership Units heretofore designated as PIUs under the First
Amendment shall be LTIP Units under this Agreement.


9

--------------------------------------------------------------------------------

Exhibit 10.1


“LTIP Unitholder” means a Person that holds LTIP Units as set forth in the
Partner Registry, or any Substituted Limited Partner or Additional Limited
Partner with respect to such LTIP Units, in such Person’s capacity as an LTIP
Unitholder in the Partnership. For the avoidance of doubt, an LTIP Unitholder,
and its corresponding LTIP Units, may be subject to one or more Vesting
Agreements or other agreements with the Partnership, the Parent or other
Persons.
“LV Safe Harbor” “LV Safe Harbor Election” and “LV Safe Harbor Interest” each
has the meaning set forth in Section 10.2.B.
“Net Income” means, for any taxable period, the excess, if any, of the
Partnership’s items of income and gain for such taxable period over the
Partnership’s items of loss and deduction for such taxable period. The items
included in the calculation of Net Income shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Income is subjected to the special allocation
rules in Exhibit C, Net Income or the resulting Net Loss, whichever the case may
be, shall be recomputed without regard to such item.
“Net Loss” means, for any taxable period, the excess, if any, of the
Partnership’s items of loss and deduction for such taxable period over the
Partnership’s items of income and gain for such taxable period. The items
included in the calculation of Net Loss shall be determined in accordance with
Exhibit B. If an item of income, gain, loss or deduction that has been included
in the initial computation of Net Loss is subjected to the special allocation
rules in Exhibit C, Net Loss or the resulting Net Income, whichever the case may
be, shall be recomputed without regard to such item.
“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase Shares,
excluding grants under any Equity Incentive Plan, or (ii) any Debt issued by the
Parent that provides any of the rights described in clause (i).
“Nonrecourse Built-in Gain” means, with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or negative pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Section 2.B of Exhibit C if such properties were
disposed of in a taxable transaction in full satisfaction of such liabilities
and for no other consideration.
“Nonrecourse Deductions” has the meaning set forth in Regulations Section
1.704-2(b)(1), and the amount of Nonrecourse Deductions for a Fiscal Year shall
be determined in accordance with the rules of Regulations Section 1.704-2(c).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.752-1(a)(2).
“Notice of Redemption” means a Notice of Redemption substantially in the form of
Exhibit D.
“Operating Entity” has the meaning set forth in Section 7.4.F.


10

--------------------------------------------------------------------------------

Exhibit 10.1


“Organizational Limited Partner” has the meaning set forth in the recitals
hereto.
“Original Agreement” has the meaning set forth in the recitals hereto.
“Parent” has the meaning set forth in the recitals hereto.
“Parent Adjustment Event” has the meaning set forth in Section 4.1.A.
“Partner” means the General Partner, a Limited Partner, an LTIP Unitholder or a
Class A Performance LTIP Unitholder, and “Partners” means one or more of the
foregoing, as the context requires.
“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).
“Partner Nonrecourse Debt” has the meaning set forth in Regulations Section
1.704-2(b)(4).
“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Fiscal Year shall be determined in
accordance with the rules of Regulations Section 1.704-2(i)(2).
“Partner Registry” means the Partner Registry maintained by the General Partner
in the books and records of the Partnership, which contains substantially the
same information as would be necessary to complete the form of the Partner
Registry attached hereto as Exhibit A.
“Partnership” has the meaning set forth in the recitals hereto.
“Partnership Interest” means a Limited Partner Interest, a General Partner
Interest, LTIP Units or Class A Performance LTIP Units, and includes any and all
benefits to which the holder of such a partnership interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of Partnership Units.
“Partnership Minimum Gain” has the meaning set forth in Regulations Section
1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as any net
increase or decrease in Partnership Minimum Gain, for a Fiscal Year shall be
determined in accordance with the rules of Regulations Section 1.704-2(d).
“Partnership Record Date” means the record date established by the General
Partner either (i) for the distribution of Available Cash pursuant to Section
5.1, which record date shall be the same as the record date established by the
Parent for a distribution to its stockholders of some or all of its portion of
such distribution, or (ii) if applicable, for determining the Partners entitled
to


11

--------------------------------------------------------------------------------

Exhibit 10.1


vote on or Consent to any proposed action for which the Consent or approval of
the Partners is sought pursuant to Section 14.2.
“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued pursuant to Sections 4.1 and 4.2, and includes
Class A Units, Class B Units, LTIP Units, Class A Performance LTIP Units and any
other classes or series of Partnership Units established after the date hereof.
The number of Partnership Units outstanding and the Percentage Interests in the
Partnership represented by such Partnership Units are set forth in the Partner
Registry.
“Percentage Interest” means, as to a Partner holding a class of Partnership
Interests, its interest in such class, determined by dividing the Partnership
Units of such class owned by such Partner by the total number of Partnership
Units of such class then outstanding. For purposes of determining the Percentage
Interest of the Class A Units at any time when there are Class B Units
outstanding, all Class B Units shall be treated as Class A Units.
“Person” means a natural person, partnership (whether general or limited),
trust, estate, association, corporation, limited liability company,
unincorporated organization, custodian, nominee or any other individual or
entity in its own or any representative capacity.
“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the NYSE MKT LLC, the NASDAQ Stock Market or any successor to any of
the foregoing.
“Qualified Assets” means any of the following assets: (i) interests, rights,
options, warrants or convertible or exchangeable securities of the Partnership;
(ii) Debt issued by the Partnership or any Subsidiary thereof in connection with
the incurrence of Funding Debt; (iii) equity interests in Qualified REIT
Subsidiaries and limited liability companies (or other entities disregarded from
their sole owner for U.S. federal income tax purposes, including wholly owned
grantor trusts) whose assets consist solely of Qualified Assets; (iv) up to a
one percent (1%) equity interest in any partnership or limited liability company
at least ninety-nine percent (99%) of the equity of which is owned, directly or
indirectly, by the Partnership; (v) cash held for payment of administrative
expenses or pending distribution to security holders of the Parent or any wholly
owned Subsidiary thereof or pending contribution to the Partnership; and (vi)
other tangible and intangible assets that, taken as a whole, are de minimis in
relation to the net assets of the Partnership and its Subsidiaries.
“Qualified REIT Subsidiaries” means any Subsidiary of the Parent that is a
“qualified REIT subsidiary” within the meaning of Section 856(i) of the Code.
“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment pursuant to Section 754 of the Code) upon the
disposition of any property or asset of the Partnership, which gain is
characterized either as ordinary income or as “unrecaptured Section 1250 gain”
(as defined in Section 1(h)(6) of the Code) because it represents the recapture
of depreciation deductions previously taken with respect to such property or
asset.
“Recourse Liabilities” means the amount of liabilities owed by the Partnership
(other than Nonrecourse Liabilities and liabilities to which Partner Nonrecourse
Deductions are attributable in accordance with Section 1.704-(2)(i) of the
Regulations).


12

--------------------------------------------------------------------------------

Exhibit 10.1


“Redeeming Partner” has the meaning set forth in Section 8.6.A.
“Redemption Amount” means either the Cash Amount or the Shares Amount, as
determined by the General Partner, in its sole and absolute discretion. A
Redeeming Partner shall have no right, without the General Partner’s consent, in
its sole and absolute discretion, to receive the Redemption Amount in the form
of the Shares Amount.
“Redemption Right” has the meaning set forth in Section 8.6.A.
“Regulations” means the Treasury Regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).
“REIT” means an entity that qualifies as a real estate investment trust under
the Code.
“REIT Requirements” has the meaning set forth in Section 5.1.A.
“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for U.S. federal income tax purposes
resulting from a sale, exchange or other disposition of Contributed Property or
Adjusted Property, to the extent such item of gain or loss is not allocated
pursuant to Section 2.B.1(a) or 2.B.2(a) of Exhibit C to eliminate Book-Tax
Disparities.
“Safe Harbor” has the meaning set forth in Section 11.6.F.
“Securities Act” means the Securities Act of 1933, as amended.
“Second Amended and Restated Agreement” has the meaning set forth in the
recitals hereto.
“Section 704(c) Value” of any Contributed Property or Adjusted Property means
the fair market value of such property at the time of contribution or
adjustment, as the case may be, as determined by the General Partner using such
reasonable method of valuation as it may adopt; provided, however, subject to
Exhibit B, the General Partner shall, in its sole and absolute discretion, use
such method as it deems reasonable and appropriate to allocate the aggregate of
the Section 704(c) Value of Contributed Properties or Adjusted Properties in a
single or integrated transaction among each separate property on a basis
proportional to its fair market values.
“Share” means a share of common stock (or other comparable equity interest) of
the Parent (or the Successor Entity, as the case may be). Shares may be issued
in one or more classes or series in accordance with the terms of the Charter.
Shares issued in lieu of the Cash Amount by the Partnership or the Parent may be
either registered or unregistered Shares at the option of the Parent. If there
is more than one class or series of Shares, the term “Shares” shall, as the
context requires, be deemed to refer to the class or series of Shares that
corresponds to the class or series of Partnership Interests for which the
reference to Shares is made. When used with reference to Class A Units, the term
“Shares” refers to shares of common stock (or other comparable equity interest)
of the Parent.


13

--------------------------------------------------------------------------------

Exhibit 10.1


“Shares Amount” means a number of Shares equal to the product of the number of
Partnership Units offered for redemption by a Redeeming Partner times the
Conversion Factor; provided, however, that, if the Parent issues to holders of
Shares securities, rights, options, warrants or convertible or exchangeable
securities entitling such holders to subscribe for or purchase Shares or any
other securities or property (collectively, the “rights”), then the Shares
Amount shall also include such rights that a holder of that number of Shares
would be entitled to receive unless the Partnership issues corresponding rights
to holders of Partnership Units.
“Specified Redemption Date” means the tenth Business Day after the Valuation
Date or such shorter period as the General Partner, in its sole and absolute
discretion, may determine; provided, however, that, if the Shares are not
Publicly Traded, the Specified Redemption Date means the thirtieth Business Day
after receipt by the General Partner of a Notice of Redemption.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, trust, partnership or joint venture, or other entity of which
a majority of (i) the voting power of the voting equity securities or (ii) the
outstanding equity interests is owned, directly or indirectly, by such Person.
“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 and who is shown as a
Limited Partner in the Partner Registry.
“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.
“Termination Transaction” has the meaning set forth in Section 11.2.B.
“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the fair market value of
such property (as determined under Exhibit B) as of such date, over (ii) the
Carrying Value of such property (prior to any adjustment to be made pursuant to
Exhibit B) as of such date.
“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (i) the Carrying Value of such
property (prior to any adjustment to be made pursuant to Exhibit B) as of such
date, over (ii) the fair market value of such property (as determined under
Exhibit B) as of such date.
“Unvested Class A Performance LTIP Unit” means a Class A Performance LTIP Unit
that has not satisfied or has not been deemed to have satisfied the applicable
vesting conditions set forth in the applicable Vesting Agreement.
“Unvested LTIP Units” has the meaning set forth in Section 4.6.C.
“Valuation Date” means the date of receipt by the General Partner of a Notice of
Redemption or, if such date is not a Business Day, the first Business Day
thereafter.
“Value” means, with respect to one Share of a class of outstanding Shares of the
Parent that are Publicly Traded, the average of the daily market price for the
ten consecutive trading days


14

--------------------------------------------------------------------------------

Exhibit 10.1


immediately preceding the date with respect to which value must be determined.
The market price for each such trading day shall be the closing price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices on such day. If the outstanding Shares of the
Parent are Publicly Traded and the Shares Amount includes, in addition to the
Shares, rights or interests that a holder of Shares has received or would be
entitled to receive, then the Value of such rights shall be determined by the
Parent acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate. If the
Shares of the Parent are not Publicly Traded, the Value of the Shares Amount per
Partnership Unit tendered for redemption (which will be the Cash Amount per
Partnership Unit offered for redemption payable pursuant to Section 8.6.A) means
the amount that a holder of one Partnership Unit would receive if each of the
assets of the Partnership were to be sold for its fair market value on the
Specified Redemption Date, the Partnership were to pay all of its outstanding
liabilities, and the remaining proceeds were to be distributed to the Partners
in accordance with the terms of this Agreement. Such Value shall be determined
by the General Partner, acting in good faith and based upon a commercially
reasonable estimate of the amount that would be realized by the Partnership if
each asset of the Partnership (and each asset of each partnership, limited
liability company, trust, joint venture or other entity in which the Partnership
owns a direct or indirect interest) were sold to an unrelated purchaser in an
arm’s-length transaction where neither the purchaser nor the seller were under
economic compulsion to enter into the transaction (without regard to any
discount in value as a result of the Partnership’s minority interest in any
property or any illiquidity of the Partnership’s interest in any property).
“Vested Class A Performance LTIP Unit” means a Class A Performance LTIP Unit
that has satisfied or is deemed to have satisfied the applicable vesting
conditions set forth in the applicable Vesting Agreement.
“Vested LTIP Units” has the meaning set forth in Section 4.6.C.
“Vesting Agreement” means each or any, as the context implies, agreement or
instrument entered into by a holder of LTIP Units, Class A Performance LTIP
Units or other applicable Partnership Units upon acceptance of an award of such
Partnership Units under an Equity Incentive Plan, which agreement shall include
the applicable terms of any such Equity Incentive Plan.
ARTICLE II


ORGANIZATIONAL MATTERS


Section 2.1     Organization


A.Organization, Status and Rights. The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and
conditions set forth in the Original Agreement. The Partners hereby confirm and
agree to their status as partners of the Partnership and to continue the
business of the Partnership on the terms set forth in this Agreement. Except as
expressly provided herein, the rights and obligations of the Partners and the
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.


15

--------------------------------------------------------------------------------

Exhibit 10.1


B.Qualification of Partnership. The Partners (i) agree that if the laws of any
jurisdiction in which the Partnership transacts business so require, the
appropriate officers or other authorized representatives of the Partnership
shall file, or shall cause to be filed, with the appropriate office in that
jurisdiction, any documents necessary for the Partnership to qualify to transact
business under such laws; and (ii) agree and obligate themselves to execute,
acknowledge and cause to be filed for record, in the place or places and manner
prescribed by law, any amendments to the Certificate of Limited Partnership as
may be required, either by the Act, by the laws of any jurisdiction in which the
Partnership transacts business, or by this Agreement, to reflect changes in the
information contained therein or otherwise to comply with the requirements of
law for the continuation, preservation and operation of the Partnership as a
limited partnership under the Act.
C.Representations. Each Partner represents and warrants that such Partner is
duly authorized to execute, deliver and perform its obligations under this
Agreement and that the Person, if any, executing this Agreement on behalf of
such Partner is duly authorized to do so and that this Agreement is binding on
and enforceable against such Partner in accordance with its terms.


Section 2.2    Name


The name of the Partnership is Education Realty Operating Partnership, LP. The
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of any of the General
Partner or any Affiliate thereof. The words “Limited Partnership,” “LP,” “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Limited Partners of such change in the next regular communication to the
Limited Partners.
Section 2.3    Registered Office and Agent; Principal Office


The address of the registered office of the Partnership in the State of Delaware
is located at 1209 Orange Street, Wilmington, Delaware 19801 and the registered
agent for service of process on the Partnership in the State of Delaware at such
registered office is The Corporation Trust Company. The principal office of the
Partnership is 999 South Shady Grove Road, Suite 600, Memphis, Tennessee 38120,
or shall be such other place as the General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the General Partner deems advisable.
Section 2.4    Term


The term of the Partnership shall continue in perpetuity until the Partnership
is dissolved pursuant to the provisions of Article XIII or as otherwise provided
by law.


16

--------------------------------------------------------------------------------

Exhibit 10.1


Section 2.5    Partnership Interests as Securities


All Partnership Interests shall be securities within the meaning of, and
governed by, (i) Article 8 of the Delaware Uniform Commercial Code and (ii)
Article 8 of the Uniform Commercial Code of any other applicable jurisdiction.
Section 2.6    Certificates Describing Partnership Units


The General Partner shall have the authority to, but shall not be required to,
issue certificates evidencing the Limited Partnership Interests in accordance
with Section 17-702(b) of the Act. Any such certificate (i) shall be in form and
substance as approved by the General Partner, (ii) shall not be negotiable and
(iii) shall bear a legend to the following effect:
THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
EDUCATION REALTY OPERATING PARTNERSHIP, LP, AS AMENDED, SUPPLEMENTED OR RESTATED
FROM TIME TO TIME AND (B) ANY APPLICABLE FEDERAL OR STATE SECURITIES OR BLUE SKY
LAWS.


ARTICLE III


PURPOSE
Section 3.1    Purpose and Business


The purpose and nature of the business to be conducted by the Partnership is:
(i) to conduct any business that may be lawfully conducted by a limited
partnership organized pursuant to the Act; (ii) to enter into any corporation,
partnership, joint venture, trust, limited liability company or other similar
arrangement to engage in any of the foregoing or the ownership of interests in
any entity engaged, directly or indirectly, in any of the foregoing; and (iii)
to do anything necessary or incidental to the foregoing; provided, however, that
any business shall be limited to and conducted in such a manner as to permit the
Parent at all times to be classified as a REIT, unless the Parent, in its sole
and absolute discretion, has chosen to cease to qualify as a REIT or has chosen
not to attempt to qualify as a REIT for any reason or reasons whether or not
related to the business conducted by the Partnership. In connection with the
foregoing, and without limiting the Parent’s right, in its sole and absolute
discretion, to cease qualifying as a REIT, the Partners acknowledge that the
status of the Parent as a REIT inures to the benefit of all the Partners and not
solely to the General Partner, the Parent or their Affiliates.
Section 3.2    Powers


The Partnership is empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described herein and for the
protection and benefit of the Partnership, including, without


17

--------------------------------------------------------------------------------

Exhibit 10.1


limitation, full power and authority, directly or through its ownership interest
in other entities, to enter into, perform and carry out contracts of any kind,
borrow money and issue evidences of indebtedness, whether or not secured by
mortgage, deed of trust, pledge or other lien, acquire, own, manage, improve and
develop real property, and lease, sell, transfer and dispose of real property;
provided, however, that the Partnership shall not take, or shall refrain from
taking, any action which, in the judgment of the General Partner, in its sole
and absolute discretion, (i) could adversely affect the ability of the Parent to
qualify or continue to qualify as a REIT (unless the Parent has decided to
terminate or revoke its election to be treated as a REIT), (ii) could subject
the Parent to any taxes under Sections 857 or 4981 of the Code, or (iii) could
violate any law or regulation of any governmental body or agency having
jurisdiction over the General Partner, the Parent or their securities, unless
such action (or inaction) shall have been specifically consented to by the
General Partner in writing.


ARTICLE IV


CAPITAL CONTRIBUTIONS AND ISSUANCES OF PARTNERSHIP INTERESTS


Section 4.1    Capital Contributions of the Partners


A.    Capital Contributions. On the date hereof, the Partners own Partnership
Units in the amounts set forth in the Partner Registry and have Percentage
Interests in the Partnership as set forth in the Partner Registry. The number of
Partnership Units reflects an adjustment in the Partnership Units previously
outstanding to account for the one-for-three reverse split in the Parent’s
common stock that became effective on December 1, 2014. The number of
Partnership Units and Percentage Interest shall be adjusted in the Partner
Registry from time to time by the General Partner to the extent necessary to
reflect accurately exchanges, redemptions, Capital Contributions, the issuance
of additional Partnership Units or similar events having an effect on a
Partner’s Percentage Interest occurring after the Effective Date and in
accordance with the terms of this Agreement, as well as stock splits, reverse
stock splits, stock reclassifications, stock dividends and other similar changes
affecting the number of shares of Parent stock outstanding (a “Parent Adjustment
Event”), with the intention of maintaining at all times a 1.0 Conversion Factor.


B.    General Partnership Interest. Except for any Partnership Units designated
as Limited Partner Interests by the General Partner, the Partnership Units held
by the General Partner shall be the General Partner Interest of the General
Partner.


C.    Except as provided in Sections 7.5, 10.5, and 13.3, the Partners shall
have no obligation to make any additional Capital Contributions or provide any
additional funding to the Partnership (whether in the form of loans, repayments
of loans or otherwise). Except as otherwise set forth in Section 13.3, no
Partner shall have any obligation to restore any deficit that may exist in its
Capital Account, either upon a liquidation of the Partnership or otherwise.




18

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.2    Issuances of Partnership Interests


A.    General. The General Partner is hereby authorized to cause the Partnership
from time to time to issue to Partners (including the General Partner, the
Parent and their Affiliates) or other Persons (including, without limitation, in
connection with the contribution of property to the Partnership or any of its
Subsidiaries) Partnership Units or other Partnership Interests in one or more
classes, or in one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties, including rights, powers and duties senior to one or
more other classes of Partnership Interests, all as shall be determined, subject
to applicable Delaware law, by the General Partner in its sole and absolute
discretion, including, without limitation, (i) the allocations of items of
Partnership income, gain, loss, deduction and credit to each such class or
series of Partnership Interests, (ii) the right of each such class or series of
Partnership Interests to share in Partnership distributions, (iii) the rights of
each such class or series of Partnership Interests upon dissolution and
liquidation of the Partnership, (iv) the rights, if any, of each such class to
vote on matters that require the vote or Consent of the Limited Partners, and
(v) the consideration, if any, to be received by the Partnership; provided,
however, that no such Partnership Units or other Partnership Interests shall be
issued to the General Partner or the Parent unless (a) the Partnership Interests
are issued in connection with the grant, award or issuance of Shares or other
equity interests in the Parent (including a transaction described in Section
7.4.F) having designations, preferences and other rights such that the economic
interests attributable to such Shares or other equity interests are
substantially similar to the designations, preferences and other rights (except
voting rights) of the Partnership Interests issued to the General Partner or the
Parent in accordance with this Section 4.2.A, and the General Partner or the
Parent contributes to the Partnership the net proceeds (if any) from the
issuance of Shares or equity received by the General Partner or the Parent as
required pursuant to Section 7.5.D, (b) the General Partner or the Parent makes
an additional Capital Contribution to the Partnership, or (c) the additional
Partnership Interests are issued to all Partners holding Partnership Interests
in the same class in proportion to their respective Percentage Interests in such
class. If the Partnership issues Partnership Interests pursuant to this Section
4.2.A, the General Partner shall make such revisions to this Agreement
(including but not limited to the revisions described in Section 5.4, Section
6.2 and Section 8.6) as it deems necessary to reflect the issuance of such
Partnership Interests. The designation of any newly issued class or series of
Partnership Interests may provide a formula for treating such Partnership
Interests solely for purposes of voting on or consenting to any matter that
requires the vote or Consent of the Limited Partners as set forth in one or more
of Sections 7.1, 7.5.A, 7.11, 13.1(i), 13.1(vi), 14.1.A, 14.1.C, 14.2.A, and
14.2.B of this Agreement as the equivalent of a specified number (including any
fraction thereof) of Class A Units. Nothing in this Agreement shall prohibit the
General Partner from issuing Partnership Units for less than fair market value
if the General Partner concludes in good faith that such issuance is in the best
interests of the Partnership.


B.    Classes of Partnership Units. On the date hereof, the Partnership shall
have four authorized classes of Partnership Units, entitled “Class A Units,”
“Class B Units,” “LTIP Units” and “Class A Performance LTIP Units,” and,
thereafter, such additional classes of Partnership Units as may be created by
the General Partner pursuant to Section 4.2.A and this Section 4.2.B. Class A
Units, Class B Units, LTIP Units, Class A Performance LTIP Units or a class of
Partnership


19

--------------------------------------------------------------------------------

Exhibit 10.1


Interests created pursuant to Section 4.2.A or this Section 4.2.B, at the
election of the General Partner, in its sole and absolute discretion, may be
issued to newly admitted Partners in exchange for the contribution by such
Partners of cash, real estate partnership interests, stock, notes or other
assets or consideration (including services); provided, however, that any
Partnership Unit that is not specifically designated by the General Partner as
being of a particular class shall be deemed to be a Class A Unit. Each Class B
Unit shall be converted automatically into a Class A Unit on the day immediately
following the Partnership Record Date for the Distribution Period in which such
Class B Unit was issued, without the requirement for any action by the General
Partner, the Partnership or the Partner holding the Class B Unit. The issuance
and terms of any LTIP Units shall be subject to Section 4.6 and the issuance and
terms of any Class A Performance LTIP Units shall be subject to Section 4.8.


Section 4.3    No Preemptive Rights


Except to the extent expressly granted by the Partnership pursuant to another
agreement, no Person shall have any preemptive, preferential or other similar
right with respect to (i) additional Capital Contributions or loans to the
Partnership or (ii) issuance or sale of any Partnership Units or other
Partnership Interests.
Section 4.4    Other Contribution Provisions


A.    General. If any Partner is admitted to the Partnership and is given a
Capital Account in exchange for services rendered to the Partnership, such
transaction shall be treated by the Partnership and the affected Partner (and
set forth in the Partner Registry) as if the Partnership had compensated such
Partner in cash, and the Partner had made a Capital Contribution of such cash,
less applicable withholding taxes, to the capital of the Partnership.


B.    Mergers. To the extent the Partnership acquires any property (or an
indirect interest therein) by the merger of any other Person into the
Partnership or with or into a Subsidiary of the Partnership, Persons who receive
Partnership Interests in exchange for their interest in the Person merging into
the Partnership or with or into a Subsidiary of the Partnership shall be deemed
to have been admitted as Additional Limited Partners pursuant to Section 12.2
and shall be deemed to have made Capital Contributions as provided in the
applicable merger agreement (or if not so provided, as determined by the General
Partner in its sole and absolute discretion) and as set forth in the Partner
Registry.


Section 4.5    No Interest on Capital


No Partner shall be entitled to interest on its Capital Contributions or its
Capital Account.
Section 4.6    LTIP Units


A.    Issuance of LTIP Units. The General Partner may from time to time, for
such consideration as the General Partner may determine to be appropriate, issue
LTIP Units to Persons who provide services to the Partnership or the Parent and
admit such Persons as Limited Partners.


20

--------------------------------------------------------------------------------

Exhibit 10.1


Except as otherwise provided in this Section 4.6, elsewhere in this Agreement or
in an applicable Vesting Agreement, LTIP Units shall be treated as Class A
Units, with all of the rights, privileges and obligations attendant thereto (or,
if so designated by the General Partner in connection with the issuance thereof,
as Class B Units for the quarter in which such LTIP Units are issued). For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as holders of Class A Units and LTIP Units shall be treated as
Class A Units. In particular, the Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Class A Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures:


(i)If an Adjustment Event (as defined below) occurs, then the General Partner
shall make a corresponding adjustment to the LTIP Units to maintain a
one-for-one conversion and economic equivalence ratio between Class A Units and
LTIP Units. The following shall be “Adjustment Events”: (A) the Partnership
makes a distribution on all outstanding Class A Units in Partnership Units, (B)
the Partnership subdivides the outstanding Class A Units into a greater number
of Partnership Units or combines the outstanding Class A Units into a smaller
number of Partnership Units, (C) the Partnership issues any Partnership Units in
exchange for its outstanding Class A Units by way of a reclassification or
recapitalization of its Class A Units, or (D) the Partnership adjusts the number
of Partnership Units in connection with a Parent Adjustment Event. If more than
one Adjustment Event occurs, the adjustment to the LTIP Units need be made only
once using a single formula that takes into account each and every Adjustment
Event as if all Adjustment Events occurred simultaneously. For the avoidance of
doubt, the following shall not be Adjustment Events: (x) the issuance of
Partnership Units in a financing, reorganization, acquisition or other similar
Class A Unit Transaction, (y) the issuance of Partnership Units pursuant to or
in connection with any employee benefit or compensation plan or distribution
reinvestment plan or (z) the issuance of any Partnership Units to the General
Partner or the Parent in respect of a Capital Contribution to the Partnership.
If the Partnership takes an action affecting the Class A Units other than
actions specifically described above as “Adjustment Events” and in the opinion
of the General Partner such action would require an adjustment to the LTIP Units
to maintain the one-to-one correspondence described above, the General Partner
shall have the right to make such adjustment to the LTIP Units, to the extent
permitted by law and by any Equity Incentive Plan, in such manner and at such
time as the General Partner, in its sole and absolute discretion, may determine
to be appropriate under the circumstances. If an adjustment is made to the LTIP
Units, as herein provided, the Partnership shall promptly file in the books and
records of the Partnership an officer’s certificate setting forth such
adjustment and a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error. Promptly after filing of such certificate, the
Partnership shall mail a notice to each LTIP Unitholder setting forth the
adjustment to his or her LTIP Units and the effective date of such adjustment;
and


(ii)Except to the extent otherwise provided with respect to Class B Units (if
LTIP Units are designated by the General Partner as the equivalent of Class B
Units pursuant to Section 4.6.A above), under this Agreement or in an applicable
Vesting Agreement, the LTIP Unitholders shall, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit


21

--------------------------------------------------------------------------------

Exhibit 10.1


equal to the distributions per Class A Unit (the “Class A Unit Distribution”),
paid to holders of Class A Units on such Partnership Record Date established by
the General Partner with respect to such distribution. Except to the extent
otherwise provided under this Agreement or in an applicable Vesting Agreement,
so long as any LTIP Units are outstanding, no distributions (whether in cash or
in kind) shall be authorized, declared or paid on Class A Units or Class B
Units, unless equal distributions have been or contemporaneously are authorized,
declared and paid on the LTIP Units.


B.    Priority. Except as otherwise provided in this Section 4.6, elsewhere in
this Agreement or in an applicable Vesting Agreement, the LTIP Units shall rank
pari passu with the Class A Units and Class B Units as to the payment of regular
and special periodic or other distributions and the distribution of assets upon
liquidation, dissolution or winding up. Except as otherwise provided in this
Section 4.6, elsewhere in this Agreement or in an applicable Vesting Agreement,
as to the payment of distributions and as to distribution of assets upon
liquidation, dissolution or winding up, any class or series of Partnership Units
which by its terms specifies that it shall rank junior to, on a parity with, or
senior to the Class A Units shall also rank junior to, or pari passu with, or
senior to, as the case may be, the LTIP Units. Except as otherwise provided in
this Section 4.6, elsewhere in this Agreement or in an applicable Vesting
Agreement, an LTIP Unitholder shall be entitled to transfer his or her LTIP
Units to the same extent, and subject to the same restrictions, as holders of
Class A Units pursuant to Article XI.


C.    Special Provisions. In addition to the foregoing, LTIP Units shall be
subject to the following special provisions:


(i)    Vesting Agreements. LTIP Units may, in the sole and absolute discretion
of the General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of the applicable Vesting
Agreement, and such Vesting Agreement may contain such other terms and
conditions with respect to receipt or forfeiture of distributions as may be from
time to time determined by the General Partner. The terms of any Vesting
Agreement may be modified by the General Partner from time to time, in its sole
and absolute discretion, subject to any restrictions on amendment imposed by the
relevant Vesting Agreement or by any Equity Incentive Plan, if applicable. LTIP
Units that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units;” all other LTIP Units shall be treated as “Unvested LTIP
Units.”


(ii)    Forfeiture. Unless otherwise specified in a Vesting Agreement, upon the
occurrence of any event specified in a Vesting Agreement as resulting in either
the right of the Partnership or the General Partner to repurchase LTIP Units at
a specified purchase price or some other forfeiture of any LTIP Units, then if
the Partnership or the General Partner exercises such right to repurchase or
LTIPs are forfeited, in each case in accordance with the applicable Vesting
Agreement, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose.
Unless otherwise specified in a Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all


22

--------------------------------------------------------------------------------

Exhibit 10.1


of his or her LTIP Units shall be reduced by the amount, if any, by which it
exceeds the target balance contemplated by Section 6.1.E, calculated with
respect to the LTIP Unitholder’s remaining LTIP Units, if any. Such reduction
shall be accomplished in such manner as the General Partner determines, in its
sole and absolute discretion, including a reduction without reallocation of such
amount among other Partners, a reduction with such a reallocation, special
allocations of items of income, gain, loss or deduction or a combination of the
foregoing.


(iii)Distributions and Allocations. LTIP Unitholders shall be subject to certain
special rules with respect to distributions and allocations, as provided in this
Agreement and any applicable Vesting Agreement.


(iv)Redemption. The Redemption Right provided to the holders of Class A Units
under Section 8.6 shall not apply with respect to LTIP Units unless and until
they are converted to Class A Units as provided in clause (v) below and Section
4.7.


(v)Conversion to Class A Units. Vested LTIP Units are eligible to be converted
into Class A Units in accordance with Section 4.7.


D.    Voting. LTIP Unitholders shall (a) have the same voting rights as the
other Limited Partners, with the LTIP Units voting as a single class with the
Class A Units and having one vote per LTIP Unit; and (b) have the additional
voting rights that are expressly set forth below. So long as any LTIP Units
remain outstanding, the Partnership shall not, without the affirmative vote of
the holders of a majority of the LTIP Units outstanding at the time, given in
person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect any right, privilege or voting power of the LTIP Units or
the LTIP Unitholders as such, unless such amendment, alteration, or repeal
affects equally, ratably and proportionately the rights, privileges and voting
powers of all of the Class A Units (including the Class A Units held by the
General Partner or the Parent); but subject, in any event, to the following
provisions:
(i)    With respect to any Class A Unit Transaction (as defined in Section
4.7.F), so long as the LTIP Units are treated in accordance with Section 4.7.F,
the consummation of such Class A Unit Transaction shall not be deemed to
materially and adversely affect such rights, preferences, privileges or voting
powers of the LTIP Units or the LTIP Unitholders as such; and


(ii)    Any creation or issuance of any Partnership Units or of any class or
series of Partnership Interest in accordance with the terms of this Agreement,
including, without limitation, additional Class A Units, LTIP Units or Class A
Performance LTIP Units, whether ranking senior to, junior to, or on a parity
with the LTIP Units with respect to distributions and the distribution of assets
upon liquidation, dissolution or winding up, shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting powers of
the LTIP Units or the LTIP Unitholders as such.
The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Class A
Units.


23

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.7    Conversion of LTIP Units.


A.    Conversion Right. An LTIP Unitholder shall have the right (the “Conversion
Right”), at his or her option, at any time to convert all or a portion of his or
her Vested LTIP Units into Class A Units; provided, however, that a holder may
not exercise the Conversion Right for less than one thousand (1,000) Vested LTIP
Units or, if such holder holds less than one thousand (1,000) Vested LTIP Units,
all of the Vested LTIP Units held by such holder. LTIP Unitholders shall not
have the right to convert Unvested LTIP Units into Class A Units until they
become Vested LTIP Units; provided, however, that when an LTIP Unitholder is
notified of the expected occurrence of an event that will cause his or her
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such condition.
The General Partner shall have the right at any time to cause a conversion of
Vested LTIP Units into Class A Units. In all cases, the conversion of any LTIP
Units into Class A Units shall be subject to the conditions and procedures set
forth in this Section 4.7.


B.    Exercise by an LTIP Unitholder. A holder of Vested LTIP Units may convert
such LTIP Units into an equal number of fully paid and non-assessable Class A
Units, giving effect to all adjustments (if any) made pursuant to Section 4.6.
Notwithstanding the foregoing, in no event may a holder of Vested LTIP Units
convert a number of Vested LTIP Units that exceeds (x) the Economic Capital
Account Balance of such Limited Partner, to the extent attributable to its
ownership of LTIP Units, divided by (y) the Class A Unit Economic Balance, in
each case as determined as of the effective date of conversion (the “Capital
Account Limitation”). In order to exercise his or her Conversion Right, an LTIP
Unitholder shall deliver a notice (a “Conversion Notice”) in the form attached
as Exhibit F to this Agreement to the Partnership (with a copy to the General
Partner) not less than ten nor more than 60 days prior to a date (the
“Conversion Date”) specified in such Conversion Notice; provided, however, that
if the General Partner has not given to the LTIP Unitholders notice of a
proposed or upcoming Class A Unit Transaction (as defined in Section 4.7.F) at
least 30 days prior to the effective date of such Class A Unit Transaction, then
LTIP Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Class A Unit Transaction or (y) the third business day immediately preceding the
effective date of such Class A Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 15.1. Each LTIP Unitholder covenants
and agrees with the Partnership that all Vested LTIP Units to be converted
pursuant to this Section 4.7.B shall be free and clear of all liens and
encumbrances. Notwithstanding anything herein to the contrary but subject to the
terms of any applicable Vesting Agreement and any Equity Incentive Plan, a
holder of LTIP Units may deliver a Notice of Redemption pursuant to Section 8.6
relating to those Class A Units that will be issued to such holder upon
conversion of such LTIP Units into Class A Units in advance of the Conversion
Date; provided, however, that the redemption of such Class A Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if he or she so wishes, the Class A Units into
which his or her Vested LTIP Units will be converted can be redeemed by the
Partnership simultaneously with such conversion to the extent such Class A Units
are redeemable under Section 8.6, with the further consequence that, if the


24

--------------------------------------------------------------------------------

Exhibit 10.1


General Partner elects to cause the Parent to assume and perform the
Partnership’s redemption obligation with respect to such Class A Units under
Section 8.6 by delivering to such holder Shares rather than cash, then such
holder can have such Shares issued to him or her simultaneously with the
conversion of his or her Vested LTIP Units into Class A Units. The General
Partner and LTIP Unitholder shall reasonably cooperate with each other to
coordinate the timing of the events described in the foregoing sentence.


C.    Forced Conversion. The Partnership, at any time at the election of the
General Partner, may cause any number of Vested LTIP Units held by an LTIP
Unitholder to be converted (a “Forced Conversion”) into an equal number of Class
A Units, giving effect to all adjustments (if any) made pursuant to Section 4.6;
provided, however, that the Partnership may not cause a Forced Conversion of any
LTIP Units that would not at the time be eligible for conversion at the option
of such LTIP Unitholder pursuant to Section 4.7.B. In order to exercise its
right of Forced Conversion, the Partnership shall deliver a notice (a “Forced
Conversion Notice”) in the form attached as Exhibit G to this Agreement to the
applicable LTIP Unitholder not less than ten nor more than 60 days prior to the
Conversion Date specified in such Forced Conversion Notice. A Forced Conversion
Notice shall be provided in the manner provided in Section 15.1.


D.    Completion of Conversion. A conversion of Vested LTIP Units for which the
holder thereof has given a Conversion Notice or the Partnership has given a
Forced Conversion Notice shall occur automatically after the close of business
on the applicable Conversion Date without any action on the part of such LTIP
Unitholder, as of which time such LTIP Unitholder shall be credited on the books
and records of the Partnership with the issuance as of the opening of business
on the next day of the number of Class A Units issuable upon such conversion.
After the conversion of LTIP Units as aforesaid, the Partnership shall deliver
to such LTIP Unitholder, upon his or her written request, a certificate of the
General Partner certifying the number of Class A Units and remaining LTIP Units,
if any, held by such person immediately after such conversion. The Assignee of
any Limited Partner pursuant to Article XI may exercise the rights of such
Limited Partner pursuant to this Section 4.7 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.


E.    Impact of Conversions for Purposes of Section 6.1.E. For purposes of
making future allocations under Section 6.1.E and applying the Capital Account
Limitation, the portion of the Economic Capital Account Balance of the
applicable LTIP Unitholder that is treated as attributable to his or her LTIP
Units shall be reduced, as of the date of conversion, by the product of the
number of LTIP Units converted and the Class A Unit Economic Balance.


F.    Class A Unit Transactions. If the Partnership, the General Partner or the
Parent shall be a party to any Class A Unit Transaction, as defined below
(including without limitation a merger, consolidation, unit exchange,
self-tender offer for all or substantially all Class A Units or other business
combination or reorganization, or sale of all or substantially all of the
Partnership’s assets, but excluding any Class A Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Class A Units
shall be exchanged for or converted into the right, or the holders of such Class
A Units shall otherwise be entitled, to receive cash, securities or other
property or any combination thereof (each of the foregoing being referred to
herein as a “Class A Unit


25

--------------------------------------------------------------------------------

Exhibit 10.1


Transaction”), then the General Partner shall, immediately prior to the Class A
Unit Transaction, exercise its right to cause a Forced Conversion with respect
to the maximum number of LTIP Units then eligible for conversion, taking into
account any allocations that occur in connection with the Class A Unit
Transaction or that would occur in connection with the Class A Unit Transaction
if the assets of the Partnership were sold at the Class A Unit Transaction price
or, if applicable, at a value determined by the General Partner in good faith
using the value attributable to the Partnership Units in the context of the
Class A Unit Transaction (in which case the Conversion Date shall be the
effective date of the Class A Unit Transaction). In anticipation of such Forced
Conversion and the consummation of the Class A Unit Transaction, the Partnership
shall use commercially reasonable efforts to cause each LTIP Unitholder to be
afforded the right to receive in connection with such Class A Unit Transaction
in consideration for the Class A Units into which his or her LTIP Units will be
converted the same kind and amount of cash, securities and other property (or
any combination thereof) receivable upon the consummation of such Class A Unit
Transaction by a holder of the same number of Class A Units, assuming such
holder of Class A Units is not a Person with which the Partnership consolidated
or into which the Partnership merged or which merged into the Partnership or to
which such sale or transfer was made, as the case may be (a “Constituent
Person”), or an affiliate of a Constituent Person. In the event that holders of
Class A Units have the opportunity to elect the form or type of consideration to
be received upon consummation of the Class A Unit Transaction, prior to such
Class A Unit Transaction the General Partner shall give prompt written notice to
each LTIP Unitholder of such election, and shall use commercially reasonable
efforts to afford the LTIP Unitholders the right to elect, by written notice to
the General Partner, the form or type of consideration to be received upon
conversion of each LTIP Unit held by such holder into Class A Units in
connection with such Class A Unit Transaction. If an LTIP Unitholder fails to
make such an election, such holder (and any of its transferees) shall receive
upon conversion of each LTIP Unit held by him or her (or by any of his or her
transferees) the same kind and amount of consideration that a holder of a Class
A Unit would receive if such Class A Unit holder failed to make such an
election. Subject to the rights of the Partnership and the General Partner under
any Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Class A Unit
Transaction to be consistent with the provisions of this Section 4.7.F and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Class A Units in connection with the Class A Unit Transaction
that will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Class A Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Class A Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other
rights, limitations and obligations set forth in this Agreement for the benefit
of the LTIP Unitholders.


Section 4.8    Class A Performance LTIP Units


A.    Issuance of Class A Performance LTIP Units. The General Partner may, from
time to time, for such consideration as the General Partner may determine to be
appropriate, issue Class A Performance LTIP Units to Persons who provide
services to the Partnership or the Parent and admit such Persons as Limited
Partners.


26

--------------------------------------------------------------------------------

Exhibit 10.1


B.    General Treatment of Class A Performance LTIP Units as LTIP Units. Except
as otherwise provided in this Section 4.8, elsewhere in this Agreement or in an
applicable Vesting Agreement: (i) each Class A Performance LTIP Unit shall be
treated as though it were an LTIP Unit with all of the rights, privileges and
obligations attendant thereto and all references to LTIP Units in this Agreement
shall refer equally to Class A Performance LTIP Units; (ii) each Vested Class A
Performance LTIP Unit shall be treated as though it were a Vested LTIP Unit with
all of the rights, privileges and obligations attendant thereto and all
references to Vested LTIP Units in this Agreement shall refer equally to Vested
Class A Performance LTIP Units; and (iii) each Unvested Class A Performance LTIP
Unit shall be treated as though it were an Unvested LTIP Unit with all of the
rights, privileges and obligations attendant thereto and all references to
Unvested LTIP Units in this Agreement shall refer equally to Unvested Class A
Performance LTIP Units.


C.    Special Treatment of Class A Performance LTIP Units. Notwithstanding the
foregoing, the following provisions shall apply to any Class A Performance LTIP
Units:


(i)    Distributions.


(1)Distributions Generally. Except as determined by the General Partner in its
sole and absolute discretion, a Class A Performance LTIP Unitholder shall not
receive, and shall not be entitled to receive, any distributions with respect to
any Unvested Class A Performance LTIP Units.


(2)Upon an Unvested Class A Performance LTIP Unit becoming a Vested Class A
Performance LTIP Unit, a Class A Performance LTIP Unitholder shall be entitled
to receive one or more distributions out of Available Cash with respect to that
Class A Performance LTIP Unit so that such Class A Performance LTIP Unitholder
has received an aggregate amount of distributions on such Class A Performance
LTIP Unit, taking into account any prior distributions, equal to what would have
been received on such Class A Performance LTIP Unit if Section 4.8.C(i)(1) had
not applied. Any such distribution or distributions shall be subject to the
general limitations of Section 5.1, Section 5.5, the terms of an applicable
Vesting Agreement and any applicable legal or contractual restrictions
(including with respect to restrictions on the payment of distributions under
loan covenants or the terms of Partnership Units ranking senior to the Class A
Performance LTIP Units). Subject to the provisions herein, the General Partner
shall use commercially reasonable efforts to pay such distribution or
distributions as soon as commercially practicable on or after the date on which
such Class A Performance LTIP Unit became a Vested Class A Performance LTIP Unit
(each date, a “Class A Performance LTIP Unit Vesting Date”), and may pay such
distribution or distributions in preference to distributions otherwise payable
to the Partners hereunder.


(ii)    Allocations.


(1)    A Class A Performance LTIP Unitholder shall receive allocations of Net
Income, Net Loss, Liquidating Gains and other items of income, gain, loss,
deduction and credit with respect to each Unvested Class A Performance LTIP Unit
held by such Class A Performance LTIP Unitholder as though such Unvested Class A
Performance LTIP Unit was a fraction of one outstanding LTIP Unit equal to one
LTIP Unit multiplied by ten percent (10%).


27

--------------------------------------------------------------------------------

Exhibit 10.1


(2)    Subject to applicable law (including compliance with the Code and
applicable Regulations, as determined in the sole and absolute discretion of the
General Partner), upon an Unvested Class A Performance LTIP Unit becoming a
Vested Class A Performance LTIP Unit, a Class A Performance LTIP Unitholder
shall receive special allocations of Net Income, Net Loss, Liquidating Gains and
other items of income, gain, loss, deduction and credit in such a manner that,
as determined in the sole and absolute discretion of the General Partner, such
Class A Performance LTIP Unitholder has received, to the extent reasonably
practicable and taking into account any prior allocations, the allocations
(generally in amount and type) with respect to such Class A Performance LTIP
Unit that would have been received had Section 4.8.C(ii)(1) not applied. Such
allocations shall be made in the taxable year of the Class A Performance LTIP
Unit Vesting Date or over such other period as the General Partner determines
appropriate in its sole and absolute discretion.


ARTICLE V


DISTRIBUTIONS


Section 5.1    Requirement and Characterization of Distributions


A.    General. The General Partner may cause the Partnership to distribute at
least quarterly all, or such portion as the General Partner may in its sole and
absolute discretion determine, of the Available Cash of the Partnership with
respect to such quarter or shorter period to the Partners in accordance with the
terms established for the class or classes of Partnership Interests held by such
Partners who are Partners on the respective Partnership Record Date with respect
to such quarter or shorter period as provided in this Section 5.1 and in
accordance with the respective terms established for each class of Partnership
Interest. Notwithstanding anything to the contrary contained herein, in no event
may a Partner receive a distribution of Available Cash with respect to a
Partnership Unit for a quarter or shorter period if such Partner is entitled to
receive a distribution with respect to a Share for which such Partnership Unit
has been redeemed or exchanged. Unless otherwise expressly provided for herein,
or in the terms established for a new class or series of Partnership Interests
created in accordance with Article IV hereof, no Partnership Interest shall be
entitled to a distribution in preference to any other Partnership Interest. The
General Partner shall make such reasonable efforts, as determined by it in its
sole and absolute discretion and consistent with the qualification of the Parent
as a REIT, to distribute Available Cash (a) to Limited Partners so as to
preclude any such distribution or portion thereof from being treated as part of
a sale of property to the Partnership by a Limited Partner under Section 707 of
the Code or the Regulations thereunder; provided, however, that none of the
General Partner, the Parent, and the Partnership shall have liability to a
Limited Partner under any circumstances as a result of any distribution to a
Limited Partner being so treated, and (b) to the Parent in an amount sufficient
to enable the Parent to make distributions to its stockholders that will enable
the Parent to (1) satisfy the requirements for qualification as a REIT under the
Code and the Regulations (the “REIT Requirements”), and (2) avoid any U.S.
federal income or excise tax liability.


B.    Method. (i) Each holder of Partnership Interests that is entitled to any
preference in distribution shall be entitled to a distribution in accordance
with the rights of any such class of


28

--------------------------------------------------------------------------------

Exhibit 10.1


Partnership Interests (and, within such class, pro rata in proportion to the
respective Percentage Interests on such Partnership Record Date); and


(ii)    To the extent there is Available Cash remaining after the payment of any
preference in distribution in accordance with the foregoing clause (i), with
respect to Partnership Interests that are not entitled to any preference in
distribution or with respect to which distributions are not limited to any
preference in distribution, such Available Cash shall be distributed pro rata to
each such class in accordance with the terms of such class (and, within each
such class, pro rata in proportion to the respective Percentage Interests on
such Partnership Record Date).


C.    Distributions When Class B Units Are Outstanding. If for any quarter or
shorter period with respect to which a distribution is to be made (a
“Distribution Period”) Class B Units are outstanding on the Partnership Record
Date for such Distribution Period, the General Partner shall allocate the
Available Cash with respect to such Distribution Period available for
distribution with respect to the Class A Units and Class B Units collectively
between the Partners who are holders of Class A Units (“Class A”) and the
Partners who are holders of Class B Units (“Class B”) as follows:


(1)    Class A shall receive that portion of the Available Cash (the “Class A
Share”) determined by multiplying the amount of Available Cash by the following
fraction:
A x Y
(A x Y) + (B x X)



(2)    Class B shall receive that portion of the Available Cash (the “Class B
Share”) determined by multiplying the amount of Available Cash by the following
fraction:
B x X
(A x Y) + (B x X)



(3)    For purposes of the foregoing formulas, (i) “A” equals the number of
Class A Units outstanding on the Partnership Record Date for such Distribution
Period; (ii) “B” equals the number of Class B Units outstanding on the
Partnership Record Date for such Distribution Period; (iii) “Y” equals the
number of days in the Distribution Period; and (iv) “X” equals the number of
days in the Distribution Period for which the Class B Units were issued and
outstanding.


The Class A Share shall be distributed pro rata among Partners holding Class A
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class A Units held by each Partner on such Partnership Record
Date; provided, however, that in no event may a Partner receive a distribution
of Available Cash with respect to a Class A Unit if a Partner is entitled to
receive a distribution with respect to a Share for which such Class A Unit has
been redeemed or exchanged. If Class B Units were issued on the same date, the
Class B Share shall be distributed pro rata among the Partners holding Class B
Units on the Partnership Record Date for the Distribution Period in accordance
with the number of Class B Units held by each Partner on such Partnership Record
Date. In no event shall any Class B Units be entitled to receive any


29

--------------------------------------------------------------------------------

Exhibit 10.1


distribution of Available Cash for any Distribution Period ending prior to the
date on which such Class B Units are issued.
D.    Distributions When Class B Units Have Been Issued on Different Dates. If
Class B Units which have been issued on different dates are outstanding on the
Partnership Record Date for any Distribution Period, then the Class B Units
issued on each particular date shall be treated as a separate series of
Partnership Units for purposes of making the allocation of Available Cash for
such Distribution Period among the holders of Partnership Units (and the formula
for making such allocation, and the definitions of variables used therein, shall
be modified accordingly). Thus, for example, if two series of Class B Units are
outstanding on the Partnership Record Date for any Distribution Period, the
allocation formula for each series, “Series B1” and “Series B2” would be as
follows:


(1)    Series B1 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:
B1 x X1
(A x Y) + (B1 x X1) + (B2 x X2)



(2)    Series B2 shall receive that portion of the Available Cash determined by
multiplying the amount of Available Cash by the following fraction:
B2 x X2
(A x Y) + (B1 x X1) + (B2 x X2)



(3)    For purposes of the foregoing formulas the definitions set forth in
Section 5.1.C(3) remain the same except that (i) “B1” equals the number of
Partnership Units in Series B1 outstanding on the Partnership Record Date for
such Distribution Period; (ii) “B2” equals the number of Partnership Units in
Series B2 outstanding on the Partnership Record Date for such Distribution
Period; (iii) “X1” equals the number of days in the Distribution Period for
which the Partnership Units in Series B1 were issued and outstanding; and (iv)
“X2” equals the number of days in the Distribution Period for which the
Partnership Units in Series B2 were issued and outstanding.


E.    Distributions With Respect to LTIP Units and Class A Performance LTIP
Units. In accordance with Section 4.6.A and subject to (i) LTIP Units being
classified as Class B Units and/or (ii) any provision to the contrary in this
Agreement or any Vesting Agreement: LTIP Unitholders shall be entitled to
receive distributions in an amount per LTIP Unit equal to the Class A Unit
Distribution and Class A Performance LTIP Unitholders shall be entitled to
receive distributions as provided in Section 4.8.


Section 5.2    Amounts Withheld


All amounts withheld pursuant to the Code or any provisions of any state or
local tax law and Section 10.5 with respect to any allocation, payment or
distribution to the General Partner, the Limited Partners or Assignees shall be
treated as amounts distributed to the General Partner, Limited


30

--------------------------------------------------------------------------------

Exhibit 10.1


Partners or Assignees, as the case may be, pursuant to Section 5.1 for all
purposes under this Agreement.
Section 5.3    Distributions Upon Liquidation


Proceeds from a Liquidating Event shall be distributed to the Partners in
accordance with Section 13.2.
Section 5.4    Revisions to Reflect Issuance of Partnership Interests


If the Partnership issues Partnership Interests pursuant to Article IV, the
General Partner shall make such revisions to this Article V and the Partner
Registry in the books and records of the Partnership as it deems necessary to
reflect the issuance of such additional Partnership Interests without the
consent or approval of any other Partner.
Section 5.5    Distributions with respect to “Profits Interests”


Notwithstanding any provision herein to the contrary, in the General Partner’s
sole and absolute discretion, distributions on an LTIP Unit, Class A Performance
LTIP Unit or any other Partnership Unit intended to be treated as a “profits
interest” for U.S. federal income tax purposes may be adjusted (including
deferred or permanently reduced) as necessary to ensure the amount apportioned
to each such Partnership Unit does not exceed the amount attributable to
Partnership net income or gain allocated with respect to such Partnership Unit
and realized after the date such Partnership Unit was issued by the Partnership.
The intent of this Section 5.5 is to ensure that any such Partnership Units
qualify as “profits interests” for U.S. federal income tax purposes and under
Revenue Procedure 93-27,1993-2 C.B. 343 (June 9, 1993) and Revenue Procedure
2001-43, 2001-2 C.B. 191 (August 3, 2001), and this Agreement shall be
interpreted and applied consistently therewith. The General Partner at its sole
and absolute discretion may amend this Section 5.5 to ensure that any such
Partnership Units qualify as “profits interests” under any existing and any
future U.S. federal income tax laws and IRS guidance.


ARTICLE VI


ALLOCATIONS


Section 6.1    Allocations for Capital Account Purposes


For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Exhibit B) shall be allocated among
the Partners in each taxable year (or portion thereof) as provided herein below.
A.    Net Income. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Income shall be allocated:


31

--------------------------------------------------------------------------------

Exhibit 10.1


(1)    first, to the General Partner until the cumulative Net Income allocated
under this clause (1) equals the cumulative Net Losses allocated to the General
Partner under Section 6.1.B(6);


(2)    second, to each DRO Partner until the cumulative Net Income allocated
such DRO Partner under this clause (2) equals the cumulative Net Losses
allocated such DRO Partner under Section 6.1.B(5) (and among the DRO Partners,
pro rata in proportion to their respective percentages of the cumulative Net
Losses allocated to all DRO Partners pursuant to Section 6.1.B(5));


(3)    third, to the General Partner until the cumulative Net Income allocated
under this clause (3) equals the cumulative Net Losses allocated the General
Partner under Section 6.1.B(4);


(4)    fourth, to the holders of any Partnership Interests that are entitled to
any preference upon liquidation until the cumulative Net Income allocated under
this clause (4) equals the cumulative Net Losses allocated to such Partners
under Section 6.1.B(3);


(5)    fifth, to the holders of any Partnership Interests that are entitled to
any preference in distribution in accordance with the rights of any such class
of Partnership Interests until each such Partnership Interest has been
allocated, on a cumulative basis pursuant to this clause (5), Net Income equal
to the amount of distributions payable that are attributable to the preference
of such class of Partnership Interests whether or not paid (and, within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); and


(6)    finally, with respect to Partnership Interests that are not entitled to
any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).


B.    Net Losses. After giving effect to the special allocations set forth in
Section 1 of Exhibit C, Net Losses shall be allocated:


(1)    first, to the holders of Partnership Interests, in proportion to, and to
the extent that, their share of the Net Income previously allocated pursuant to
Section 6.1.A(6) exceeds, on a cumulative basis, the sum of (a) distributions
with respect to such Partnership Interests pursuant to clause (ii) of Section
5.1.B and (b) Net Losses allocated under this clause (1);


(2)    second, with respect to classes of Partnership Interests that are not
entitled to any preference in distribution upon liquidation, pro rata to each
such class in accordance with the terms of such class (and, within such class,
pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is being made); provided, however, that
Net Losses shall not be allocated to any Partner pursuant to this Section
6.1.B(2) to the extent


32

--------------------------------------------------------------------------------

Exhibit 10.1


that such allocation would cause such Partner to have an Adjusted Capital
Account Deficit (or increase any existing Adjusted Capital Account Deficit)
(determined in each case (i) by not including in the Partners’ Adjusted Capital
Accounts any amount that a Partner is obligated to contribute to the Partnership
with respect to any deficit in its Capital Account pursuant to Section 13.3 and
(ii) in the case of a Partner who also holds classes of Partnership Interests
that are entitled to any preferences in distribution upon liquidation, by
subtracting from such Partners’ Adjusted Capital Account the amount of such
preferred distribution to be made upon liquidation) at the end of such taxable
year (or portion thereof);


(3)third, with respect to classes of Partnership Interests that are entitled to
any preference in distribution upon liquidation, in reverse order of the
priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of the last day of the
period for which such allocation is being made); provided, however, that Net
Losses shall not be allocated to any Partner pursuant to this Section 6.1.B(3)
to the extent that such allocation would cause such Partner to have an Adjusted
Capital Account Deficit (or increase any existing Adjusted Capital Account
Deficit) (determined in each case by not including in the Partners’ Adjusted
Capital Accounts any amount that a Partner is obligated to contribute to the
Partnership with respect to any deficit in its Capital Account pursuant to
Section 13.3) at the end of such taxable year (or portion thereof);


(4)fourth, to the General Partner in an amount equal to the excess of (a) the
amount of the Partnership’s Recourse Liabilities over (b) the Aggregate DRO
Amount;


(5)fifth, to and among the DRO Partners, in proportion to their respective DRO
Amounts, until such time as the DRO Partners as a group have been allocated
cumulative Net Losses pursuant to this clause (5) equal to the Aggregate DRO
Amount; and


(6)thereafter, to the General Partner.


C.    Allocation of Nonrecourse Debt. For purposes of Regulation Section
1.752-3(a), the Partners agree that Nonrecourse Liabilities of the Partnership
in excess of the sum of (i) the amount of Partnership Minimum Gain and (ii) the
total amount of Nonrecourse Built-in Gain shall be allocated by the General
Partner by taking into account facts and circumstances relating to each
Partner’s respective interest in the profits of the Partnership. For this
purpose, the General Partner shall have the sole and absolute discretion in any
Fiscal Year to allocate such excess Nonrecourse Liabilities among the Partners
in any manner permitted under Code Section 752 and the Regulations thereunder.


D.Recapture Income. Any gain allocated to the Partners upon the sale or other
taxable disposition of any Partnership asset shall, to the extent possible after
taking into account other required allocations of gain pursuant to Exhibit C, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners have been allocated any deductions directly or indirectly
giving rise to the treatment of such gains as Recapture Income.




33

--------------------------------------------------------------------------------

Exhibit 10.1


E.Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Section 6.1.A, Liquidating Gains shall first be allocated to the LTIP
Unitholders until their Economic Capital Account Balances, to the extent
attributable to their ownership of LTIP Units, are equal to (i) the Class A Unit
Economic Balance, multiplied by (ii) the number of their LTIP Units. For this
purpose, “Liquidating Gains” means net gains that are or would be realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code made pursuant to Section 1.D of Exhibit B of
the Partnership Agreement. The “Economic Capital Account Balances” of the LTIP
Unitholders will be equal to their Capital Account balances to the extent
attributable to their ownership of LTIP Units. Similarly, the “Class A Unit
Economic Balance” shall mean (i) the Capital Account balance of the Parent, plus
the amount of the Parent’s share of any Partner Minimum Gain or Partnership
Minimum Gain, in either case to the extent attributable to the Parent’s
ownership of Class A Units and computed on a hypothetical basis after taking
into account all allocations through the date on which any allocation is made
under this Section 6.1.E, but prior to the realization of any Liquidating Gains,
divided by (ii) the number of the Parent’s Class A Units. Any such allocations
shall be made among the LTIP Unitholders in proportion to the amounts required
to be allocated to each under this Section 6.1.E. The parties agree that the
intent of this Section 6.1.E is to make the Capital Account balance associated
with each LTIP Unit to be economically equivalent to the Capital Account balance
associated with the Parent’s Class A Units (on a per-Unit basis), provided that
Liquidating Gains are of a sufficient magnitude to do so upon a sale of all or
substantially all of the assets of the Partnership, or upon an adjustment to the
Partners’ Capital Accounts pursuant to Section 1.D of Exhibit B.


F.Special Allocations regarding Class A Performance LTIP Units. Notwithstanding
the provisions of this Agreement to the contrary, in accordance with Section
4.6.A and subject to any Vesting Agreement, Class A Performance LTIP Unitholders
shall receive allocations in accordance with this Agreement as adjusted by
Section 4.8.


G.Special Allocations in Connection with a Liquidity Event. The Partners intend
that the allocation of Net Income, Net Losses and other items of income, gain,
loss, deduction and credit required to be allocated to the Capital Accounts of
the Partners pursuant to this Agreement will result in final Capital Account
balances that will permit the amount each Partner is entitled to receive upon
“liquidation” of the Partnership (within the meaning of Section
1.704-1(b)(2)(ii)(g) of the Treasury Regulations) to equal the amount such
Partner would have received if such amount was distributable solely pursuant to
the priorities set forth in Article V and Section 13.2.A(1) - (4) (and, for the
avoidance of doubt, taking into account any applicable DRO Amounts).
Accordingly, notwithstanding the provisions of Section 6.1.A, in the taxable
year of the event precipitating a Liquidity Event and thereafter, appropriate
adjustments to allocations of Net Income, Net Losses and other items of income,
gain, loss, deduction and credit to the Partners shall be made to achieve such
result.


H.Profits Interests.




34

--------------------------------------------------------------------------------

Exhibit 10.1


(i)For any Fiscal Year in which distributions are actually made to holders of
LTIP Units, Class A Performance LTIP Units or any other Partnership Units
intended to be treated as “profits interests” for U.S. federal income tax
purposes, the General Partner, in its sole and absolute discretion, may allocate
appropriate items of income or gain accrued and realized following the issuance
of the relevant Partnership Units to the holders of such Partnership Units to
avoid causing the Capital Accounts relating to such Partnership Units to become
negative as a result of such distribution (after taking into account all other
allocations tentatively made pursuant to this Agreement) and otherwise to
preserve the treatment of such Partnership Units as “profits interests.” To the
extent such a holder receives a distribution with respect to any such
Partnership Units in excess of the portion of its Capital Account attributable
to such Partnership Units, such excess may be treated by the Partnership, in the
sole and absolute discretion of the General Partner, as a “guaranteed payment”
within the meaning of Section 707(c) of the Code.


(ii)Notwithstanding any provision herein to the contrary, allocations of
Liquidating Gains, Net Income and Net Loss and other items of income, gain,
loss, deduction and credit with respect to LTIP Units, Class A Performance LTIP
Units or any other Partnership Units intended to be treated as “profits
interests” for U.S. federal income tax purposes shall be restricted to ensure
such allocations consist only of income and gain arising after the issuance of
such Partnership Units and otherwise to the extent the General Partner
determines, in its sole and absolute discretion, necessary or appropriate to
preserve the treatment of such Partnership Units as “profits interests” for such
purposes and to comply with any applicable IRS guidance (including “safe harbor”
guidance).


Section 6.2    Revisions to Allocations to Reflect Issuance of Partnership
Interests or Certain DRO Obligations


A.    Issuances of Partnership Interests. If the Partnership issues Partnership
Interests pursuant to Article IV, the General Partner shall make such revisions
to this Article VI and the Partner Registry in the books and records of the
Partnership as it deems necessary to reflect the terms of the issuance of such
Partnership Interests, including making preferential allocations to classes of
Partnership Interests that are entitled thereto. Such revisions shall not
require the consent or approval of any other Partner.


B.    Certain DRO Obligations. If a DRO Partner has agreed and is obligated to
restore the deficit balance in such Partner’s Capital Account upon the
occurrence of certain events, and such obligation is inconsistent with the
allocation of Net Losses that otherwise would apply to such Partner as a DRO
Partner pursuant to this Article VI (for example, because the DRO Partner has
agreed to bear Net Losses in a manner pari passu with the General Partner), the
General Partner shall make such revisions to this Article VI as it deems
necessary to reflect the terms of such obligation, including with respect to the
order of allocation of Net Losses with respect to such Partner. Such revisions
shall not require the consent or approval of any other Partner.


35

--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE VII


MANAGEMENT AND OPERATIONS OF BUSINESS


Section 7.1    Management


A.    Powers of General Partner. Except as otherwise expressly provided in this
Agreement, all management powers over the business and affairs of the
Partnership are and shall be exclusively vested in the General Partner, and no
Limited Partner shall have any right to participate in or exercise control or
management power over the business and affairs of the Partnership. The General
Partner may not be removed by the Limited Partners with or without cause. In
addition to the powers now or hereafter granted a general partner of a limited
partnership under applicable law or which are granted to the General Partner
under any other provision of this Agreement, the General Partner, subject to
Section 7.11, shall have full power and authority to do all things deemed
necessary or desirable by it to conduct the business of the Partnership, to
exercise all powers set forth in Section 3.2 and to effectuate the purposes set
forth in Section 3.1, including, without limitation:


(1)the making of any expenditures, the lending or borrowing of money (including,
without limitation, making prepayments on loans and borrowing money to permit
the Partnership to make distributions to its Partners in such amounts as are
required under Section 5.1.A or will permit the Parent (so long as the Parent
qualifies as a REIT) to avoid the payment of any U.S. federal income tax
(including, for this purpose, any excise tax pursuant to Section 4981 of the
Code) and to make distributions to its stockholders sufficient to permit the
Parent to maintain its REIT status), the assumption or guarantee of, or other
contracting for, indebtedness and other liabilities including, without
limitation, the assumption or guarantee of the debt of the Parent, its
Subsidiaries or the Partnership’s Subsidiaries, the issuance of evidences of
indebtedness (including the securing of same by mortgage, deed of trust or other
lien or encumbrance on the Partnership’s assets) and the incurring of any
obligations the General Partner deems necessary for the conduct of the
activities of the Partnership;


(2)the making of tax, regulatory and other filings, or rendering of periodic or
other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;


(3)the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation or
exchange of any or all of the assets of the Partnership (including acquisition
of any new assets, the exercise or grant of any conversion, option, privilege or
subscription right or other right available in connection with any assets at any
time held by the Partnership) or the merger or other combination of the
Partnership or any Subsidiary of the Partnership with or into another entity on
such terms as the General Partner deems proper;


(4)the use of the assets of the Partnership (including, without limitation, cash
on hand) for any purpose consistent with the terms of this Agreement and on any
terms it sees fit, including, without limitation, the financing of the conduct
of the operations of the Parent, the General


36

--------------------------------------------------------------------------------

Exhibit 10.1


Partner, the Partnership or any of the Partnership’s Subsidiaries, the lending
of funds to other Persons (including, without limitation, the Parent, the
General Partner and their Subsidiaries and the Partnership’s Subsidiaries) and
the repayment of obligations of the Partnership and its Subsidiaries and any
other Person in which the Partnership has an equity investment and the making of
capital contributions to its Subsidiaries;


(5)the management, operation, leasing, landscaping, repair, alteration,
demolition or improvement of any real property or improvements owned by the
Partnership or any Subsidiary of the Partnership or any Person in which the
Partnership has made a direct or indirect equity investment;


(6)the negotiation, execution, and performance of any contracts, conveyances or
other instruments that the General Partner considers useful or necessary to the
conduct of the Partnership’s operations or the implementation of the General
Partner’s powers under this Agreement, including contracting with contractors,
developers, consultants, accountants, legal counsel, other professional advisors
and other agents and the payment of their expenses and compensation out of the
Partnership’s assets;


(7)the mortgage, pledge, encumbrance or hypothecation of any assets of the
Partnership;


(8)the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement;


(9)the holding, managing, investing and reinvesting of cash and other assets of
the Partnership;


(10)the collection and receipt of revenues and income of the Partnership;


(11)the selection, designation of powers, authority and duties and the dismissal
of employees of the Partnership (including, without limitation, employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors of the
Partnership and the determination of their compensation and other terms of
employment or hiring;


(12)the maintenance of such insurance for the benefit of the Partnership and the
Partners (including, without limitation, the Parent and the General Partner) as
it deems necessary or appropriate;


(13)the formation of, or acquisition of an interest (including non-voting
interests in entities controlled by Affiliates of the Partnership or third
parties) in, and the contribution of property to, any further limited or general
partnerships, joint ventures, limited liability companies or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of funds or property to, or making of loans
to, its Subsidiaries and any other Person in which it has an equity investment
from time to time, or the incurrence of


37

--------------------------------------------------------------------------------

Exhibit 10.1


indebtedness on behalf of such Persons or the guarantee of the obligations of
such Persons); provided, however, that as long as the Parent has determined to
qualify or continue to qualify as a REIT, the Partnership may not engage in any
such formation, acquisition or contribution that would cause the Parent to fail
to qualify as a REIT;


(14)the control of any matters affecting the rights and obligations of the
Partnership, including the settlement, compromise, submission to arbitration or
any other form of dispute resolution or abandonment of any claim, cause of
action, liability, debt or damages due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;


(15)the determination of the fair market value of any Partnership property
distributed in kind, using such reasonable method of valuation as the General
Partner may adopt;


(16)the exercise, directly or indirectly, through any attorney-in-fact acting
under a general or limited power of attorney, of any right, including the right
to vote, appurtenant to any assets or investment held by the Partnership;


(17)the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of or in connection with any Subsidiary of the Partnership
or any other Person in which the Partnership has a direct or indirect interest,
individually or jointly with any such Subsidiary or other Person;


(18)the exercise of any of the powers of the General Partner enumerated in this
Agreement on behalf of any Person in which the Partnership does not have any
interest pursuant to contractual or other arrangements with such Person;


(19)the making, executing and delivering of any and all deeds, leases, notes,
deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or other legal instruments or agreements in writing necessary or appropriate in
the judgment of the General Partner for the accomplishment of any of the powers
of the General Partner enumerated in this Agreement;


(20)the distribution of cash to acquire Partnership Units held by a Limited
Partner in connection with a Limited Partner’s exercise of its Redemption Right
under Section 8.6;


(21)the determination regarding whether a payment to a Partner who exercises its
Redemption Right under Section 8.6 that is assumed by the Parent will be paid in
the form of the Cash Amount or the Shares Amount, except as such determination
may be limited by Section 8.6.




38

--------------------------------------------------------------------------------

Exhibit 10.1


(22)the acquisition of Partnership Interests in exchange for cash, debt
instruments and other property;


(23)the maintenance of the Partner Registry in the books and records of the
Partnership to reflect the Capital Contributions and Percentage Interests of the
Partners as the same are adjusted from time to time to the extent necessary to
reflect redemptions, Capital Contributions, the issuance of Partnership Units,
the admission of any Additional Limited Partner or any Substituted Limited
Partner or otherwise; and


(24)the registration of any class of securities of the Partnership under the
Securities Act or the Exchange Act, and the listing of any debt securities of
the Partnership on any exchange.


B.    No Approval by Limited Partners. Except as provided in Section 7.11, each
of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement, the Act or any
applicable law, rule or regulation, to the full extent permitted under the Act
or other applicable law. The execution, delivery or performance by the General
Partner or the Partnership of any agreement authorized or permitted under this
Agreement shall be in the sole and absolute discretion of the General Partner
without consideration of any other obligation or duty, fiduciary or otherwise,
of the Partnership or the Limited Partners and shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other Persons under this Agreement or of any duty
stated or implied by law or equity. The Limited Partners acknowledge that the
General Partner is acting for the benefit of the Partnership, the Limited
Partners and the stockholders of the Parent.


C.    Insurance. At all times from and after the date hereof, the General
Partner may cause the Partnership to obtain and maintain (i) casualty, liability
and other insurance on the properties of the Partnership and its Subsidiaries,
(ii) liability insurance for the Indemnitees hereunder, and (iii) such other
insurance as the General Partner, in its sole and absolute discretion,
determines to be necessary.


D.    Working Capital and Other Reserves. At all times from and after the date
hereof, the General Partner may cause the Partnership to establish and maintain
working capital reserves in such amounts as the General Partner, in its sole and
absolute discretion, deems appropriate and reasonable from time to time,
including upon liquidation of the Partnership under Article XIII.


Section 7.2    Certificate of Limited Partnership


To the extent that such action is determined by the General Partner to be
reasonable and necessary or appropriate, the General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all the things to maintain the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) under the laws
of the State of Delaware and each other state, the District of Columbia or other
jurisdiction in which


39

--------------------------------------------------------------------------------

Exhibit 10.1


the Partnership may elect to do business or own property. Subject to the terms
of Section 8.5.A(4), the General Partner shall not be required, before or after
filing, to deliver or mail a copy of the Certificate of Limited Partnership or
any amendment thereto to any Limited Partner. The General Partner shall use all
reasonable efforts to cause to be filed such other certificates or documents as
may be reasonable and necessary or appropriate for the formation, continuation,
qualification and operation of a limited partnership (or a partnership in which
the limited partners have limited liability) in the State of Delaware and any
other state, the District of Columbia or other jurisdiction in which the
Partnership may elect to do business or own property.
Section 7.3    Title to Partnership Assets


Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partners, individually or collectively, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
in its sole and absolute discretion, including Affiliates of the General
Partner. The General Partner hereby declares and warrants that any Partnership
assets for which legal title is held in the name of the General Partner or any
nominee or Affiliate of the General Partner shall be held by the General Partner
for the use and benefit of the Partnership in accordance with the provisions of
this Agreement. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which legal
title to such Partnership assets is held.
Section 7.4    Reimbursement of the General Partner and the Parent


A.    No Compensation. Except as provided in this Section 7.4 and elsewhere in
this Agreement (including the provisions of Articles V and VI regarding
distributions, payments and allocations to which it may be entitled), the
General Partner shall not receive payments from the Partnership or otherwise be
compensated for its services as the general partner of the Partnership.


B.    Responsibility for Partnership and General Partner and Parent Expenses.
The Partnership shall be responsible for and shall pay all expenses relating to
the Partnership’s organization, the ownership of its assets and its operations.
The Partnership shall also be responsible for the administrative and operating
costs and expenses incurred by the General Partner and the Parent, including,
but not limited to, all expenses relating to the General Partner’s and the
Parent’s (i) continued existence and subsidiary operations, (ii) offerings and
registration of securities, (iii) preparation and filing of any periodic or
other reports and communications required under federal, state or local laws and
regulations, (iv) compliance with laws, rules and regulations promulgated by any
regulatory body, and (v) operating or administrative costs incurred in the
ordinary course of business on behalf of the Partnership; provided, however,
that such costs and expenses shall not include any administrative or operating
costs of the General Partner or the Parent attributable to assets owned by the
General Partner or the Parent directly and not through the Partnership or its
subsidiaries. The General Partner and the Parent, at the General Partner’s sole
and absolute discretion, shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses the Parent or the General Partner


40

--------------------------------------------------------------------------------

Exhibit 10.1


incurs relating to or resulting from the ownership and operation of, or for the
benefit of, the Partnership (including, without limitation, expenses related to
the operations of the General Partner and the Parent and to the management and
administration of any Subsidiaries of the General Partner, the Parent or the
Partnership or Affiliates of the Partnership, such as auditing expenses and
filing fees); provided, however, that (i) the amount of any such reimbursement
shall be reduced by (x) any interest earned by the General Partner or the Parent
with respect to bank accounts or other instruments or accounts held by it on
behalf of the Partnership as permitted in Section 7.5.A (which interest is
considered to belong to the Partnership and shall be paid over to the
Partnership to the extent not applied to reimburse the General Partner or the
Parent for expenses hereunder); and (y) any amount derived by the General
Partner from any investments permitted in Section 7.5.A; (ii) the Partnership
shall not be responsible for any taxes that the General Partner or the Parent
would not have been required to pay if the Parent qualified as a REIT for U.S.
federal income tax purposes or any taxes imposed on the General Partner or the
Parent by reason of the Parent’s failure to distribute to its stockholders an
amount equal to its taxable income; (iii) the Partnership shall not be
responsible for expenses or liabilities incurred by the General Partner in
connection with any business or assets of the General Partner other than its
ownership of Partnership Interests or operation of the business of the
Partnership or ownership of interests in Qualified Assets to the extent
permitted in Section 7.5.A; and (iv) the Partnership shall not be responsible
for any expenses or liabilities of the General Partner that are excluded from
the scope of the indemnification provisions of Section 7.7.A by reason of the
provisions of clause (i), (ii) or (iii) thereof. The General Partner shall
determine in good faith the amount of expenses incurred by it or the Parent
related to the ownership of Partnership Interests or operation of, or for the
benefit of, the Partnership. If certain expenses are incurred that are related
both to the ownership of Partnership Interests or operation of, or for the
benefit of, the Partnership and to the ownership of other assets (other than
Qualified Assets as permitted under Section 7.5.A) or the operation of other
businesses, such expenses will be allocated to the Partnership and such other
entities (including the General Partner and the Parent) owning such other assets
or businesses in such a manner as the General Partner in its sole and absolute
discretion deems fair and reasonable. Such reimbursements shall be in addition
to any reimbursement to the General Partner and the Parent pursuant to Section
10.3.C and as a result of indemnification pursuant to Section 7.7. All payments
and reimbursements hereunder shall be characterized for U.S. federal income tax
purposes as expenses of the Partnership incurred on its behalf, and not as
expenses of the General Partner or the Parent.


C.    Partnership Interest Issuance Expenses. The General Partner and the Parent
shall also be reimbursed for all expenses they incur relating to any issuance of
Partnership Interests, Shares, Debt of the Partnership, Funding Debt of the
General Partner or the Parent or rights, options, warrants or convertible or
exchangeable securities pursuant to Article IV (including, without limitation,
all costs, expenses, damages and other payments resulting from or arising in
connection with litigation related to any of the foregoing), all of which
expenses are considered by the Partners to constitute expenses of, and for the
benefit of, the Partnership.


D.    Purchases of Shares by the Parent. If the Parent exercises its rights
under the Charter to purchase Shares or otherwise elects or is required to
purchase from its stockholders Shares in connection with a share repurchase or
similar program or otherwise, or for the purpose of delivering such Shares to
satisfy an obligation under any dividend reinvestment or equity purchase program


41

--------------------------------------------------------------------------------

Exhibit 10.1


adopted by the Parent, any employee equity purchase plan adopted by the Parent
or any similar obligation or arrangement undertaken by the Parent in the future,
the purchase price paid by the Parent for those Shares and any other expenses
incurred by the Parent in connection with such purchase shall be considered
expenses of the Partnership and shall be reimbursable to the Parent, subject to
the conditions that: (i) if those Shares subsequently are to be sold by the
Parent, the Parent shall pay to the Partnership any net proceeds received by the
Parent for those Shares (provided, however, that an issuance of Shares upon
redemption of Partnership Units pursuant to Section 8.6 would not be considered
a sale for such purposes); and (ii) if such Shares are required to be cancelled
pursuant to applicable law or are not retransferred by the Parent within thirty
(30) days after the purchase thereof, the General Partner shall cause the
Partnership to cancel a number of Partnership Units (rounded to the nearest
whole Partnership Unit) held by the Parent equal to the product attained by
multiplying the number of those Shares by a fraction, the numerator of which is
one and the denominator of which is the Conversion Factor.


E.    Reimbursement not a Distribution. Except as set forth in the succeeding
sentence, if and to the extent any reimbursement made pursuant to this Section
7.4 is determined for U.S. federal income tax purposes not to constitute a
payment of expenses of the Partnership, the amount so determined shall
constitute a guaranteed payment with respect to capital within the meaning of
Section 707(c) of the Code, shall be treated consistently therewith by the
Partnership and all Partners and shall not be treated as a distribution for
purposes of computing the Partners’ Capital Accounts. Amounts deemed paid by the
Partnership to the General Partner in connection with redemption of Partnership
Units pursuant to clause (ii) of subparagraph (D) above shall be treated as a
distribution for purposes of computing the Partner’s Capital Accounts.


F.    Funding for Certain Capital Transactions. In the event that the Parent
shall undertake to acquire (whether by merger, consolidation, purchase or
otherwise) the assets or equity interests of another Person and such acquisition
shall require the payment of cash by the Parent (whether to such Person or to
any other selling party or parties in such transaction or to one or more
creditors, if any, of such Person or such selling party or parties), (i) the
Partnership shall advance to the Parent the cash required to consummate such
acquisition if, and to the extent that, such cash is not to be obtained by the
Parent through an issuance of Shares described in Section 4.2 or pursuant to a
transaction described in Section 7.5.B, (ii) the Parent shall, upon consummation
of such acquisition, transfer to the Partnership (or cause to be transferred to
the Partnership), in full and complete satisfaction of such advance and as
required by Section 7.5, the assets or equity interests of such Person acquired
by the Parent in such acquisition (or equity interests in Persons owning all of
such assets or equity interests), and (iii) pursuant to and in accordance with
Section 4.2 and Section 7.5.B, the Partnership shall issue to the Parent,
Partnership Interests and/or rights, options, warrants or convertible or
exchangeable securities of the Partnership having designations, preferences and
other rights that are substantially the same as those of any additional Shares,
other equity securities, New Securities and/or Convertible Funding Debt, as the
case may be, issued by the Parent in connection with such acquisition (whether
issued directly to participants in the acquisition transaction or to third
parties in order to obtain cash to complete the acquisition). In addition to,
and without limiting, the foregoing, in the event that the Parent engages in a
transaction in which (x) the Parent (or a wholly owned direct or indirect
Subsidiary of the Parent) merges with another entity (referred to as the “Parent
Entity”) that is organized in the “UPREIT format” (i.e., where the Parent Entity


42

--------------------------------------------------------------------------------

Exhibit 10.1


holds substantially all of its assets and conducts substantially all of its
operations through a partnership, limited liability company or other entity
(referred to as an “Operating Entity”)) and the Parent survives such merger, (y)
such Operating Entity merges with or is otherwise acquired by the Partnership in
exchange in whole or in part for Partnership Interests, and (z) the Parent is
required or elects to pay part of the consideration in connection with such
merger involving the Parent Entity in the form of cash and part of the
consideration in the form of Shares, the Partnership shall distribute to the
Parent with respect to its existing Partnership Interest an amount of cash
sufficient to complete such transaction and the General Partner shall cause the
Partnership to cancel a number of Partnership Units (rounded to the nearest
whole number) held by the Parent equal to the product attained by multiplying
the number of additional Shares of the Parent that the Parent would have issued
to the Parent Entity or the owners of the Parent Entity in such transaction if
the entire consideration therefor were to have been paid in Shares by a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor.


Section 7.5    Outside Activities of the General Partner; Relationship of Shares
to Partnership Units; Funding Debt


A.    General. Without the Consent of the Outside Limited Partners, the General
Partner shall not, directly or indirectly, enter into or conduct any business
other than in connection with the ownership, acquisition and disposition of
Partnership Interests and the management of the business of the Partnership and
such activities as are incidental thereto. Without the Consent of the Outside
Limited Partners, the assets of the General Partner shall be limited to
Partnership Interests and permitted debt obligations of the Partnership (as
contemplated by Section 7.5.F); provided, however, that the General Partner
shall be permitted to hold such bank accounts or similar instruments or accounts
in its name as it deems necessary to carry out its responsibilities and purposes
as contemplated under this Agreement and its organizational documents (provided
that accounts held on behalf of the Partnership to permit the General Partner to
carry out its responsibilities under this Agreement shall be considered to
belong to the Partnership and the interest earned thereon shall, subject to
Section 7.4.B, be applied for the benefit of the Partnership); and, provided
further that, the General Partner shall be permitted to acquire Qualified
Assets.


B.    Repurchase of Shares and Other Securities. If the Parent exercises its
rights under the Charter to purchase Shares or otherwise elects to purchase from
the holders thereof Shares, other equity securities of the Parent, New
Securities or Convertible Funding Debt, then the General Partner shall cause the
Partnership to purchase from the Parent (i) in the case of a purchase of Shares,
that number of Partnership Units of the appropriate class equal to the product
obtained by multiplying the number of Shares purchased by the Parent times a
fraction, the numerator of which is one and the denominator of which is the
Conversion Factor, or (ii) in the case of the purchase of any other securities
on the same terms and for the same aggregate price that the Parent purchased
such securities.


C.    Forfeiture of Shares. If the Partnership or the Parent acquires Shares as
a result of the forfeiture of such Shares under an Equity Incentive Plan, then
the General Partner shall cause the Partnership to cancel, without payment of
any consideration to the Parent, that number of


43

--------------------------------------------------------------------------------

Exhibit 10.1


Partnership Units of the appropriate class equal to the number of Shares so
acquired, and, if the Partnership acquired such Shares, it shall transfer such
Shares to the Parent for cancellation.


D.    Issuances of Shares and Other Securities. The Parent shall not grant,
award or issue any additional Shares (other than Shares issued pursuant to
Section 8.6 or pursuant to a dividend or distribution (including any stock
split) of Shares to all of its stockholders that results in an adjustment to the
Conversion Factor pursuant to clause (i), (ii) or (iii) of the definition
thereof), other equity securities of the Parent, New Securities or Convertible
Funding Debt unless (i) the General Partner shall cause, pursuant to Section
4.2.A, the Partnership to issue to the Parent, Partnership Interests or rights,
options, warrants or convertible or exchangeable securities of the Partnership
having designations, preferences and other rights, all such that the economic
interests are substantially the same as those of such additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, and (ii) in exchange therefor, the Parent transfers or otherwise causes to
be transferred to the Partnership, as an additional Capital Contribution, the
net proceeds (if any) from the grant, award, or issuance of such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be, or from the exercise of rights contained in such additional
Shares, other equity securities, New Securities or Convertible Funding Debt, as
the case may be (or, in the case of an acquisition described in Section 7.4.F in
which all or a portion of the cash required to consummate such acquisition is to
be obtained by the Parent through an issuance of Shares described in Section
4.2, the Parent complies with such Section 7.4.F). Without limiting the
foregoing, the Parent is expressly authorized to issue additional Shares, other
equity securities, New Securities or Convertible Funding Debt, as the case may
be, for less than fair market value, and the General Partner is expressly
authorized, pursuant to Section 4.2.A, to cause the Partnership to issue to the
Parent corresponding Partnership Interests, (for example, and not by way of
limitation, the issuance of Shares and corresponding Partnership Units pursuant
to a stock purchase plan providing for purchases of Shares, either by employees
or stockholders, at a discount from fair market value or pursuant to employee
stock options that have an exercise price that is less than the fair market
value of the Shares, either at the time of issuance or at the time of exercise)
as long as (a) the General Partner concludes in good faith that such issuance is
in the interests of the General Partner, the Parent and the Partnership and (b)
the Parent transfers all net proceeds (if any) from any such issuance or
exercise to the Partnership as an additional Capital Contribution.


E.    Equity Incentive Plan. If at any time or from time to time, the Parent
sells or otherwise issues Shares pursuant to any Equity Incentive Plan, the
Parent shall transfer or cause to be transferred the proceeds of the sale of
such Shares, if any, to the Partnership as an additional Capital Contribution in
exchange for an amount of additional Partnership Units equal to the number of
Shares so sold divided by the Conversion Factor.


F.    Funding Debt. The General Partner or the Parent or any wholly owned
Subsidiary of either of them may incur a Funding Debt from a financial
institution or other lender, including, without limitation, a Funding Debt that
is convertible into Shares or otherwise constitutes a class of New Securities
(“Convertible Funding Debt”), subject to the condition that the General Partner,
the Parent or such Subsidiary, as the case may be, lend to the Partnership the
net proceeds of such Funding Debt; provided, however, that Convertible Funding
Debt shall be issued in accordance


44

--------------------------------------------------------------------------------

Exhibit 10.1


with the provisions of Section 7.5.D above; and, provided further that the
General Partner, the Parent or such Subsidiary shall not be obligated to lend
the net proceeds of any Funding Debt to the Partnership in a manner that would
be inconsistent with the Parent’s ability to qualify or remain qualified as a
REIT. If the General Partner, the Parent or such Subsidiary enters into any
Funding Debt, the loan to the Partnership shall be on comparable terms and
conditions, including interest rate, repayment schedule, costs and expenses and
other financial terms, as are applicable with respect to or incurred in
connection with such Funding Debt.


G.    Capital Contributions of the Parent. The Capital Contributions by the
Parent pursuant to Sections 7.5.D and 7.5.E will be deemed to equal the cash
contributed by the General Partner plus (a) in the case of cash contributions
funded by an offering of any equity interests in or other securities of the
Parent, the offering costs attributable to the cash contributed to the
Partnership to the extent not reimbursed pursuant to Section 7.4.C and (b) in
the case of Partnership Units issued pursuant to Section 7.5.E, an amount equal
to the difference between the Value of the Shares sold pursuant to any Equity
Incentive Plan and the net proceeds of such sale.


H.    Tax Loans. The General Partner or the Parent may in its sole and absolute
discretion, cause the Partnership to make an interest free loan to the General
Partner or the Parent, as applicable, provided that the proceeds of such loans
are used to satisfy any tax liabilities of the General Partner or the Parent, as
applicable.


Section 7.6    Transactions with Affiliates


A.    Transactions with Certain Affiliates. Except as expressly permitted by
this Agreement, with respect to any transaction with an Affiliate not negotiated
on an arm’s-length basis, the Partnership shall not, directly or indirectly,
sell, transfer or convey any property to, or purchase any property from, or
borrow funds from, or lend funds to, any Partner or any Affiliate of the
Partnership that is not also a Subsidiary of the Partnership, except pursuant to
transactions that are determined in good faith by the General Partner to be on
terms that are fair and reasonable and no less favorable to the Partnership than
would be obtained from an unaffiliated third party.


B.    Joint Ventures. The Partnership may transfer assets to joint ventures,
limited liability companies, partnerships, corporations, business trusts or
other business entities in which it is or thereby becomes a participant upon
such terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.
C.    Services Agreement. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, any management,
shared-services, development or advisory agreement with a property and/or asset
manager (including an Affiliate of the Partnership, the Parent or the General
Partner) for the provision of property management, asset management, leasing,
development and/or similar services with respect to the Partnership properties
and any agreement for the provision of services of accountants, legal counsel,
appraisers, insurers, brokers, transfer agents, registrars, developers,
financial advisors and other professional and administrative services with an
Affiliate of any of the Partnership, the Parent or the General Partner, on such
terms as the General Partner, in its sole and absolute discretion, believes are
advisable.


45

--------------------------------------------------------------------------------

Exhibit 10.1


D.    Conflict Avoidance. The General Partner is expressly authorized to enter
into, in the name and on behalf of the Partnership, a non-competition
arrangement and other conflict avoidance agreements with various Affiliates of
the Partnership, the Parent and General Partner on such terms as the General
Partner, in its sole and absolute discretion, believes are advisable.


E.    Benefit Plans Sponsored by the Partnership. The General Partner in its
sole and absolute discretion and without the approval of the Limited Partners,
may propose and adopt on behalf of the Partnership employee benefit plans funded
by the Partnership for the benefit of employees of the General Partner, the
Parent, the Partnership, Subsidiaries of the Partnership or any Affiliate of any
of them.


Section 7.7    Indemnification


A.    General. The Partnership shall indemnify each Indemnitee to the fullest
extent provided by the Act from and against any and all losses, claims, damages,
liabilities, joint or several, expenses (including, without limitation,
attorneys fees and other legal fees and expenses), judgments, fines, settlements
and other amounts, arising from or in connection with any and all claims,
demands, actions, suits or proceedings, whether civil, criminal, administrative
or investigative, incurred by the Indemnitee and relating to the Partnership or
the General Partner or the Parent or the operation of, or the ownership of
property by, the Indemnitee, Partnership or the General Partner or the Parent as
set forth in this Agreement in which any such Indemnitee may be involved, or is
threatened to be involved, as a party or otherwise, unless it is established by
a final determination of a court of competent jurisdiction that: (i) the act or
omission of the Indemnitee was material to the matter giving rise to the
proceeding and either was committed in bad faith or was the result of active and
deliberate dishonesty, (ii) the Indemnitee actually received an improper
personal benefit in money, property or services or (iii) in the case of any
criminal proceeding, the Indemnitee had reasonable cause to believe that the act
or omission was unlawful. Without limitation, the foregoing indemnity shall
extend to any liability of any Indemnitee, pursuant to a loan guarantee,
contractual obligation for any indebtedness or other obligation or otherwise,
for any indebtedness of the Partnership or any Subsidiary of the Partnership
(including, without limitation, any indebtedness which the Partnership or any
Subsidiary of the Partnership has assumed or taken subject to), and the General
Partner is hereby authorized and empowered, on behalf of the Partnership, to
enter into one or more indemnity agreements consistent with the provisions of
this Section 7.7 in favor of any Indemnitee having or potentially having
liability for any such indebtedness. The termination of any proceeding by
judgment, order or settlement does not create a presumption that the Indemnitee
did not meet the requisite standard of conduct set forth in this Section 7.7.A.
The termination of any proceeding by conviction or upon a plea of nolo
contendere or its equivalent, or an entry of an order of probation prior to
judgment, does not create a rebuttable presumption that the Indemnitee acted in
a manner contrary to that specified in this Section 7.7.A with respect to the
subject matter of such proceeding. Any indemnification pursuant to this Section
7.7 shall be made only out of the assets of the Partnership, and any insurance
proceeds from the liability policy covering the General Partner and any
Indemnitee, and neither the General Partner nor any Limited Partner shall have
any obligation to contribute to the capital of the Partnership or otherwise
provide funds to enable the Partnership to fund its obligations under this
Section 7.7.


46

--------------------------------------------------------------------------------

Exhibit 10.1


B.    Reimbursement of Expenses. Reasonable expenses expected to be incurred by
an Indemnitee shall be paid or reimbursed by the Partnership in advance of the
final disposition of any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative made or threatened against an
Indemnitee upon receipt by the Partnership of (i) a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification by the Partnership as authorized in Section 7.7.A
has been met and (ii) a written undertaking by or on behalf of the Indemnitee to
repay the amount if it shall ultimately be determined that the standard of
conduct has not been met.


C.    No Limitation of Rights. The indemnification provided by this Section 7.7
shall be in addition to any other rights to which an Indemnitee or any other
Person may be entitled under any agreement, pursuant to any vote of the
Partners, as a matter of law or otherwise, and shall continue as to an
Indemnitee who has ceased to serve in such capacity unless otherwise provided in
a written agreement pursuant to which such Indemnitee is indemnified.


D.    Insurance. The Partnership may purchase and maintain insurance on behalf
of the Indemnitees and such other Persons as the General Partner shall determine
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Indemnitee or Person against such liability under the provisions of this
Agreement.


E.    No Personal Liability for Partners. In no event may an Indemnitee subject
any of the Partners to personal liability by reason of the indemnification
provisions set forth in this Agreement.


F.    Interested Transactions. An Indemnitee shall not be denied indemnification
in whole or in part under this Section 7.7 because the Indemnitee had an
interest in the transaction with respect to which the indemnification applies if
the transaction was otherwise permitted by the terms of this Agreement.


G.    Benefit. The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their employees, officers, directors, trustees, heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons. Any amendment, modification or repeal of this
Section 7.7, or any provision hereof, shall be prospective only and shall not in
any way affect the limitation on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or related to matters
occurring, in whole or in part, prior to such amendment, modification or repeal,
regardless of when such claims may arise or be asserted.


H.    Indemnification Payments Not Distributions. If and to the extent any
payments to the General Partner pursuant to this Section 7.7 constitute gross
income to the General Partner (as opposed to the repayment of advances made on
behalf of the Partnership), such amounts shall constitute guaranteed payments
within the meaning of Section 707(c) of the Code, shall be treated consistently
therewith by the Partnership and all Partners, and shall not be treated as
distributions for purposes of computing the Partners’ Capital Accounts.


47

--------------------------------------------------------------------------------

Exhibit 10.1


I.Exception to Indemnification. Notwithstanding anything to the contrary in this
Agreement, the General Partner shall not be entitled to indemnification
hereunder for any loss, claim, damage, liability or expense for which the
General Partner is obligated to indemnify the Partnership under any other
agreement between the General Partner and the Partnership.


Section 7.8    Liability of the General Partner


A.    General. Notwithstanding anything to the contrary set forth in this
Agreement, the General Partner (which for the purposes of this Section 7.8 shall
include the directors and officers of the General Partner and the Parent) shall
not be liable for monetary or other damages to the Partnership, any Partners or
any Assignees for losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or of any act or
omission unless the General Partner acted in bad faith and the act or omission
was material to the matter giving rise to the loss, liability or benefit not
derived.


B.    Obligation to Consider Interests of Parent. The Limited Partners expressly
acknowledge that the General Partner, in considering whether to dispose of any
of the Partnership assets, shall take into account the tax consequences to the
Parent of any such disposition and shall have no liability whatsoever to the
Partnership or any Limited Partner for decisions that are based upon or
influenced by such tax consequences.


C.    No Obligation to Consider Separate Interests of Limited Partners. The
Limited Partners expressly acknowledge that the General Partner is acting on
behalf of the Partnership, the Limited Partners and the Parent’s stockholders,
and that, except as set forth herein, the General Partner is under no obligation
to consider the separate interests of the Limited Partners (including, without
limitation, the tax consequences to Limited Partners or Assignees) in deciding
whether to cause the Partnership to take (or decline to take) any actions, and
that the General Partner shall not be liable for monetary or other damages for
losses sustained, liabilities incurred or benefits not derived by Limited
Partners in connection with any decisions or actions made or taken or declined
to be made or taken, provided that the General Partner has acted pursuant to its
authority under this Agreement. Any decisions or actions not taken by the
General Partner in accordance with the terms of this Agreement shall not
constitute a breach of any duty owed to the Partnership or the Limited Partners
by law or equity, fiduciary or otherwise. In the event of a conflict between the
interests of the Limited Partners and the stockholders of the Parent, the
General Partner shall act in the interests of the Parent’s stockholders, and
neither the Parent nor the General Partner shall be liable for monetary or other
losses sustained, liabilities incurred or benefits not derived by the Limited
Partners in connection therewith.


D.    Actions of Agents. Subject to its obligations and duties as General
Partner set forth in Section 7.1.A, the General Partner may exercise any of the
powers granted to it by this Agreement and perform any of the duties imposed
upon it hereunder either directly or by or through its agents. The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the General Partner in good faith.




48

--------------------------------------------------------------------------------

Exhibit 10.1


E.    Effect of Amendment. Notwithstanding any other provision contained herein,
any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 7.8 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.


F.    Limitations of Fiduciary Duty. Sections 7.1.B, Section 7.7.E and this
Section 7.8 and any other Section of this Agreement limiting the liability of
the General Partner and/or the directors and officers of the Parent shall
constitute an express limitation of any duties, fiduciary or otherwise, that
they would owe the Partnership or the Limited Partners if such duty would be
imposed by any law, in equity or otherwise.


Section 7.9    Other Matters Concerning the General Partner


A.    Reliance on Documents. The General Partner may rely and shall be protected
in acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, order, bond, debenture or
other paper or document believed by it in good faith to be genuine and to have
been signed or presented by the proper party or parties.


B.    Reliance on Advisors. The General Partner may consult with legal counsel,
accountants, appraisers, management consultants, investment bankers and other
consultants and advisers selected by it, and any act taken or omitted to be
taken in reliance upon the opinion of such Persons as to matters which the
General Partner reasonably believes to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion.


C.    Action Through Agents. The General Partner shall have the right, in
respect of any of its powers or obligations hereunder, to act through any of its
duly authorized officers and a duly appointed attorney or attorneys-in-fact.
Each such attorney shall, to the extent provided by the General Partner in the
power of attorney, have full power and authority to do and perform all and every
act and duty that is permitted or required to be done by the General Partner
hereunder.


D.    Actions to Maintain REIT Status or Avoid Taxation of the Parent.
Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of the Parent to qualify or continue to qualify
as a REIT or (ii) to allow the Parent to avoid incurring any liability for taxes
under Sections 857 or 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners.




49

--------------------------------------------------------------------------------

Exhibit 10.1


Section 7.10    Reliance by Third Parties


Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the General Partner has
full power and authority, without consent or approval of any other Partner or
Person, to encumber, sell or otherwise use in any manner any and all assets of
the Partnership, to enter into any contracts on behalf of the Partnership and to
take any and all actions on behalf of the Partnership, and such Person shall be
entitled to deal with the General Partner as if the General Partner were the
Partnership’s sole party in interest, both legally and beneficially. Each
Limited Partner hereby waives any and all defenses or other remedies that may be
available against such Person to contest, negate or disaffirm any action of the
General Partner in connection with any such dealing, in each case except to the
extent that such action imposes, or purports to impose, liability on the Limited
Partner. In no event shall any Person dealing with the General Partner or its
representatives be obligated to ascertain that the terms of this Agreement have
been complied with or to inquire into the necessity or expedience of any act or
action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying thereon or claiming thereunder that (i) at
the time of the execution and delivery of such certificate, document or
instrument, this Agreement was in full force and effect, (ii) the Person
executing and delivering such certificate, document or instrument was duly
authorized and empowered to do so for and on behalf of the Partnership, and
(iii) such certificate, document or instrument was duly executed and delivered
in accordance with the terms and provisions of this Agreement and is binding
upon the Partnership.
Section 7.11    Restrictions on General Partner’s Authority


The General Partner may not take any action in contravention of an express
prohibition or limitation of this Agreement without the written Consent of (i)
all Partners adversely affected or (ii) such lower percentage of the Partnership
Interests held by Limited Partners as may be specifically provided for under a
provision of this Agreement or the Act. The preceding sentence shall not apply
to any limitation or prohibition in this Agreement that expressly authorizes the
General Partner to take action (either in its discretion or in specified
circumstances) so long as the General Partner acts within the scope of such
authority.
Section 7.12    Loans by Third Parties


The Partnership may incur Debt, or enter into similar credit, guarantee,
financing or refinancing arrangements for any purpose (including, without
limitation, in connection with any acquisition of property and any borrowings
from, or guarantees of Debt of the General Partner or any of its Affiliates)
with any Person upon such terms as the General Partner determines appropriate.


50

--------------------------------------------------------------------------------

Exhibit 10.1




ARTICLE VIII


RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS


Section 8.1    Limitation of Liability


The Limited Partners shall have no liability under this Agreement except as
expressly provided in this Agreement, including Section 10.5, or under the Act.
Section 8.2    Management of Business


No Limited Partner or Assignee (other than the General Partner, the Parent, any
of their Affiliates, or any officer, director, employee, partner, agent or
trustee of the General Partner, the Parent, the Partnership or any of their
Affiliates, in their capacity as such) shall take part in the operation,
management or control (within the meaning of the Act) of the Partnership’s
business, transact any business in the Partnership’s name or have the power to
sign documents for or otherwise bind the Partnership. The transaction of any
such business by the General Partner, the Parent, any of their Affiliates or any
officer, director, employee, partner, agent or trustee of the General Partner,
the Parent, the Partnership or any of their Affiliates, in their capacity as
such, shall not affect, impair or eliminate the limitations on the liability of
the Limited Partners or Assignees under this Agreement.
Section 8.3    Outside Activities of Limited Partners


Subject to Section 7.5, and subject to any agreements entered into pursuant to
Section 7.6.B and to any other agreements entered into by a Limited Partner or
its Affiliates with the General Partner, the Partnership, the Parent or a
Subsidiary, any Limited Partner (other than the Parent) and any officer,
director, employee, agent, trustee, Affiliate or stockholder of any Limited
Partner shall be entitled to and may have business interests and engage in
business activities in addition to those relating to the Partnership, including
business interests and activities in direct or indirect competition with the
Partnership. Neither the Partnership nor any Partners shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee. None of the Limited Partners (other than the Parent) or any other
Person shall have any rights by virtue of this Agreement or the partnership
relationship established hereby in any business ventures of any other Person
(other than the General Partner or the Parent to the extent expressly provided
herein), and no Person (other than the General Partner and the Parent) shall
have any obligation pursuant to this Agreement to offer any interest in any such
business venture to the Partnership, any Limited Partner or any such other
Person, even if such opportunity is of a character which, if presented to the
Partnership, any Limited Partner or such other Person, could be taken by such
Person.
Section 8.4    Return of Capital


Except pursuant to the right of redemption set forth in Section 8.6, no Limited
Partner shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent of distributions


51

--------------------------------------------------------------------------------

Exhibit 10.1


made pursuant to this Agreement or upon termination of the Partnership as
provided herein. Except as expressly provided otherwise in this Agreement, no
Limited Partner or Assignee shall have priority over any other Limited Partner
or Assignee as to the return of Capital Contributions, allocations of income,
gain, loss, deduction or credit, or distributions.
Section 8.5    Rights of Limited Partners Relating to the Partnership


A.    General. In addition to other rights provided by this Agreement or by the
Act, and except as limited by Section 8.5.D, each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon written demand with a statement of the
purpose of such demand and at such Limited Partner’s own expense:


(1)to obtain a copy of the most recent annual and quarterly reports filed with
the Securities and Exchange Commission by either the Parent or the Partnership,
if any, pursuant to the Exchange Act;


(2)to obtain a copy of the Partnership’s U.S. federal, state and local income
tax returns for each Fiscal Year;


(3)to obtain a current list of the name of each Partner;


(4)to obtain a copy of this Agreement and the Certificate of Limited Partnership
and all amendments thereto, together with executed copies of all powers of
attorney pursuant to which this Agreement, the Certificate of Limited
Partnership and all amendments thereto have been executed;


(5)to obtain true and full information regarding the amount of cash and a
description and statement of the Agreed Value of any other property or services
contributed by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each Partner became a Partner; and


(6)other information regarding the affairs of the Partnership as is just and
reasonable.


B.    Notice of Conversion Factor. The Partnership shall notify each Limited
Partner upon request (i) of the then current Conversion Factor and (ii) of any
changes to the Conversion Factor.


C.    Notice of Extraordinary Transaction of the Parent. The Parent shall not
make any extraordinary distributions of cash or property to its stockholders or
effect a merger (including, without limitation, a triangular merger),
consolidation or other combination with or into another Person, a sale of all or
substantially all of its assets or any other similar extraordinary transaction
without providing written notice to the Limited Partners of its intention to
make such distribution or effect such merger, consolidation, combination, sale
or other extraordinary transaction at least twenty (20) Business Days prior to
the record date to determine stockholders eligible to receive such distribution
or to vote upon the approval of such merger, sale or other extraordinary
transaction


52

--------------------------------------------------------------------------------

Exhibit 10.1


(or, if no such record date is applicable, at least twenty (20) Business Days
before consummation of such merger, sale or other extraordinary transaction),
which notice shall describe in reasonable detail the action to be taken;
provided, however, that the General Partner, in its sole and absolute
discretion, may shorten the required notice period of not less than twenty (20)
Business Days prior to the record date to determine the stockholders eligible to
vote upon a merger transaction (but not any of the other transactions covered by
this Section 8.5.C.) to a period of not less than ten (10) calendar days
(thereby continuing to afford the holders of Partnership Units the opportunity
to redeem Partnership Units under Section 8.6 on or prior to the record date for
the stockholder vote on the merger transaction) so long as (i) (A) the Parent
will be the surviving entity in such merger transaction, (B) immediately
following the merger transaction, Persons who held voting securities of the
Parent immediately prior to such merger transaction will hold, solely by reason
of the ownership of voting securities of the Parent immediately prior to the
merger transaction, voting securities of the Parent representing not less than
fifty-one percent (51%) of the total combined voting power of all outstanding
voting securities of the Parent after such merger, and (C) in the event that in
connection with such merger transaction the Partnership will merge with another
entity, the Partnership will be the surviving entity in such merger, or (ii) the
Parent otherwise determines that it is in the best interests of the Parent to
shorten such required notice period to a period of not less ten (10) calendar
days. This provision for such notice shall not be deemed (i) to permit any
transaction that otherwise is prohibited by this Agreement or requires a Consent
of the Partners or (ii) to require a Consent on the part of any one or more of
the Limited Partners to a transaction that does not otherwise require Consent
under this Agreement. Each Limited Partner agrees, as a condition to the receipt
of the notice pursuant hereto, to keep confidential the information set forth
therein until such time as the Parent has made public disclosure thereof and to
use such information during such period of confidentiality solely for purposes
of determining whether to exercise the Redemption Right; provided, however, that
a Limited Partner may disclose such information to its attorney, accountant
and/or financial advisor for purposes of obtaining advice with respect to such
exercise so long as such attorney, accountant and/or financial advisor agrees to
receive and hold such information subject to this confidentiality requirement.


D.    Confidentiality. Notwithstanding any other provision of this Section 8.5,
the General Partner and the Parent may keep confidential from the Limited
Partners, for such period of time as the General Partner determines in its sole
and absolute discretion, any information that (i) the General Partner reasonably
believes to be in the nature of trade secrets or other information the
disclosure of which the General Partner in good faith believes is not in the
best interests of the Partnership or could damage the Partnership or its
business or (ii) the Partnership or the Parent is required by law or by
agreements with unaffiliated third parties to keep confidential, provided,
however, that this Section 8.5.D shall not affect the notice requirements set
forth in Section 8.5.C above.


Section 8.6    Redemption Right


A.    General. (i) Subject to Section 8.6.C and Section 11.6.E, at any time on
or after one (1) year following the date of the initial issuance thereof (which,
in the event of the transfer of a Class A Unit or Class B Unit, shall be deemed
to be the date that the Class A Unit or such Class B Unit, as the case may be,
was issued to the original recipient thereof for purposes of this Section 8.6
and, with respect to any Class A Unit received upon conversion of any Vested
LTIP Unit, the


53

--------------------------------------------------------------------------------

Exhibit 10.1


date that the LTIP Unit was issued to the original recipient thereof), the
holder of a Class A Unit (if other than the Parent or any Subsidiary of the
Parent), including any Vested LTIP Units that are converted into Class A Units
in accordance with this Agreement and any Vesting Agreement, shall have the
right (the “Redemption Right”) to require the Partnership to redeem such Class A
Unit, with such redemption to occur on the Specified Redemption Date and at a
redemption price equal to and in the form of the Cash Amount or the Shares
Amount (as determined by the General Partner in its sole and absolute
discretion) to be paid by the Partnership. Any such Redemption Right shall be
exercised pursuant to a Notice of Redemption delivered to the Partnership (with
a copy to the General Partner) by the holder of the Partnership Units who is
exercising the Redemption Right (the “Redeeming Partner”). A Limited Partner may
exercise the Redemption Right from time to time, without limitation as to
frequency, with respect to part or all of the Partnership Units that it owns, as
selected by the Limited Partner, provided, however, that a Limited Partner may
not exercise the Redemption Right for fewer than one thousand (1,000)
Partnership Units of a particular class unless such Redeeming Partner then holds
fewer than one thousand (1,000) Partnership Units in that class, in which event
the Redeeming Partner must exercise the Redemption Right for all of the
Partnership Units held by such Redeeming Partner in that class, and provided
further that, with respect to a Limited Partner which is an entity, such Limited
Partner may exercise the Redemption Right for fewer than one thousand (1,000)
Partnership Units without regard to whether or not such Limited Partner is
exercising the Redemption Right for all of the Partnership Units held by such
Limited Partner as long as such Limited Partner is exercising the Redemption
Right on behalf of one or more of its equity owners in respect of one hundred
percent (100%) of such equity owners’ interests in such Limited Partner. For
purposes hereof, a Class A Unit issued upon conversion of a Class B Unit shall
be deemed to have been issued when the Class B Unit was issued.


(ii)    The Redeeming Partner shall have no right with respect to any
Partnership Units so redeemed to receive any distributions paid in respect of a
Partnership Record Date for distributions in respect of Partnership Units after
the Specified Redemption Date with respect to such Partnership Units.


(iii)    The Assignee of any Limited Partner may exercise the rights of such
Limited Partner pursuant to this Section 8.6, and such Limited Partner shall be
deemed to have assigned such rights to such Assignee and shall be bound by the
exercise of such rights by such Limited Partner’s Assignee. In connection with
any exercise of such rights by such Assignee on behalf of such Limited Partner,
the Cash Amount shall be paid by the Partnership directly to such Assignee and
not to such Limited Partner.


(iv)    If the Parent provides notice to the Limited Partners, pursuant to
Section 8.5.C, the Redemption Right shall be exercisable, without regard to
whether the Partnership Units have been outstanding for any specified period,
during the period commencing on the date on which the Parent provides such
notice and ending on the record date to determine stockholders eligible to
receive such distribution or to vote upon the approval of such merger, sale or
other extraordinary transaction (or, if no such record date is applicable, at
least twenty (20) Business Days before the consummation of such merger, sale or
other extraordinary transaction). If this subparagraph (iv) applies, the
Specified Redemption Date is the date on which the Partnership and the General
Partner


54

--------------------------------------------------------------------------------

Exhibit 10.1


receive notice of exercise of the Redemption Right, rather than ten (10)
Business Days after receipt of the Notice of Redemption.


B.    Parent Assumption of Redemption Right. (i) If a Limited Partner has
delivered a Notice of Redemption, the General Partner may, in its sole and
absolute discretion (subject to the limitations on ownership and transfer of
Shares set forth in the Charter), elect to cause the Parent to assume directly
and satisfy a Redemption Right. If such election is made by the General Partner,
the Partnership shall determine whether the Parent shall pay the Redemption
Amount in the form of the Cash Amount or the Shares Amount. The Partnership’s
decision regarding whether such payment shall be made in the form of the Cash
Amount or the Shares Amount shall be made by the General Partner, in its
capacity as the general partner of the Partnership and in its sole and absolute
discretion. Upon such payment by the Parent, the Parent shall acquire the
Partnership Units offered for redemption by the Redeeming Partner and shall be
treated for all purposes of this Agreement as the owner of such Partnership
Units. Unless the General Partner, in its sole and absolute discretion, shall
exercise its right to cause the Parent to assume directly and satisfy the
Redemption Right, the Parent shall not have any obligation to the Redeeming
Partner or to the Partnership with respect to the Redeeming Partner’s exercise
of the Redemption Right. If the General Partner shall exercise its right to
cause the Parent to assume directly and satisfy the Redemption Right in the
manner described in the first sentence of this Section 8.6.B and the Parent
shall fully perform its obligations in connection therewith, the Partnership
shall have no right or obligation to pay any amount to the Redeeming Partner
with respect to such Redeeming Partner’s exercise of the Redemption Right, and
each of the Redeeming Partner, the Partnership and the Parent shall, for U.S.
federal income tax purposes, treat the transaction between the Parent and the
Redeeming Partner as a sale of the Redeeming Partner’s Partnership Units to the
Parent. Nothing contained in this Section 8.6.B shall imply any right of the
General Partner to require any Limited Partner to exercise the Redemption Right
afforded to such Limited Partner pursuant to Section 8.6.A.


(ii)    If the General Partner determines that the Parent shall satisfy a
Redeeming Partner’s Redemption Right by issuing Shares, the total number of
Shares to be issued to the Redeeming Partner in exchange for the Redeeming
Partner’s Partnership Units shall be the applicable Shares Amount. If this
amount is not a whole number of Shares, the Redeeming Partner shall (i) issue to
such Redeeming Partner that number of Shares which equals the nearest whole
number less than such amount (rounded down to the nearest whole number) plus
(ii) pay an amount of cash which the General Partner determines, in its
reasonable discretion, to represent the fair value of the remaining fractional
Share which would otherwise be payable to the Redeeming Partner.


(iii)    Each Redeeming Partner agrees to execute such documents or provide such
information or materials as the Parent may reasonably require in connection with
the issuance of Shares upon exercise of the Redemption Right.


C.    Exceptions to Exercise of Redemption Right. Notwithstanding the provisions
of Sections 8.6.A and 8.6.B, a Partner shall not be entitled to exercise the
Redemption Right pursuant to Section 8.6.A if (but only as long as) the delivery
of Shares to such Partner on the Specified Redemption Date would (i) be
prohibited under the restrictions on the ownership or transfer of Shares in the
Charter, (ii) be prohibited under applicable federal or state securities laws or
regulations


55

--------------------------------------------------------------------------------

Exhibit 10.1


(in each case, regardless of whether the Parent would in fact assume and satisfy
the Redemption Right), (iii) without limiting the foregoing, result in the
Shares being owned by fewer than 100 persons (determined without reference to
rules of attribution), (iv) without limiting the foregoing, result in the Parent
being “closely held” within the meaning of Section 856(h) of the Code or cause
the Parent to own, actually or constructively, ten percent (10%) or more of the
ownership interests in a tenant of the Parent, the Partnership or a Subsidiary
of the Partnership’s real property within the meaning of Section 856(d)(2)(B) of
the Code, and (v) without limiting the foregoing, cause the acquisition of the
Shares by the Redeeming Partner to be “integrated” with any other distribution
of Shares for purposes of complying with the registration provision of the
Securities Act, as amended. Notwithstanding the foregoing, the Parent may, in
its sole and absolute discretion, waive such prohibition set forth in this
Section 8.6.C.


D.    No Liens on Partnership Units Delivered for Redemption. Each Limited
Partner covenants and agrees that all Partnership Units delivered for redemption
shall be delivered to the Partnership or the Parent, as the case may be, free
and clear of all liens; and, notwithstanding anything contained herein to the
contrary, neither the Parent nor the Partnership shall be under any obligation
to acquire Partnership Units which are or may be subject to any liens. Each
Limited Partner further agrees that, if any state or local property transfer tax
is payable as a result of the transfer of its Partnership Units to the
Partnership or the Parent, such Limited Partner shall assume and pay such
transfer tax.


E.    Additional Partnership Interests; Modification of Holding Period. If the
Partnership issues Partnership Interests to any Additional Limited Partner
pursuant to Article IV, the General Partner shall make such revisions to this
Section 8.6 as it determines are necessary to reflect the issuance of such
Partnership Interests (including setting forth any restrictions on the exercise
of the Redemption Right with respect to such Partnership Interests which differ
from those set forth in this Agreement), provided, however, that no such
revisions shall materially adversely affect the rights of any other Limited
Partner to exercise its Redemption Right without that Limited Partner’s prior
written consent. In addition, the General Partner may, with respect to any
holder or holders of Partnership Units, at any time and from time to time, as it
shall determine in its sole and absolute discretion, (i) reduce or waive the
length of the period prior to which such holder or holders may not exercise the
Redemption Right or (ii) reduce or waive the length of the period between the
exercise of the Redemption Right and the Specified Redemption Date.


ARTICLE IX


BOOKS, RECORDS, ACCOUNTING AND REPORTS


Section 9.1    Records and Accounting


The General Partner shall keep or cause to be kept at the principal office of
the Partnership appropriate books and records with respect to the Partnership’s
business, including, without limitation, all books and records necessary to
provide to the Limited Partners any information, lists and copies of documents
required to be provided pursuant to Section 9.3. Any records maintained by or on
behalf of the Partnership in the regular course of its business may be kept on,
or be in the


56

--------------------------------------------------------------------------------

Exhibit 10.1


form of, punch cards, magnetic tape, photographs, micrographics or any other
information storage device, provided, however, that the records so maintained
are convertible into clearly legible written form within a reasonable period of
time. The books of the Partnership shall be maintained, for financial and tax
reporting purposes, on an accrual basis in accordance with generally accepted
accounting principles.
Section 9.2    Fiscal Year


The fiscal year of the Partnership shall be the calendar year.
Section 9.3    Reports


A.    Annual Reports. As soon as practicable, but in no event later than the
date on which the Parent mails its annual report to its stockholders, the
General Partner shall cause to be mailed to each Limited Partner an annual
report, as of the close of the most recently ended Fiscal Year, containing
financial statements of the Partnership, or of the Parent if such statements are
prepared on a consolidated basis with the Partnership, for such Fiscal Year,
presented in accordance with generally accepted accounting principles, such
statements to be audited by a nationally recognized firm of independent public
accountants selected by the Parent.


B.    Quarterly Reports. If and to the extent that the Parent mails quarterly
reports to its stockholders, as soon as practicable, but in no event later than
the date on which such reports are mailed, the General Partner shall cause to be
mailed to each Limited Partner a report containing unaudited financial
statements, as of the last day of such fiscal quarter, of the Partnership, or of
the Parent if such statements are prepared on a consolidated basis with the
Partnership, and such other information as may be required by applicable law or
regulation, or as the General Partner determines to be appropriate.


C.    The General Partner shall have satisfied its obligations under Section
9.3.A and Section 9.3.B by posting or making available the reports required by
this Section 9.3 on the website maintained from time to time by the Partnership
or the Parent, provided that such reports are able to be printed or downloaded
from such website.


ARTICLE X


TAX MATTERS


Section 10.1    Preparation of Tax Returns


The General Partner shall arrange for the preparation and timely filing of all
returns of Partnership income, gains, deductions, losses and other items
required of the Partnership for U.S. federal and state income tax purposes and
shall use all reasonable efforts to furnish, within ninety (90) days of the
close of each taxable year, the tax information reasonably required by Limited
Partners for U.S. federal and state income tax reporting purposes.


57

--------------------------------------------------------------------------------

Exhibit 10.1


Section 10.2    Tax Elections


A.    Except as otherwise provided herein, the General Partner shall, in its
sole and absolute discretion, determine whether to make any available election
pursuant to the Code (including the election under Section 754 of the Code). The
General Partner shall have the right to seek to revoke any such election upon
the General Partner’s determination in its sole and absolute discretion that
such revocation is in the best interests of the Partners.


B.    Without limiting the foregoing, the Partners, intending to be legally
bound, hereby authorize the General Partner, on behalf of the Partnership, to
make an election (the “LV Safe Harbor Election”) to have the “liquidation value”
safe harbor provided in Proposed Treasury Regulation § 1.83-3(l) and the
Proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43,
as such safe harbor may be modified when such proposed guidance is issued in
final form or as amended by subsequently issued guidance (the “LV Safe Harbor”),
apply to any interest in the Partnership transferred to a service provider while
the LV Safe Harbor Election remains effective, to the extent such interest meets
the LV Safe Harbor requirements (collectively, such interests are referred to as
“LV Safe Harbor Interests”). The tax matters partner is authorized and directed
to execute and file the LV Safe Harbor Election on behalf of the Partnership and
the Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the LV Safe Harbor
(including forfeiture allocations) with respect to all LV Safe Harbor Interests
and to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of LV Safe Harbor Interests consistent
with such final LV Safe Harbor guidance. The Partnership is also authorized to
take such actions as are necessary to achieve, under the LV Safe Harbor, the
effect that the election and compliance with all requirements of the LV Safe
Harbor referred to above would be intended to achieve under Proposed Treasury
Regulation § 1.83-3, including amending this Agreement.


Section 10.3    Tax Matters Partner


A.    The General Partner shall be the “tax matters partner” and the
“partnership representative” of the Partnership for U.S. federal income tax
purposes; provided, that the General Partner may resign, remove, and replace the
Partnership’s partnership representative in its sole and absolute discretion
(the Partnership’s tax matters partner or partnership representative, as
applicable, for any taxable year of the Partnership shall be the “Tax Matters
Partner” with respect to such year). Each Partner shall take such actions as are
necessary to effect the designation of a Tax Matters Partner made in accordance
with this Section 10.3, and the following provisions of this Section 10.3 shall
apply with respect to each Tax Matters Partner for the taxable year(s) with
respect to which such Tax Matters Partner is so designated.


B.    The Tax Matters Partner is authorized, but not required:


(1)    to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit”


58

--------------------------------------------------------------------------------

Exhibit 10.1


and such judicial proceedings being referred to as “judicial review”), and in
the settlement agreement the Tax Matters Partner may expressly state that such
agreement shall bind all Partners, except that any such settlement agreement
made with respect to a taxable year of the Partnership ending before the first
taxable year that is subject to the BBA Rules shall not bind any Partner (i) who
(within the time prescribed pursuant to the Code and Regulations) files a
statement with the IRS providing that the tax matters partner shall not have the
authority to enter into a settlement agreement on behalf of such Partner or (ii)
who is a “notice partner” (as defined in Section 6231(a)(8) of the Code, as in
effect before the BBA Rules) or a member of a “notice group” (as defined in
Section 6223(b)(2) of the Code, as in effect before the BBA Rules);


(2)    if a notice of a final administrative adjustment at the Partnership level
(a “Final Adjustment”) is mailed to the Tax Matters Partner or General Partner,
to seek judicial review of such Final Adjustment, including the filing of a
petition for readjustment with the Tax Court or the filing of a complaint for
refund with the United States Claims Court or the District Court of the United
States for the district in which the Partnership’s principal place of business
is located;


(3)    to intervene in any action brought by any other Partner for judicial
review of a Final Adjustment;


(4)    to file a request for an administrative adjustment with the IRS at any
time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;


(5)    to enter into an agreement with the IRS to extend the period for
assessing any tax which is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item;


(6)    to take any other action on behalf of the Partnership or the Partners of
the Partnership in connection with any tax audit or judicial review proceeding,
to the extent permitted by applicable law or regulations, including without
limitation to make (or to forego) any elections available under Section 6221 or
Section 6226 of the Code and to make (or to forego) any reductions to “imputed
underpayments” assessed against the Partnership that may be available under
Section 6225(c) of the Code (in each case, as modified by the BBA Rules);


(7)to take any other action that may be required to permit any Partner that is
taxable as a REIT to issue a deficiency dividend with respect to any adjustment
made under the BBA Rules; and


(8)to take any other action permitted or required by the Code and Regulations in
connection with its role as Tax Matters Partner, except to the extent explicitly
restricted otherwise by this Agreement.


The taking of any action and the incurring of any expense by a Tax Matters
Partner in connection with any such audit or proceeding referred to herein,
except to the extent required by law, is a matter in the sole and absolute of
the Tax Matters Partner. The provisions relating to indemnification of


59

--------------------------------------------------------------------------------

Exhibit 10.1


the General Partner set forth in Section 7.7 shall be fully applicable to the
Tax Matters Partner in its capacity as such. Each Partner agrees to take all
actions that the Tax Matters Partner informs it are reasonably necessary to
effect a decision of the Tax Matters Partner in its capacity as such, including
without limitation (i) providing any information reasonably requested in
connection with any tax audit or related proceeding (which information may be
freely disclosed to the Internal Revenue Service or other relevant taxing
authorities), (ii) paying all liabilities attributable to such Partner as the
result of an election under Section 6226 of the Code, (iii) making any tax
filings that the Partnership Representative determines to be necessary or
appropriate to reduce an imputed underpayment under Section 6225(c) of the Code,
and/or (iv) paying all liabilities associated with such tax filings. If any tax
audit under the BBA Rules or similar foreign, state, or local laws or
regulations results in the imposition of a tax liability on the Partnership and
the General Partner determines that any portion of such liability is
attributable to a Partner, then at the General Partner’s election such amount
shall, without duplication (x) be deemed to be an amount withheld pursuant to
Section 10.5, or (y) be contributed by such Partner to the Partnership.  Any
amount contributed under the preceding sentence shall be taken into account for
purposes of maintaining Capital Account balances to the extent required by
applicable Regulations, but shall not be treated as a Capital Contribution or
otherwise increase the contributing Partner’s rights to any Partnership Units or
distributions or other amounts from the Partnership.  Notwithstanding any
provision of this Agreement to the contrary, each Partner agrees that its
obligations to comply with the Partnership Representative’s decisions and to
make payments under this Section 10.3(B) shall survive any transfer of its
Partnership interest and the termination of the Partnership, and such Person
shall reimburse and indemnify the Partnership and the General Partner against
any liability that the General Partner would be attributed to such Person under
this Section 10.3(B) regardless of whether such Person is a Partner at the time
of determination; provided, that the General Partner may instead enforce this
provision against any successor in interest of such Person.  In accordance with
Section 7.7, each Partner shall indemnify and hold harmless the General Partner
with respect to all liabilities attributed to such Partner under this Section
10.3(B), provided that any such indemnification payments shall not be
duplicative with amounts paid to the Partnership under this Section 10.3(B).
References to Code Sections in this paragraph are to such provisions as amended
by the BBA Rules.
C.    Reimbursement. The Tax Matters Partner shall receive no compensation for
its services. All third party costs and expenses incurred by the Tax Matters
Partner in performing its duties as such (including legal and accounting fees
and expenses) shall be borne by the Partnership. Nothing herein shall be
construed to restrict the Partnership from engaging an accounting firm and/or
law firm to assist the Tax Matters Partner in discharging its duties hereunder,
so long as the compensation paid by the Partnership for such services is
reasonable.


Section 10.4    Organizational Expenses


The Partnership shall elect to deduct expenses as provided in Section 709 of the
Code.
Section 10.5    Withholding


Each Limited Partner hereby authorizes the Partnership to withhold from or pay
on behalf of or with respect to such Limited Partner any amount of U.S. federal,
state, local, or foreign taxes


60

--------------------------------------------------------------------------------

Exhibit 10.1


that the General Partner determines that the Partnership is required to withhold
or pay with respect to any amount distributable, allocable or otherwise
transferred to such Limited Partner pursuant to this Agreement, including,
without limitation, any taxes required to be withheld or paid by the Partnership
pursuant to Sections 1441, 1442, 1445, 1446 or 1471-1474, inclusive, of the Code
and the Regulations thereunder. Any amount paid on behalf of or with respect to
a Limited Partner (other than amounts actually withheld from payments to a
Limited Partner) shall constitute a loan by the Partnership, to such Limited
Partner, which loan shall be repaid by such Limited Partner within fifteen (15)
days after notice from the General Partner that such payment must be made unless
(i) the Partnership withholds such payment from a distribution which would
otherwise be made to the Limited Partner or (ii) the General Partner determines,
in its sole and absolute discretion, that such payment may be satisfied out of
the available funds of the Partnership which would, but for such payment, be
distributed to the Limited Partner. Any amounts withheld pursuant to the
foregoing clauses (i) or (ii) shall be treated as having been distributed or
otherwise paid to such Limited Partner. Each Limited Partner hereby
unconditionally and irrevocably grants to the Partnership a security interest in
such Limited Partner’s Partnership Interest to secure such Limited Partner’s
obligation to pay to the Partnership any amounts required to be paid pursuant to
this Section 10.5. If a Limited Partner fails to pay any amounts owed to the
Partnership pursuant to this Section 10.5 when due, the General Partner may, in
its sole and absolute discretion, elect to make the payment to the Partnership
on behalf of such defaulting Limited Partner, and in such event shall be deemed
to have loaned such amount to such defaulting Limited Partner and shall succeed
to all rights and remedies of the Partnership as against such defaulting Limited
Partner (including, without limitation, the right to receive distributions). Any
amounts payable by a Limited Partner hereunder shall bear interest at the base
rate on corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four (4) percentage
points (but not higher than the maximum rate that may be charged under law) from
the date such amount is due (i.e., fifteen (15) days after demand) until such
amount is paid in full. Each Limited Partner shall take such actions as the
Partnership or the General Partner shall request to perfect or enforce the
security interest created hereunder.


ARTICLE XI


TRANSFERS AND WITHDRAWALS


Section 11.1    Transfer


A.    Definition. The term “transfer,” when used in this Article XI with respect
to a Partnership Interest or a Partnership Unit, shall be deemed to refer to a
transaction by which the General Partner purports to assign all or any part of
its General Partner Interest to another Person or by which a Limited Partner
purports to assign all or any part of its Limited Partner Interest to another
Person, and includes a sale, assignment, gift, pledge, encumbrance,
hypothecation, mortgage, exchange or any other disposition by law or otherwise.
The term “transfer” when used in this Article XI does not include any redemption
or repurchase of Partnership Units by the Partnership from a Partner or
acquisition of Partnership Units from a Limited Partner by the Parent pursuant
to Section 8.6 or otherwise. No part of the interest of a Limited Partner shall
be subject


61

--------------------------------------------------------------------------------

Exhibit 10.1


to the claims of any creditor, any spouse for alimony or support, or to legal
process, and may not be voluntarily or involuntarily alienated or encumbered
except as may be specifically provided for in this Agreement.


B.    General. No Partnership Interest shall be transferred, in whole or in
part, except in accordance with the terms and conditions set forth in this
Article XI. Any transfer or purported transfer of a Partnership Interest not
made in accordance with this Article XI shall be null and void.


Section 11.2    Transfers of Partnership Interests of General Partner


A.    General. Other than to an Affiliate of the Parent, the General Partner may
not transfer any of its Partnership Interests except in connection with (i) a
transaction permitted under Section 11.2.B, (ii) a Transfer to any wholly owned
Subsidiary of the General Partner or the owner of all of the ownership interests
of the General Partner, or (iii) as otherwise expressly permitted under this
Agreement, nor shall the General Partner withdraw as General Partner except in
connection with a transaction permitted under Section 11.2.B or any Transfer,
merger, consolidation, or other combination permitted under clause (ii) of this
Section 11.2.A.


B.    Termination Transactions. Neither the General Partner nor the Parent shall
engage in any merger (including, without limitation, a triangular merger),
consolidation or other combination with or into another Person (other than any
transaction permitted by Section 11.2.A), any sale of all or substantially all
of its assets or any reclassification, recapitalization or change of outstanding
Shares (other than a change in par value, or from par value to no par value, or
as a result of a subdivision or combination as described in the definition of
“Conversion Factor”) (a “Termination Transaction”), unless:


(i)the Consent of the Outside Limited Partners is obtained;


(ii)following such Termination Transaction, substantially all of the assets
directly or indirectly owned by the surviving entity are owned directly or
indirectly by the Partnership or another limited partnership or limited
liability company which is the survivor of a merger, consolidation or
combination of assets with the Partnership; or


(iii)in connection with such Termination Transaction all Partners either will
receive, or will have the right to receive, for each Partnership Unit an amount
of cash, securities, or other property equal to the product of the Conversion
Factor and the greatest amount of cash, securities or other property paid to a
holder of Shares, if any, corresponding to such Unit in consideration of one
such Share at any time during the period from and after the date on which the
Termination Transaction is consummated; provided, however, that, if in
connection with the Termination Transaction, a purchase, tender or exchange
offer shall have been made to and accepted by the holders of the percentage
required for the approval of mergers under the organizational documents of the
Parent, each holder of Partnership Units shall receive, or shall have the right
to receive without any right of Consent set forth above in this Section 11.2.B,
the greatest amount of cash, securities, or other property which such holder
would have received had it exercised the Redemption Right and received Shares in
exchange for its Partnership Units immediately prior to


62

--------------------------------------------------------------------------------

Exhibit 10.1


the expiration of such purchase, tender or exchange offer and had thereupon
accepted such purchase, tender or exchange offer.


C.    Creation of New General Partner. The General Partner shall not enter into
an agreement or other arrangement providing for or facilitating the creation of
a General Partner other than the General Partner, unless the successor General
Partner executes and delivers a counterpart to this Agreement in which such
General Partner agrees to be fully bound by all of the terms and conditions
contained herein that are applicable to a General Partner.


Section 11.3    Limited Partners’ Rights to Transfer


A.    General. Except to the extent expressly permitted in Sections 11.3.B and
11.3.C or in connection with the exercise of a Redemption Right pursuant to
Section 8.6, a Limited Partner may not transfer all or any portion of its
Partnership Interest, or any of such Limited Partner’s rights as a Limited
Partner, without the prior written consent of the General Partner, which consent
may be withheld in the General Partner’s sole and absolute discretion. Any
transfer otherwise permitted under Sections 11.3.B and 11.3.C shall be subject
to the conditions set forth in Section 11.3.D and 11.3.E, and all permitted
transfers shall be subject to Section 11.5 and Section 11.6.


B.    Incapacitated Limited Partner. If a Limited Partner is subject to
Incapacity, the executor, administrator, trustee, committee, guardian,
conservator or receiver of such Limited Partner’s estate shall have all the
rights of a Limited Partner, but not more rights than those enjoyed by other
Limited Partner, for the purpose of settling or managing the estate and such
power as the Incapacitated Limited Partner possessed to transfer all or any part
of its interest in the Partnership. The Incapacity of a Limited Partner, in and
of itself, shall not dissolve or terminate the Partnership.


C.    Permitted Transfers. A Limited Partner may transfer, with or without the
consent of the General Partner, all or any portion of its Partnership Interest
(i) in the case of a Limited Partner who is an individual, to a member of his or
her Immediate Family, any trust formed for the benefit of himself or herself
and/or members of his or her Immediate Family, or any partnership, limited
liability company, joint venture, corporation or other business entity comprised
only of himself or herself and/or members of his or her Immediate Family and
entities the ownership interests in which are owned by or for the benefit of
himself or herself and/or members of his or her Immediate Family, (ii) in the
case of a Limited Partner which is a trust, to the beneficiaries of such trust,
(iii) in the case of a Limited Partner which is a partnership, limited liability
company, joint venture, corporation or other business entity to which Units were
transferred pursuant to clause (i) above, to its partners, owners or
stockholders, as the case may be, who are members of the Immediate Family of or
are actually the Person(s) who transferred Partnership Units to it pursuant to
clause (i) above, (iv) in the case of a Limited Partner which acquired
Partnership Units as of the date hereof and which is a partnership, limited
liability company, joint venture, corporation or other business entity, to its
partners, owners, stockholders or Affiliates thereof, as the case may be, or the
Persons owning the beneficial interests in any of its partners, owners or
stockholders or Affiliates thereof (it being understood that this clause (iv)
will apply to all of each Person’s Interests whether the Partnership Units
relating thereto were acquired on the date hereof or hereafter), (v) in the case
of a Limited Partner which is a partnership, limited liability company, joint
venture, corporation or other business


63

--------------------------------------------------------------------------------

Exhibit 10.1


entity other than any of the foregoing described in clause (iii) or (iv), in
accordance with the terms of any agreement between such Limited Partner and the
Partnership pursuant to which such Partnership Interest was issued, (vi)
pursuant to a gift or other transfer without consideration, (vii) pursuant to
applicable laws of descent or distribution, (viii) to another Limited Partner
and (ix) pursuant to a grant of security interest or other encumbrance
effectuated in a bona fide transaction or as a result of the exercise of
remedies related thereto, subject to the provisions of Section 11.3.E hereof. A
trust or other entity will be considered formed “for the benefit” of a Partner’s
Immediate Family even though some other Person has a remainder interest under or
with respect to such trust or other entity.


D.    No Transfers Violating Securities Laws. The General Partner may prohibit
any transfer of Partnership Units by a Limited Partner unless it receives a
written opinion of legal counsel (which opinion and counsel shall be reasonably
satisfactory to the Partnership) to such Limited Partner to the effect that such
transfer would not require filing of a registration statement under the
Securities Act or would not otherwise violate any federal or state securities
laws or regulations applicable to the Partnership or the Partnership Unit or, at
the option of the Partnership, an opinion of legal counsel to the Partnership to
the same effect.


E.    No Transfers to Holders of Nonrecourse Liabilities. No pledge or transfer
of any Partnership Units may be made to a lender to the Partnership or any
Person who is related (within the meaning of Section 1.752-4(b) of the
Regulations) to any lender to the Partnership whose loan otherwise constitutes a
Nonrecourse Liability unless (i) the General Partner is provided prior written
notice thereof and (ii) the lender enters into an arrangement with the
Partnership and the General Partner to exchange or redeem for the Redemption
Amount any Partnership Units in which a security interest is held simultaneously
with the time at which such lender would be deemed to be a partner in the
Partnership for purposes of allocating liabilities to such lender under Section
752 of the Code.


Section 11.4    Substituted Limited Partners


A.    Consent of General Partner. No Limited Partner shall have the right to
substitute a transferee as a Limited Partner in its place. The General Partner
shall, however, have the right to consent to the admission of a transferee of
the interest of a Limited Partner pursuant to this Section 11.4 as a Substituted
Limited Partner, which consent may be given or withheld by the General Partner
in its sole and absolute discretion. The General Partner’s failure or refusal to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership, the
General Partner or any Partner. The General Partner hereby grants its consent to
the admission as a Substituted Limited Partner to any bona fide financial
institution that loans money or otherwise extends credit to a holder of
Partnership Units and thereafter becomes the owner of such Partnership Units
pursuant to the exercise by such financial institution of its rights under a
pledge of such Partnership Units granted in connection with such loan or
extension of credit.


B.    Rights of Substituted Partner. A transferee who has been admitted as a
Substituted Limited Partner in accordance with this Article XI shall have all
the rights and powers and be subject to all the restrictions and liabilities of
a Limited Partner under this Agreement. The admission of


64

--------------------------------------------------------------------------------

Exhibit 10.1


any transferee as a Substituted Limited Partner shall be conditioned upon the
transferee executing and delivering to the Partnership an acceptance of all the
terms and conditions of this Agreement (including, without limitation, the
provisions of Section 15.11) and such other documents or instruments as the
Partnership may reasonably require to effect the admission.


C.    Partner Registry. Upon the admission of a Substituted Limited Partner, the
General Partner shall update the Partner Registry in the books and records of
the Partnership as it deems necessary to reflect such admission in the Partner
Registry.


Section 11.5    Assignees


If the General Partner, in its sole and absolute discretion, does not consent to
the admission of any permitted transferee under Section 11.3 as a Substituted
Limited Partner, as described in Section 11.4, such transferee shall be
considered an Assignee for purposes of this Agreement. An Assignee shall be
entitled to all the rights of an assignee of a limited partnership interest
under the Act, including the right to receive distributions from the Partnership
and the share of Net Income, Net Losses, gain, loss and Recapture Income
attributable to the Partnership Units assigned to such transferee, and shall
have the rights granted to the Limited Partners under Section 8.6, but shall not
be deemed to be a holder of Partnership Units for any other purpose under this
Agreement, and shall not be entitled to vote such Partnership Units in any
matter presented to the Limited Partners for a vote (such Partnership Units
being deemed to have been voted on such matter in the same proportion as all
other Partnership Units held by Limited Partners are voted). If any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.
Section 11.6    General Provisions


A.    Withdrawal of Limited Partner. No Limited Partner may withdraw from the
Partnership other than as a result of a permitted transfer of all of such
Limited Partner’s Partnership Units in accordance with this Article XI or
pursuant to redemption of all of its Partnership Units under Section 8.6.


B.    Termination of Status as Limited Partner. Any Limited Partner who shall
transfer all of its Partnership Units in a transfer permitted pursuant to this
Article XI or pursuant to redemption of all of its Partnership Units under
Section 8.6 shall cease to be a Limited Partner.


C.    Timing of Transfers. Transfers pursuant to this Article XI may only be
made upon three (3) Business Days prior notice to the General Partner, unless
the General Partner otherwise agrees.


D.    Allocations. If any Partnership Interest is transferred during any
quarterly segment of the Partnership’s fiscal year in compliance with the
provisions of this Article XI or redeemed or transferred pursuant to Section
8.6, Net Income, Net Losses, each item thereof and all other items attributable
to such interest for such fiscal year shall be divided and allocated between the
transferor


65

--------------------------------------------------------------------------------

Exhibit 10.1


Partner and the transferee Partner by taking into account their varying
interests during the fiscal year in accordance with Section 706(d) of the Code
and corresponding Regulations, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly, or a monthly proration period, in which event Net Income,
Net Losses, each item thereof and all other items attributable to such interest
for such fiscal year shall be prorated based upon the applicable method selected
by the General Partner). Solely for purposes of making such allocations, each of
such items for the calendar month in which the transfer or redemption occurs
shall be allocated to the Person who is a Partner as of midnight on the last day
of said month. All distributions of Available Cash attributable to any
Partnership Unit with respect to which the Partnership Record Date is before the
date of such transfer, assignment or redemption shall be made to the transferor
Partner or the Redeeming Partner, as the case may be, and, in the case of a
transfer or assignment other than a redemption, all distributions of Available
Cash thereafter attributable to such Partnership Unit shall be made to the
transferee Partner.


E.    Additional Restrictions. Notwithstanding anything to the contrary herein,
and in addition to any other restrictions on transfer herein contained,
including, without limitation, the provisions of Article VII and this Article
XI, in no event may any transfer or assignment of a Partnership Interest by any
Partner (including pursuant to Section 8.6) be made without the express consent
of the General Partner, in its sole and absolute discretion, (i) to any person
or entity who lacks the legal right, power or capacity to own a Partnership
Interest; (ii) in violation of applicable law; (iii) of any component portion of
a Partnership Interest, such as the Capital Account, or rights to distributions,
separate and apart from all other components of a Partnership Interest; (iv) if
in the opinion of legal counsel to the Partnership there is a significant risk
that such transfer would cause a termination of the Partnership for U.S. federal
or state income tax purposes (except as a result of the redemption or exchange
for Shares of all Partnership Units held by all Limited Partners other than the
General Partner, or any Subsidiary of either, or pursuant to a transaction
expressly permitted under Section 11.2); (v) if in the opinion of counsel to the
Partnership, there is a significant risk that such transfer would cause the
Partnership to be treated as an association taxable as a corporation for U.S.
federal income tax purposes; (vi) if such transfer requires the registration of
such Partnership Interest pursuant to any applicable federal or state securities
laws; (vii) if such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code and the Regulations thereunder or such
transfer causes the Partnership to become a “publicly traded partnership,” as
such term is defined in Sections 469(k)(2) or 7704(b) of the Code (provided,
however, that, this clause (vii) shall not be the basis for limiting or
restricting in any manner the exercise of the Redemption Right under Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a corporation
for U.S. federal income tax purposes); (viii) if such transfer subjects the
Partnership or the activities of the Partnership to regulation under the
Investment Company Act of 1940, the Investment Advisors Act of 1940 or ERISA,
each as amended; or (ix) if in the opinion of legal counsel for the Partnership,
there is a risk that such transfer would adversely affect the ability of the
Parent to qualify or continue to qualify as a REIT or subject the Parent to any
additional taxes under Sections 857 or 4981 of the Code.


66

--------------------------------------------------------------------------------

Exhibit 10.1


F.    Avoidance of “Publicly Traded Partnership” Status. The General Partner
shall monitor the transfers of interests in the Partnership to determine (i) if
such interests are being traded on an “established securities market” or a
“secondary market (or the substantial equivalent thereof)” within the meaning of
Section 7704 of the Code and (ii) whether additional transfers of interests
would result in the Partnership being unable to qualify for at least one of the
“safe harbors” set forth in Regulations Section 1.7704-1 (or such other guidance
subsequently published by the IRS setting forth safe harbors under which
interests will not be treated as “readily tradable on a secondary market (or the
substantial equivalent thereof)” within the meaning of Section 7704 of the Code)
(the “Safe Harbors”). The General Partner shall take all steps reasonably
necessary or appropriate to prevent any trading of interests or any recognition
by the Partnership of transfers made on such markets and, except as otherwise
provided herein, to insure that at least one of the Safe Harbors is met;
provided, however, that the foregoing shall not authorize the General Partner to
limit or restrict in any manner the right of any holder of a Partnership Unit to
exercise the Redemption Right in accordance with the terms of Section 8.6
unless, and only to the extent that, outside tax counsel provides to the General
Partner an opinion to the effect that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation.


ARTICLE XII


ADMISSION OF PARTNERS


Section 12.1    Admission of a Successor General Partner


A successor to all of the General Partner’s General Partner Interest pursuant to
Section 11.2 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the General Partner, effective upon such
transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In such case, the admission shall be subject to such
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.
Section 12.2    Admission of Additional Limited Partners


A.    General. No Person shall be admitted as an Additional Limited Partner
without the consent of the General Partner, which consent shall be given or
withheld in the General Partner’s sole and absolute discretion. A Person who
makes a Capital Contribution to the Partnership in accordance with this
Agreement or who exercises an option to receive Partnership Units shall be
admitted to the Partnership as an Additional Limited Partner only with the
consent of the General Partner and only upon furnishing to the General Partner
(i) evidence of acceptance in form satisfactory to the General Partner of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 15.11 and (ii) such other documents or
instruments as may be required in the sole and absolute discretion of the
General Partner to effect such Person’s admission as an Additional Limited
Partner. The admission of any Person as an Additional Limited Partner shall
become effective on the date upon which the name of such Person


67

--------------------------------------------------------------------------------

Exhibit 10.1


is recorded on the books and records of the Partnership, following the consent
of the General Partner to such admission.


B.    Allocations to Additional Limited Partners. If any Additional Limited
Partner is admitted to the Partnership on any day other than the first day of a
Fiscal Year, then Net Income, Net Losses, each item thereof and all other items
allocable among Partners and Assignees for such Fiscal Year shall be allocated
among such Additional Limited Partner and all other Partners and Assignees by
taking into account their varying interests during the Fiscal Year in accordance
with Section 706(d) of the Code, using the interim closing of the books method
(unless the General Partner, in its sole and absolute discretion, elects to
adopt a daily, weekly or monthly proration method, in which event Net Income,
Net Losses, and each item thereof would be prorated based upon the applicable
period selected by the General Partner). Solely for purposes of making such
allocations, each of such items for the calendar month in which an admission of
any Additional Limited Partner occurs shall be allocated among all the Partners
and Assignees including such Additional Limited Partner. All distributions of
Available Cash with respect to which the Partnership Record Date is before the
date of such admission shall be made solely to Partners and Assignees other than
the Additional Limited Partner, and all distributions of Available Cash
thereafter shall be made to all the Partners and Assignees including such
Additional Limited Partner.


Section 12.3    Amendment of Agreement and Certificate of Limited Partnership


For the admission to the Partnership of any Partner, the General Partner shall
take all steps necessary and appropriate under the Act to amend the records of
the Partnership and, if necessary, to prepare as soon as practical an amendment
of this Agreement (including an amendment to the Partner Registry) and, if
required by law, shall prepare and file an amendment to the Certificate of
Limited Partnership and may for this purpose exercise the power of attorney
granted pursuant to Section 15.11.
Section 12.4    Limit on Number of Partners


Unless otherwise permitted by the General Partner in its sole and absolute
discretion, no Person shall be admitted to the Partnership as an Additional
Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners that would cause the Partnership to
become a reporting company under the Exchange Act.


ARTICLE XIII


DISSOLUTION AND LIQUIDATION


Section 13.1    Dissolution


The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General


68

--------------------------------------------------------------------------------

Exhibit 10.1


Partner shall continue the business of the Partnership. The Partnership shall
dissolve, and its affairs shall be wound up, upon the first to occur of any of
the following (“Liquidating Events”):
(i)    an event of withdrawal of the General Partner (other than an event of
bankruptcy) unless within ninety (90) days after the withdrawal, the written
Consent of the Outside Limited Partners to continue the business of the
Partnership and to the appointment, effective as of the date of withdrawal, of a
substitute General Partner is obtained;


(ii)    an election to dissolve the Partnership made by the General Partner, in
its sole and absolute discretion;


(iii)    entry of a decree of judicial dissolution of the Partnership pursuant
to the provisions of the Act;


(iv)ninety (90) days after the sale of all or substantially all of the assets
and properties of the Partnership for cash or for marketable securities;


(v)the redemption of all Partnership Units other than those held by the General
Partner; or


(vi)a final and non-appealable judgment is entered by a court of competent
jurisdiction ruling that the General Partner is bankrupt or insolvent, or a
final and non-appealable order for relief is entered by a court with appropriate
jurisdiction against the General Partner, in each case under any federal or
state bankruptcy or insolvency laws as now or hereafter in effect, unless prior
to or at the time of the entry of such order or judgment, the written Consent of
the Outside Limited Partners is obtained to continue the business of the
Partnership and to the appointment, effective as of a date prior to the date of
such order or judgment, of a substitute General Partner.


Section 13.2    Winding Up


A.    General. Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets, and satisfying the claims of its creditors and Partners.
No Partner shall take any action that is inconsistent with, or not necessary to
or appropriate for, the winding up of the Partnership’s business and affairs.
The General Partner (or, if there is no remaining General Partner, any Person
elected by a majority in interest of the Limited Partners (the “Liquidator”))
shall be responsible for overseeing the winding up and dissolution of the
Partnership and shall take full account of the Partnership’s liabilities and
property and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include equity or
other securities of the General Partner or any other entity) shall be applied
and distributed in the following order:


(1)First, to the payment and discharge of all of the Partnership’s debts and
liabilities to creditors other than the Partners;


69

--------------------------------------------------------------------------------

Exhibit 10.1


(2)Second, to the payment and discharge of all of the Partnership’s debts and
liabilities to the General Partner;


(3)Third, to the payment and discharge of all of the Partnership’s debts and
liabilities to the Limited Partners;


(4)Fourth, to the holders of Partnership Interests that are entitled to any
preference in distribution upon liquidation in accordance with the rights of any
such class or series of Partnership Interests (and, within each such class or
series, to each holder thereof pro rata based on its Percentage Interest in such
class); and


(5)The balance, if any, to the Partners in accordance with their positive
Capital Accounts, after giving effect to all contributions, distributions, and
allocations for all periods.


The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.
B.    Deferred Liquidation. Notwithstanding the provisions of Section 13.2.A
which require liquidation of the assets of the Partnership, but subject to the
order of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A, undivided interests in such
Partnership assets as the Liquidator deems not suitable for liquidation. Any
such distributions in kind shall be made only if, in the good faith judgment of
the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.


Section 13.3    Compliance with Timing Requirements of Regulations; Restoration
of Deficit Capital Accounts


A.    Timing of Distributions. If the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
under this Article XIII to the General Partner and Limited Partners who have
positive Capital Accounts in compliance with Regulations Section
1.704-1(b)(2)(ii)(b)(2). In the sole and absolute discretion of the General
Partner, a pro rata portion of the distributions that would otherwise be made to
the General Partner and Limited Partners pursuant to this Article XIII may be:
(A) distributed to a trust established for the benefit of the General Partner
and Limited Partners for the purposes of liquidating Partnership assets,
collecting amounts owed to the Partnership and paying any contingent or
unforeseen


70

--------------------------------------------------------------------------------

Exhibit 10.1


liabilities or obligations of the Partnership or of the General Partner arising
out of or in connection with the Partnership (in which case the assets of any
such trust shall be distributed to the General Partner and Limited Partners from
time to time, in the reasonable discretion of the General Partner, in the same
proportions as the amount distributed to such trust by the Partnership would
otherwise have been distributed to the General Partner and Limited Partners
pursuant to this Agreement); or (B) withheld to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership; provided,
however, that such withheld amounts shall be distributed to the General Partner
and Limited Partners as soon as practicable.


B.    Restoration of Deficit Capital Accounts upon Liquidation of the
Partnership. If any Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions and allocations for all
taxable years, including the year during which such liquidation occurs), such
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any purpose
whatsoever, except as otherwise set forth in this Section 13.3.B, or as
otherwise expressly agreed in writing by the affected Partner and the
Partnership after the date hereof. Notwithstanding the foregoing, (i) if the
General Partner has a deficit balance in its Capital Account (after giving
effect to all contributions, distributions, and allocations for all Partnership
years or portions thereof, including the year during which such liquidation
occurs), the General Partner shall contribute to the capital of the Partnership
the amount necessary to restore such deficit balance to zero in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(3); (ii) if a DRO Partner has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions, and allocations for all Partnership Years or portions thereof,
including the year during which such liquidation occurs), such DRO Partner shall
be obligated to make a contribution to the Partnership with respect to any such
deficit balance in such DRO Partner’s Capital Account upon a liquidation of the
Partnership in an amount equal to the lesser of such deficit balance or such DRO
Partner’s DRO Amount; and (iii) the first sentence of this Section 13.3.B shall
not apply with respect to any other Partner to the extent, but only to such
extent, that such Partner previously has agreed in writing, with the consent of
the General Partner, to undertake an express obligation to restore all or any
portion of a deficit that may exist in its Capital Account upon a liquidation of
the Partnership. No Limited Partner shall have any right to become a DRO
Partner, to increase its DRO Amount, or otherwise agree to restore any portion
of any deficit that may exist in its Capital Account without the express written
consent of the General Partner, in its sole and absolute discretion. Any
contribution required of a Partner under this Section 13.3.B shall be made on or
before the later of (i) the end of the Partnership Year in which the interest is
liquidated or (ii) the ninetieth (90th) day following the date of such
liquidation. The proceeds of any contribution to the Partnership made by a DRO
Partner with respect to a deficit in such DRO Partner’s Capital Account balance
shall be treated as a Capital Contribution by such DRO Partner and the proceeds
thereof shall be treated as assets of the Partnership to be applied as set forth
in Section 13.2.A.


C.    Restoration of Deficit Capital Accounts upon a Liquidation of a Partner’s
Interest by Transfer. If a DRO Partner’s interest in the Partnership is
“liquidated” within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g)
(other than in connection with a liquidation of the Partnership) which term
shall include a redemption by the Partnership of such DRO Partner’s interest


71

--------------------------------------------------------------------------------

Exhibit 10.1


upon exercise of the Redemption Right, and such DRO Partner is designated on
Exhibit E as a Part II DRO Partner, such DRO Partner shall be required to
contribute cash to the Partnership equal to the lesser of (i) the amount
required to increase its Capital Account balance as of such date to zero, or
(ii) such DRO Partner’s DRO Amount. For this purpose, (i) the DRO Partner’s
deficit Capital Account balance shall be determined by taking into account all
contributions, distributions, and allocations for the portion of the Fiscal Year
ending on the date of the liquidation or redemption, and (ii) solely for
purposes of determining such DRO Partner’s Capital Account balance, the General
Partner shall redetermine the Carrying Value of the Partnership’s assets on such
date based upon the principles set forth in Section 1.D of Exhibit B hereto, and
shall take into account the DRO Partner’s allocable share of any Unrealized Gain
or Unrealized Loss resulting from such redetermination in determining the
balance of its Capital Account. The amount of any payment required hereunder
shall be due and payable within the time period specified in the second to last
sentence of Section 13.3.B.


D.    Effect of the Death of a DRO Partner. After the death of a DRO Partner who
is an individual, the executor of the estate of such DRO Partner may elect to
reduce (or eliminate) the DRO Amount of such DRO Partner. Such elections may be
made by such executor by delivering to the General Partner within two hundred
and seventy (270) days of the death of such Limited Partner, a written notice
setting forth the maximum deficit balance in its Capital Account that such
executor agrees to restore under this Section 13.3, if any. If such executor
does not make a timely election pursuant to this Section 13.3 (whether or not
the balance in the applicable Capital Account is negative at such time), then
the DRO Partner’s estate (and the beneficiaries thereof who receive
distributions of Partnership Interests therefrom) shall be deemed a DRO Partner
with a DRO Amount in the same amount as the deceased DRO Partner. Any DRO
Partner which itself is a partnership for U.S. federal income tax purposes may
likewise elect, after the date of its partner’s death to reduce (or eliminate)
its DRO Amount by delivering a similar notice to the General Partner within the
time period specified above, and in the absence of any such notice the DRO
Amount of such DRO Partner shall not be reduced to reflect the death of any of
its partners.


Section 13.4    Rights of Limited Partners


Except as otherwise provided in this Agreement, each Limited Partner shall look
solely to the assets of the Partnership for the return of its Capital
Contributions and shall have no right or power to demand or receive property
other than cash from the Partnership. Except as otherwise expressly provided in
this Agreement, no Limited Partner shall have priority over any other Limited
Partner as to the return of its Capital Contributions, distributions, or
allocations.
Section 13.5    Notice of Dissolution


If a Liquidating Event occurs or an event occurs that would, but for provisions
of an election or objection by one or more Partners pursuant to Section 13.1,
result in a dissolution of the Partnership, the General Partner shall, within
thirty (30) days thereafter, provide written notice thereof to each of the
Partners and to all other parties with whom the Partnership regularly conducts
business (as determined in the sole and absolute discretion of the General
Partner).


72

--------------------------------------------------------------------------------

Exhibit 10.1


Section 13.6    Cancellation of Certificate of Limited Partnership


Upon the completion of the liquidation of the Partnership cash and property as
provided in Section 13.2, the Partnership shall be terminated and the
Certificate of Limited Partnership and all qualifications of the Partnership as
a foreign limited partnership in jurisdictions other than the State of Delaware
shall be canceled and such other actions as may be necessary to terminate the
Partnership shall be taken.
Section 13.7    Reasonable Time for Winding Up
A reasonable time shall be allowed for the orderly winding up of the business
and affairs of the Partnership and the liquidation of its assets pursuant to
Section 13.2, to minimize any losses otherwise attendant upon such winding-up,
and the provisions of this Agreement shall remain in effect among the Partners
during the period of liquidation.
Section 13.8    Waiver of Partition


Each Partner hereby waives any right to partition of the Partnership property.
Section 13.9    Liability of Liquidator


The Liquidator shall be indemnified and held harmless by the Partnership in the
same manner and to the same degree as an Indemnitee may be indemnified pursuant
to Section 7.7.


ARTICLE IV


AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS


Section 14.1    Amendments


A.    General. Amendments to this Agreement may be proposed by the General
Partner or by any Limited Partner holding Partnership Interests representing
twenty-five percent (25%) or more of the Percentage Interest of the Class A
Units. Following such proposal (except an amendment governed by Section 14.1.B),
the General Partner shall submit any proposed amendment to the Limited Partners.
The General Partner shall seek the written Consent of the Partners as set forth
in this Section 14.1 on the proposed amendment or shall call a meeting to vote
thereon and to transact any other business that it may deem appropriate. For
purposes of obtaining a written Consent, the General Partner may require a
response within a reasonable specified time, but not less than fifteen (15)
calendar days, any failure to respond in such time period shall constitute a
vote in favor of the recommendation of the General Partner. A proposed amendment
shall be adopted and be effective as an amendment hereto if it is approved by
the General Partner and, except as provided in Section 14.1.B, 14.1.C or 14.1.D,
it receives the Consent of the Partners holding Partnership Interests
representing more than fifty percent (50%) of the Percentage Interest of the
Class A Units (including Class A Units held by the Parent).




73

--------------------------------------------------------------------------------

Exhibit 10.1


B.    Amendments Not Requiring Limited Partner Approval. Notwithstanding Section
14.1.A but subject to Section 14.1.C, the General Partner shall have the power,
without the Consent of the Limited Partners, to amend this Agreement as may be
required to facilitate or implement any of the following purposes:


(1)    to add to the obligations of the General Partner or surrender any right
or power granted to the General Partner or any Affiliate of the General Partner
for the benefit of the Limited Partners;


(2)    to reflect the admission, substitution, termination, or withdrawal of
Partners in accordance with this Agreement (which may be effected through the
replacement of the Partner Registry with an amended Partner Registry);


(3)    to set forth the designations, rights, powers, duties, and preferences of
the holders of any additional Partnership Interests issued pursuant to Article
IV;


(4)    to reflect a change that does not adversely affect the Limited Partners
in any material respect, or to cure any ambiguity, correct or supplement any
provision in this Agreement not inconsistent with law or with other provisions
of this Agreement, or make other changes with respect to matters arising under
this Agreement that will not be inconsistent with law or with the provisions of
this Agreement;


(5)    to satisfy any requirements, conditions, or guidelines contained in any
order, directive, opinion, ruling or regulation of a federal, state or local
agency or contained in federal, state or local law;


(6)to modify the method by which Partners’ Capital Accounts, or any debits or
credits thereto, are computed, in each case in accordance with Section 1.E of
Exhibit B to this Agreement;


(7)to take into account any Regulations or other guidance issued under or with
respect to the BBA Rules in such manner as the General Partner in its sole
discretion determines to be necessary or appropriate, including any such
Regulations relating to the maintenance of Capital Accounts; and


(8)to include provisions in the Agreement that may be referenced in any rulings,
regulations, notices, announcements, or other guidance regarding the U.S.
federal income tax treatment of compensatory partnership interests issued and
made effective after the date hereof or in connection with any elections that
the General Partner determines to be necessary or advisable in respect of any
such guidance. Any such amendment may include, without limitation, (a) a
provision authorizing or directing the General Partner to make any election
under such guidance, (b) a covenant by the Partnership that all of the Partners
must (I) comply with the such guidance and (II) take all actions (or, as the
case may be, not take any action) necessary, including providing the Partnership
with any required information, to permit the Partnership to comply with the
requirements set forth or referred to in the Regulations for such election or
other related guidance


74

--------------------------------------------------------------------------------

Exhibit 10.1


from the IRS, and (c) an amendment to the capital account maintenance provisions
and the allocation provisions contained in Exhibit B or Exhibit C of this
Agreement so that such provisions comply with (I) the provisions of the Code and
the Regulations as they apply to the issuance of compensatory partnership
interests and (II) the requirements of such guidance and any election made by
the General Partner with respect thereto, including, a provision requiring
“forfeiture allocations” as appropriate.


The General Partner shall notify the Limited Partners in writing when any action
under this Section 14.1.B is taken in the next regular communication to the
Limited Partners or within ninety (90) days of the date thereof, whichever is
earlier.
C.    Amendments Requiring Limited Partner Approval (Excluding the Parent).
Notwithstanding Sections 14.1.A and 14.1.B, without the Consent of the Outside
Limited Partners, the General Partner shall not amend Section 4.2.A, Section
7.1.A (second sentence only), Section 7.5, Section 7.6, Section 7.8, Section
7.11, Section 11.2, Section 13.1, the last sentence of Section 11.4.A (provided,
however, that no such amendment shall in any event adversely affect the rights
of any lender who made a loan or who extended credit and received in connection
therewith a pledge of Partnership Units prior to the date such amendment is
adopted unless, and only to the extent such lender consents thereto), this
Section 14.1.C or Section 14.2.


D.    Other Amendments Requiring Certain Limited Partner Approval.
Notwithstanding anything in this Section 14.1 to the contrary, this Agreement
shall not be amended with respect to any Partner adversely affected without the
Consent of such Partner adversely affected or to any Assignee who is a bona fide
financial institution that loans money or otherwise extends credit to a holder
of Partnership Units that is adversely affected, but in either case only if such
amendment would (i) convert such Limited Partner’s interest in the Partnership
into a general partner’s interest, (ii) modify the limited liability of such
Limited Partner, (iii) amend Section 7.11, (iv) amend Article V or Article VI
(except as permitted pursuant to Sections 4.2, 5.4, 6.2 and 14.1.B(3)), (v)
amend Section 8.6 or any defined terms set forth in Article I that relate to the
Redemption Right (except as permitted in Section 8.6.E), or (vi) amend Sections
11.3 or 11.5, or add any additional restrictions to Section 11.6.E or amend
Section 14.1.B(4) or this Section 14.1.D.


E.    Amendment and Restatement of Partner Registry Not an Amendment.
Notwithstanding anything in this Article XIV or elsewhere in this Agreement to
the contrary, any amendment and restatement of the Partner Registry by the
General Partner to reflect events or changes otherwise authorized or permitted
by this Agreement shall not be deemed an amendment of this Agreement and may be
done at any time and from time to time, as determined by the General Partner
without the Consent of the Limited Partners and without any notice requirement.


Section 14.2    Meetings of the Partners


A.    General. Meetings of the Partners may be called by the General Partner and
shall be called upon the receipt by the General Partner of a written request by
Limited Partners holding Partnership Interests representing twenty-five percent
(25%) or more of the Percentage Interest of the Class A Units (including Class A
Units held by the Parent). The call shall state the nature of


75

--------------------------------------------------------------------------------

Exhibit 10.1


the business to be transacted. Notice of any such meeting shall be given to all
Partners not less than seven (7) days nor more than thirty (30) days prior to
the date of such meeting. Partners entitled to vote may vote in person or by
proxy at such meeting. Whenever the vote or Consent of Partners is permitted or
required under this Agreement, such vote or Consent may be given at a meeting of
Partners or may be given in accordance with the procedure prescribed in Section
14.1.A. Except as otherwise expressly provided in this Agreement, the Consent of
holders of Partnership Interests representing a majority of the Percentage
Interests of the Class A Units shall control (including Class A Units held by
the Parent).


B.    Actions Without a Meeting. Except as otherwise expressly provided by this
Agreement, any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by Partners holding Partnership Interests representing
more than fifty percent (50%) (or such other percentage as is expressly required
by this Agreement) of the Percentage Interest of the Class A Units (including
Class A Units held by the Parent). Such consent may be in one instrument or in
several instruments, and shall have the same force and effect as a vote of
Partners. Such consent shall be filed with the General Partner. An action so
taken shall be deemed to have been taken at a meeting held on the date on which
written consents from the Partners holding the required Percentage Interest of
the Class A Units have been filed with the General Partner.


C.    Proxy. Each Limited Partner may authorize any Person or Persons to act for
him by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of eleven (11)
months from the date thereof unless otherwise provided in the proxy. Every proxy
shall be revocable at the pleasure of the Limited Partner executing it, such
revocation to be effective upon the Partnership’s receipt of written notice
thereof.


D.    Conduct of Meeting. Each meeting of Partners shall be conducted by the
General Partner or such other Person as the General Partner may appoint pursuant
to such rules for the conduct of the meeting as the General Partner or such
other Person deems appropriate.


ARTICLE XV


GENERAL PROVISIONS


Section 15.1    Addresses and Notice


Any notice, demand, request or report required or permitted to be given or made
to a Partner or Assignee under this Agreement shall be in writing and shall be
deemed given or made when delivered in person, when sent by first class United
States mail or by other means of written communication (including, but not
limited to, via e-mail) to the Partner or Assignee at the address set forth in
the Partner Registry or such other address as the Partners shall notify the
General Partner in writing.


76

--------------------------------------------------------------------------------

Exhibit 10.1


Section 15.2    Titles and Captions


All article or section titles or captions in this Agreement are for convenience
only. They shall not be deemed part of this Agreement and in no way define,
limit, extend or describe the scope or intent of any provisions hereof. Except
as specifically provided otherwise, references to “Articles” “Sections” and
“Exhibits” are to Articles, Sections and Exhibits of this Agreement.
Section 15.3    Pronouns and Plurals


Whenever the context may require, any pronoun used in this Agreement shall
include the corresponding masculine, feminine or neuter forms, and the singular
form of nouns, pronouns and verbs shall include the plural and vice versa.
Section 15.4    Further Action


The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.
Section 15.5    Binding Effect


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.
Section 15.6    Creditors


Other than as expressly set forth herein with regard to any Indemnitee, none of
the provisions of this Agreement shall be for the benefit of, or shall be
enforceable by, any creditor of the Partnership.
Section 15.7    Waiver


No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach or any other covenant, duty, agreement or condition.
Section 15.8    Counterparts


This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto.
Section 15.9    Applicable Law


This Agreement shall be construed and enforced in accordance with and governed
by the laws of the State of Delaware, without regard to the principles of
conflicts of law.


77

--------------------------------------------------------------------------------

Exhibit 10.1


Section 15.10    Invalidity of Provisions


If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.
Section 15.11    Power of Attorney


A.    General. Each Limited Partner and each Assignee who accepts Partnership
Units (or any rights, benefits or privileges associated therewith) is deemed to
irrevocably constitute and appoint the General Partner, any Liquidator and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:


(1)    execute, swear to, acknowledge, deliver, file and record in the
appropriate public offices (a) all certificates, documents and other instruments
(including, without limitation, this Agreement and the Certificate of Limited
Partnership and all amendments or restatements thereof) that the General Partner
or any Liquidator deems appropriate or necessary to form, qualify or continue
the existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property, (b) all instruments that the General Partner or any
Liquidator deem appropriate or necessary to reflect any amendment, change,
modification or restatement of this Agreement in accordance with its terms, (c)
all conveyances and other instruments or documents that the General Partner or
any Liquidator deems appropriate or necessary to reflect the dissolution and
liquidation of the Partnership pursuant to the terms of this Agreement,
including, without limitation, a certificate of cancellation, (d) all
instruments relating to the admission, withdrawal, removal or substitution of
any Partner pursuant to, or other events described in, Article XI, XII or XIII
or the Capital Contribution of any Partner and (e) all certificates, documents
and other instruments relating to the determination of the rights, preferences
and privileges of Partnership Interests; and


(2)    execute, swear to, acknowledge and file all ballots, consents, approvals,
waivers, certificates and other instruments appropriate or necessary, in the
sole and absolute discretion of the General Partner or any Liquidator, to make,
evidence, give, confirm or ratify any vote, consent, approval, agreement or
other action which is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or any Liquidator, to effectuate the
terms or intent of this Agreement.


Nothing contained in this Section 15.11 shall be construed as authorizing the
General Partner or any Liquidator to amend this Agreement except in accordance
with Article XIV or as may be otherwise expressly provided for in this
Agreement.
B.    Irrevocable Nature. The foregoing power of attorney is hereby declared to
be irrevocable and a power coupled with an interest, in recognition of the fact
that each of the Partners


78

--------------------------------------------------------------------------------

Exhibit 10.1


will be relying upon the power of the General Partner or any Liquidator to act
as contemplated by this Agreement in any filing or other action by it on behalf
of the Partnership, and it shall survive and not be affected by the subsequent
Incapacity of any Limited Partner or Assignee and the transfer of all or any
portion of such Limited Partner’s or Assignee’s Partnership Units and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or any Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses which may be available to
contest, negate or disaffirm the action of the General Partner or any
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within fifteen (15) days after receipt of the General Partner’s or
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.


Section 15.12    Entire Agreement


This Agreement contains the entire understanding and agreement among the
Partners with respect to the subject matter hereof and supersedes any prior
written oral understandings or agreements among them with respect thereto.
Section 15.13    No Rights as Stockholders


Nothing contained in this Agreement shall be construed as conferring upon the
holders of the Partnership Units any rights whatsoever as stockholders of the
Parent, including, without limitation, any right to receive dividends or other
distributions made to stockholders of the Parent, or to vote or to consent or
receive notice as stockholders in respect to any meeting of stockholders for the
election of directors of the Parent or any other matter.
Section 15.14    Limitation to Preserve REIT Status


To the extent that any amount paid or credited to the Parent or the General
Partner or any of their officers, directors, employees or agents pursuant to
Sections 7.4 or 7.7 would constitute gross income to the Parent for purposes of
Sections 856(c)(2) or 856(c)(3) of the Code (a “General Partner Payment”) then,
notwithstanding any other provision of this Agreement, the amount of such
General Partner Payment for any Fiscal Year shall not exceed the lesser of:
(i)    an amount equal to the excess, if any, of (a) 4% of the Parent’s total
gross income (within the meaning of Section 856(c)(3) of the Code but not
including the amount of any General Partner Payments) for the Fiscal Year which
is described in subsections (A) though (H) of Section 856(c)(2) of the Code over
(b) the amount of gross income (within the meaning of Section 856(c)(2) of the
Code) derived by the Parent from sources other than those described in
subsections (A) through (H) of Section 856(c)(2) of the Code (but not including
the amount of any General Partner Payments); or


79

--------------------------------------------------------------------------------

Exhibit 10.1


(ii)    an amount equal to the excess, if any of (a) 24% of the Parent’s total
gross income (but not including the amount of any General Partner Payments) for
the Fiscal Year which is described in subsections (A) through (I) of Section
856(c)(3) of the Code over (b) the amount of gross income (within the meaning of
Section 856(c)(3) of the Code but not including the amount of any General
Partner Payments) derived by the Parent from sources other than those described
in subsections (A) through (I) of Section 856(c)(3) of the Code;


provided, however, that General Partner Payments in excess of the amounts set
forth in subparagraphs (i) and (ii) above may be made if the Parent, as a
condition precedent, obtains an opinion of tax counsel that the receipt of such
excess amounts would not adversely affect the Parent’s ability to qualify as a
REIT. To the extent General Partner Payments may not be made in a given Fiscal
Year due to the foregoing limitations, such General Partner Payments shall carry
over and be treated as arising in the following year; provided, however, that
such amounts shall not carry over for more than five (5) Fiscal Years, and if
not paid within such five (5) Fiscal Year period, shall expire; and provided
further that (i) as General Partner Payments are made, such payments shall be
applied first to carry over amounts outstanding, if any, and (ii) with respect
to carry over amounts for more than one Fiscal Year, such payments shall be
applied to the earliest Fiscal Year first.


80

--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
GENERAL PARTNER:
Education Realty OP GP, Inc.
By: Education Realty Trust, Inc., its sole stockholder


By: /s/ Randy Churchey
Name: Randy Churchey
Title: Chief Executive Officer
LIMITED PARTNERS:
By:
Education Realty OP GP, Inc.,

as Attorney-in-Fact for the Limited Partners
By: Education Realty Trust, Inc., its sole stockholder


By: /s/ Randy Churchey
Name: Randy Churchey
Title: Chief Executive Officer


Signature Page to Third Amended and Restated Agreement of Limited Partnership of
Education Realty Operating Partnership, LP

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT A
FORM OF PARTNER REGISTRY
 
CLASS A UNITS
Name And Address Of Partner
Partnership Units
Initial Capital Account
Percentage Interest
 
 
 
 
GENERAL PARTNER:
 
 
 
 
 
 
 
Education Realty OP GP, LLC
 
 
 
 
 
 
 
LIMITED PARTNERS:
 
 
 
 
 
 
 
Education Realty Limited Partner Trust
 
 
 
 
 
 
 
Education Realty Limited Partner, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL CLASS A UNITS
 
 
100.00000
%
 
 
 
 














--------------------------------------------------------------------------------

Exhibit 10.1


CLASS B UNITS
Name And Address Of Partner
Partnership Units
Initial Capital Account
Percentage Interest
 
 
 
 
LTIP Units Designated as Class B Units
 
$
%


Class A Performance LTIP Units Designated as Class B Units
 
 
 
 
 
 
 
 
 
 
 
TOTAL CLASS B UNITS
 
 
100.000
%
 
 
 
 





A-1



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT B
CAPITAL ACCOUNT MAINTENANCE
1.    Capital Accounts of the Partners
A.    The Partnership shall maintain for each Partner a separate Capital
Account. Unless expressly provided otherwise in this Agreement, such Capital
Account shall be maintained in accordance with the rules of Regulations Section
l.704-l(b)(2)(iv) to the greatest extent practicable, as determined by the
General Partner in its sole and absolute discretion. Such Capital Account shall
be increased by (i) the amount of all Capital Contributions and any other deemed
contributions made by such Partner to the Partnership pursuant to this Agreement
and (ii) all items of Partnership income and gain (including income and gain
exempt from tax) computed in accordance with Section 1.B and allocated to such
Partner pursuant to this Agreement, and decreased by (x) the amount of cash or
Agreed Value of property actually distributed or deemed to be distributed to
such Partner pursuant to this Agreement and (y) all items of Partnership
deduction and loss computed in accordance with Section 1.B and allocated to such
Partner pursuant to this Agreement.
B.    For purposes of computing the amount of any item of income, gain,
deduction or loss to be reflected in the Partners’ Capital Accounts, unless
otherwise specified in this Agreement, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for U.S. federal income tax purposes determined
in accordance with Section 703(a) of the Code (for this purpose all items of
income, gain, loss or deduction required to be stated separately pursuant to
Section 703(a)(1) of the Code shall be included in taxable income or loss), with
the following adjustments:
(1)    Except as otherwise provided in Regulations Section 1.704-1(b)(2)(iv)(m),
the computation of all items of income, gain, loss and deduction shall be made
without regard to any adjustments to the adjusted bases of the assets of the
Partnership pursuant to Sections 734(b) and 743(b) of the Code, provided,
however, that the amounts of any adjustments to the adjusted bases of the assets
of the Partnership made pursuant to Section 734 of the Code as a result of the
distribution of property by the Partnership to a Partner (to the extent that
such adjustments have not previously been reflected in the Partners’ Capital
Accounts) shall be reflected in the Capital Accounts of the Partners in the
manner and subject to the limitations prescribed in Regulations Section
l.704-1(b)(2)(iv)(m)(4).
(2)    The computation of all items of income, gain, and deduction shall be made
without regard to the fact that items described in Sections 705(a)(l)(B) or
705(a)(2)(B) of the Code are not includible in gross income or are neither
currently deductible nor capitalized for U.S. federal income tax purposes.


B-1



--------------------------------------------------------------------------------

Exhibit 10.1


(3)    Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.
(4)    In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year.
(5)    In the event the Carrying Value of any Partnership asset is adjusted
pursuant to Section 1.D, the amount of any such adjustment shall be taken into
account as gain or loss from the disposition of such asset.
(6)    Any items specially allocated under Section 2 of Exhibit C to the
Agreement hereof shall not be taken into account.
C.    A transferee (including any Assignee) of a Partnership Unit shall succeed
to the portion of the Capital Account of the transferor attributable to such
Partnership Unit, as determined by the General Partner generally in accordance
with Regulations Section 1.704-1(b)(2)(iv)(l).
D.    (I)    Consistent with the provisions of Regulations Section
1.704-1(b)(2)(iv)(f), and as provided in Section 1.D(2), the Carrying Values of
all Partnership assets shall be adjusted upward or downward to reflect any
Unrealized Gain or Unrealized Loss attributable to such Partnership property, as
of the times of the adjustments provided in Section 1.D(2), as if such
Unrealized Gain or Unrealized Loss had been recognized on an actual sale of each
such property and allocated pursuant to the Agreement.
(1)    Such adjustments shall be made as of the following times: (a) immediately
prior to the acquisition of an additional interest in the Partnership by any new
or existing Partner in exchange for more than a de minimis Capital Contribution;
(b) immediately prior to the distribution by the Partnership to a Partner of
more than a de minimis amount of property as consideration for an interest in
the Partnership; (c) immediately prior to the liquidation of the Partnership
within the meaning of Regulations Section 1.704-l(b)(2)(ii)(g); (d) immediately
prior to the grant of an interest in the Partnership (other than a de minimis
interest) as consideration for the provision of services to or for the benefit
of the Partnership;; and (e) at such other times as are permitted by applicable
Regulations and as determined in the sole and absolute discretion of the General
Partner; provided, however, that adjustments pursuant to clauses (a), (b), (d)
and (e) above shall be made only if the General Partner determines that such
adjustments are necessary or appropriate to reflect the relative economic
interests of the Partners in the Partnership or to comply with applicable
Regulations; provided further, however, that the issuance of any Partnership
Unit


B-2

--------------------------------------------------------------------------------

Exhibit 10.1


intended to be treated as a “profits interest” for U.S. federal income tax
purposes shall be deemed to require a revaluation pursuant to this Section 1.D.
(2)    In accordance with Regulations Section 1.704- l(b)(2)(iv)(e), the
Carrying Value of Partnership assets distributed in kind shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as of the time any such asset is
distributed.
(3)    In the event of an exercise of a “non-compensatory option” (within the
meaning of Regulations Section 1.721-2(f)), the Carrying Values of all
Partnership assets and the Capital Accounts of the Partners shall be adjusted in
the manner provided by Regulations Section 1.704-1(b)(2)(iv)(s).
(4)    In determining Unrealized Gain or Unrealized Loss for purposes of this
Exhibit B, the aggregate cash amount and fair market value of all Partnership
assets (including cash or cash equivalents) shall be determined by the General
Partner using such reasonable method of valuation as it may adopt, or in the
case of a liquidating distribution pursuant to Article XIII of the Agreement,
shall be determined and allocated by the Liquidator using such reasonable
methods of valuation as it may adopt. The General Partner, or the Liquidator, as
the case may be, shall allocate such aggregate fair market value among the
assets of the Partnership in such manner as it determines in its sole and
absolute discretion to arrive at a fair market value for individual properties.
E.    The provisions of the Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulations Section 1.704-1(b) to the
greatest extent practicable, and shall be interpreted and applied in a manner
consistent with such Regulations to such extent. In the event the General
Partner shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto (including, without
limitation, debits or credits relating to liabilities which are secured by
contributed or distributed property or which are assumed by the Partnership, the
General Partner, or the Limited Partners) are computed in order to comply with
such Regulations, the General Partner may make such modification without regard
to Article XIV of the Agreement, provided that it is not likely to have a
material effect on the amounts distributable to any Person pursuant to Article
XIII of the Agreement upon the dissolution of the Partnership (other than to a
Person with respect to Partnership Units intended to qualify as “profits
interests” for U.S. federal income tax purposes). The General Partner also may
(i) make any adjustments that are necessary or appropriate to maintain equality
between the Capital Accounts of the Partners and the amount of Partnership
capital reflected on the Partnership’s balance sheet, as computed for book
purposes, in accordance with Regulations Section l.704-l(b)(2)(iv)(q), and (ii)
make any appropriate modifications in the event unanticipated events might
otherwise cause this Agreement not to comply with Regulations Section
l.704-1(b).
2.    No Interest


B-3

--------------------------------------------------------------------------------

Exhibit 10.1


No interest shall be paid by the Partnership on Capital Contributions or on
balances in Partners’ Capital Accounts.
3.    No Withdrawal
No Partner shall be entitled to withdraw any part of its Capital Contribution or
Capital Account or to receive any distribution from the Partnership, except as
provided in Articles IV, V, VII and XIII of the Agreement.
Unless the context requires otherwise, references to the Agreement herein shall
refer to the Agreement including any Exhibits thereof.






B-4

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT C
SPECIAL ALLOCATION RULES
1.    Special Allocation Rules.
Notwithstanding any other provision of the Agreement, the following special
allocations shall be made in the following order:
A.    Minimum Gain Chargeback. If there is a net decrease in Partnership Minimum
Gain during any Fiscal Year, each Partner shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Partner’s share of the net decrease in Partnership
Minimum Gain, as determined under Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations Section
1.704-2(f)(6). This Section 1.A is intended to comply with the “minimum gain
chargeback” requirements in Regulations Section 1.704-2(f) and for purposes of
this Section 1.A only, each Partner’s Adjusted Capital Account Deficit shall be
determined prior to any other allocations pursuant to the Agreement with respect
to such Fiscal Year and without regard to any decrease in Partner Minimum Gain
during such Fiscal Year.
B.    Partner Minimum Gain Chargeback. If there is a net decrease in Partner
Minimum Gain attributable to a Partner Nonrecourse Debt during any Fiscal Year,
each Partner who has a share of the Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Partnership income and gain
for such year (and, if necessary, subsequent years) in an amount equal to such
Partner’s share of the net decrease in Partner Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each General
Partner and Limited Partner pursuant thereto. The items to be so allocated shall
be determined in accordance with Regulations Section 1.704-2(i)(4). This Section
1.B is intended to comply with the “minimum gain chargeback” requirement in such
Section of the Regulations and shall be interpreted consistently therewith.
Solely for purposes of this Section 1.B, each Partner’s Adjusted Capital Account
Deficit shall be determined prior to any other allocations pursuant to the
Agreement with respect to such Fiscal Year, other than allocations pursuant to
Section 1.A.
C.    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations or distributions described in Regulations Sections
1.704-l(b)(2)(ii)(d)(4), l.704-1(b)(2)(ii)(d)(5), or 1.704-l(b)(2)(ii)(d)(6),
and after giving effect to the allocations required under Sections 1.A and 1.B
with respect to such Fiscal Year, such Partner has an Adjusted Capital Account
Deficit, items of Partnership income and gain (consisting of a pro rata portion
of each item


C-1



--------------------------------------------------------------------------------

Exhibit 10.1


of Partnership income, including gross income and gain for the Fiscal Year)
shall be specifically allocated to such Partner in an amount and manner
sufficient to eliminate, to the extent required by the Regulations, its Adjusted
Capital Account Deficit created by such adjustments, allocations or
distributions as quickly as possible. This Section 1.C is intended to constitute
a “qualified income offset” under Regulations Section 1.704-1(b)(2)(ii)(d) and
shall be interpreted consistently therewith.
D.    Gross Income Allocation. In the event that any Partner has an Adjusted
Capital Account Deficit at the end of any Fiscal Year (after taking into account
allocations to be made under the preceding paragraphs hereof with respect to
such Fiscal Year), each such Partner shall be specially allocated items of
Partnership income and gain (consisting of a pro rata portion of each item of
Partnership income, including gross income and gain for the Fiscal Year) in an
amount and manner sufficient to eliminate, to the extent required by the
Regulations, its Adjusted Capital Account Deficit.
E.    Nonrecourse Deductions. Except as may otherwise be expressly provided by
the General Partner pursuant to Section 4.2 of the Agreement with respect to
other classes of Partnership Units, Nonrecourse Deductions for any Fiscal Year
shall be allocated only to the Partners holding Class A Units and Class B Units
in accordance with their respective Percentage Interests. If the General Partner
determines in its good faith discretion that the Partnership’s Nonrecourse
Deductions must be allocated in a different ratio to satisfy the safe harbor
requirements of the Regulations promulgated under Section 704(b) of the Code,
the General Partner is authorized, upon notice to the Limited Partners, to
revise the prescribed ratio for such Fiscal Year to the numerically closest
ratio which would satisfy such requirements.
F.    Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
Fiscal Year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations Sections
1.704-2(b)(4) and 1.704-2(i).
G.    Adjustments Pursuant to Code Section 734 and Section 743. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Regulations
Section 1.704-l(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment to the Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss
(if the adjustment decreases such basis), and such item of gain or loss shall be
specially allocated to the Partners in a manner consistent with the manner in
which their Capital Accounts are required to be adjusted pursuant to such
Section of the Regulations.
2.    Allocations for Tax Purposes


C-2

--------------------------------------------------------------------------------

Exhibit 10.1


A.    Except as otherwise provided in this Section 2, for U.S. federal income
tax purposes, each item of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as its correlative item of “book” income,
gain, loss or deduction is allocated pursuant to the Agreement.
B.    In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss, and
deduction shall be allocated for U.S. federal income tax purposes among the
Partners as follows:
(1)    (a)    In the case of a Contributed Property, such items attributable
thereto shall be allocated among the Partners consistent with the principles of
Section 704(c) of the Code to take into account the variation between the
Section 704(c) Value of such property and its adjusted basis at the time of
contribution (taking into account Section 2.C of this Exhibit C); and
(b)    any item of Residual Gain or Residual Loss attributable to a Contributed
Property shall be allocated among the Partners in the same manner as its
correlative item of “book” gain or loss is allocated pursuant to the Agreement.
(2)    (a)    In the case of an Adjusted Property, such items shall
(i)    first, be allocated among the Partners in a manner consistent with the
principles of Section 704(c) of the Code to take into account the Unrealized
Gain or Unrealized Loss attributable to such property and the allocations
thereof pursuant to Exhibit B;
(ii)    second, in the event such property was originally a Contributed
Property, be allocated among the Partners in a manner consistent with Section
2.B(1) of this Exhibit C; and
(b)    any item of Residual Gain or Residual Loss attributable to an Adjusted
Property shall be allocated among the Partners in the same manner its
correlative item of “book” gain or loss is allocated pursuant to the Agreement.
(3)    all other items of income, gain, loss and deduction shall be allocated
among the Partners in the same manner as their correlative item of “book” gain
or loss is allocated pursuant to the Agreement.
C.    To the extent Regulations promulgated pursuant to Section 704(c) of the
Code permit a Partnership to utilize alternative methods to eliminate the
disparities between the Carrying Value of property and its adjusted basis, the
General Partner shall have the authority to elect the method to be used by the
Partnership and such election shall be binding on all Partners.
Unless the context requires otherwise, references to the Agreement herein shall
refer to the Agreement including any Exhibits thereof.


C-3

--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT D
NOTICE OF REDEMPTION
The undersigned hereby irrevocably (i) redeems Partnership Units in Education
Realty Operating Partnership, LP (the “Partnership”) in accordance with the
terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended, and the Redemption Right referred to therein, (ii)
surrenders such Partnership Units and all right, title and interest therein and
(iii) directs that the Cash Amount or Shares Amount (as determined by the
General Partner) deliverable upon exercise of the Redemption Right be delivered
to the address specified below, and if Shares are to be delivered, such Shares
be registered or placed in the name(s) and at the address(es) specified below.
The undersigned hereby represents, warrants, and certifies that the undersigned
(a) has marketable and unencumbered title to such Partnership Units, free and
clear of the rights of or interests of any other person or entity, (b) has the
full right, power and authority to redeem and surrender such Partnership Units
as provided herein and (c) has obtained the consent or approval of all persons
or entities, if any, having the right to consult or approve such redemption and
surrender. Capitalized terms used but not defined herein shall have the meanings
assigned to them in the Amended and Restated Agreement of Limited Partnership of
the Partnership.
Dated: __________________________    Name of Limited Partner:
    

(Signature of Limited Partner)
    

(Street Address)
    

(City)           (State)             (Zip Code)
Signature Guaranteed by:
    
IF SHARES ARE TO BE ISSUED, ISSUE TO:


D-1



--------------------------------------------------------------------------------

Exhibit 10.1


Name:     
Social Security or tax identifying number:     






D-2



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT E
FORM OF DRO REGISTRY
            DRO AMOUNT
PART I DRO PARTNERS
 
PART II DRO PARTNERS
 







E-1



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT F
NOTICE OF ELECTION BY PARTNER TO CONVERT
LTIP UNITS INTO CLASS A UNITS
The undersigned holder of LTIP Units hereby irrevocably (i) elects to convert
LTIP Units in Education Realty Operating Partnership, LP (the “Partnership”)
into Class A Units in accordance with the terms of the Amended and Restated
Agreement of Limited Partnership of the Partnership, as amended; and (ii)
directs that any cash in lieu of Class A Units that may be deliverable upon such
conversion be delivered to the address specified below. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has title to such
LTIP Units, free and clear of the rights or interests of any other person or
entity other than the Partnership; (b) has the full right, power, and authority
to cause the conversion of such LTIP Units as provided herein; and (c) has
obtained the consent to or approval of all persons or entities, if any, having
the right to consent or approve such conversion. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Amended and
Restated Agreement of Limited Partnership of the Partnership.
Dated: __________________________    Name of Limited Partner:
    

(Signature of Limited Partner)
    

(Street Address)
    

(City)           (State)             (Zip Code)
Signature Guaranteed by:
    






F-1



--------------------------------------------------------------------------------


Exhibit 10.1


EXHIBIT G
NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF
LTIP UNITS INTO CLASS A UNITS
Education Realty Operating Partnership, LP (the “Partnership”) hereby
irrevocably elects to cause the number of LTIP Units held by the holder of LTIP
Units set forth below to be converted into Class A Units in accordance with the
terms of the Amended and Restated Agreement of Limited Partnership of the
Partnership, as amended (the “Agreement”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Agreement.
Name of Holder:
Date of this Notice:
Number of LTIP Units to be Converted:
Please Print: Exact Name as Registered with Partnership




G-1

